Exhibit 10.1

 

 

Deal CUSIP 12543AAA4

Revolving Loan CUSIP 12543AAB2

CREDIT AGREEMENT

DATED AS OF OCTOBER 29, 2012

AMONG

C.H. ROBINSON WORLDWIDE, INC.,

THE LENDERS,

U.S. BANK NATIONAL ASSOCIATION,

AS ADMINISTRATIVE AGENT

WELLS FARGO BANK, NATIONAL ASSOCIATION,

AS SYNDICATION AGENT

BMO HARRIS BANK, N.A., BANK OF AMERICA, N.A.,

THE BANK OF TOKYO-MITSUBISHI, UFJ. LTD., MIZUHO CORPORATE BANK

LTD., MORGAN STANLEY BANK, N.A., AND JPMORGAN CHASE BANK, N.A.,

AS CO-DOCUMENTATION AGENTS

AND

U.S. BANK NATIONAL ASSOCIATION

AND

WELLS FARGO SECURITIES, LLC,

AS JOINT LEAD ARRANGERS AND JOINT BOOK RUNNERS

 

 



--------------------------------------------------------------------------------

Table of Contents

 

     Page  

ARTICLE I DEFINITIONS

     1   

ARTICLE II THE CREDITS

     20   

2.1.

  

Commitment

     20   

2.2.

  

Required Payments; Termination

     20   

2.3.

  

Ratable Loans; Types of Advances

     20   

2.4.

  

Swing Line Loans

     21   

2.5.

  

Commitment Fee

     22   

2.6.

  

Minimum Amount of Each Advance

     22   

2.7.

  

Reductions in Aggregate Commitment; Optional Principal Payments

     22   

2.8.

  

Method of Selecting Types and Interest Periods for New Advances

     23   

2.9.

  

Conversion and Continuation of Outstanding Advances; Maximum Number of Interest
Periods

     23   

2.10.

  

Interest Rates

     24   

2.11.

  

Rates Applicable After Event of Default

     24   

2.12.

  

Method of Payment

     25   

2.13.

  

Notes; Evidence of Indebtedness

     25   

2.14.

  

Telephonic Notices

     26   

2.15.

  

Interest Payment Dates; Interest and Fee Basis

     26   

2.16.

  

Notification of Advances, Interest Rates, Prepayments and Commitment Reductions

     26   

2.17.

  

Lending Installations

     27   

2.18.

  

Non-Receipt of Funds by the Administrative Agent

     27   

2.19.

  

Facility LCs

     27   

2.20.

  

Replacement of Lender

     31   

2.21.

  

Limitation of Interest

     32   

2.22.

  

Defaulting Lenders

     33   

2.23.

  

Judgment Currency

     37   

2.24.

  

Increase Option

     37   

ARTICLE III YIELD PROTECTION; TAXES

     38   

3.1.

  

Yield Protection

     38   

3.2.

  

Changes in Capital Adequacy Regulations

     39   

3.3.

  

Availability of Types of Advances; Adequacy of Interest Rate

     40   

3.4.

  

Funding Indemnification

     40   

3.5.

  

Taxes

     41   

3.6.

  

Selection of Lending Installation; Mitigation Obligations; Lender Statements;
Survival of Indemnity

     44   

 

i



--------------------------------------------------------------------------------

ARTICLE IV CONDITIONS PRECEDENT

     45   

4.1.

   Initial Credit Extension      45   

4.2.

   Each Credit Extension      46   

ARTICLE V REPRESENTATIONS AND WARRANTIES

     46   

5.1.

   Existence and Standing      46   

5.2.

   Authorization and Validity      46   

5.3.

   No Conflict; Government Consent      47   

5.4.

   Financial Statements      47   

5.5.

   Material Adverse Change      47   

5.6.

   Taxes      47   

5.7.

   Litigation and Contingent Obligations      48   

5.8.

   Subsidiaries      48   

5.9.

   ERISA      48   

5.10.

   Accuracy of Information      48   

5.11.

   Regulation U      48   

5.12.

   Compliance With Laws      49   

5.13.

   Ownership of Properties      49   

5.14.

   Plan Assets; Prohibited Transactions      49   

5.15.

   Environmental Matters      49   

5.16.

   Investment Company Act      49   

5.17.

   Insurance      49   

5.18.

   No Default      49   

ARTICLE VI COVENANTS

     50   

6.1.

   Financial Reporting      50   

6.2.

   Use of Proceeds      51   

6.3.

   Notice of Material Events      51   

6.4.

   Conduct of Business      52   

6.5.

   Taxes      52   

6.6.

   Insurance      52   

6.7.

   Compliance with Laws      52   

6.8.

   Maintenance of Properties      52   

6.9.

   Books and Records; Inspection      52   

6.10.

   Merger      53   

6.11.

   Sale of Assets      53   

6.12.

   Investments      53   

6.13.

   Acquisitions      54   

6.14.

   Liens      54   

6.15.

   Financial Covenant (Leverage Ratio)      55   

6.16.

   Further Assurances      55   

ARTICLE VII DEFAULTS

     56   

 

ii



--------------------------------------------------------------------------------

ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

     58   

8.1.

   Acceleration; Remedies      58   

8.2.

   Application of Funds      59   

8.3.

   Amendments      60   

8.4.

   Preservation of Rights      60   

ARTICLE IX GENERAL PROVISIONS

     61   

9.1.

   Survival of Representations      61   

9.2.

   Governmental Regulation      61   

9.3.

   Headings      61   

9.4.

   Entire Agreement      61   

9.5.

   Several Obligations; Benefits of this Agreement      61   

9.6.

   Expenses; Indemnification      61   

9.7.

   Intentionally Omitted      62   

9.8.

   Accounting      62   

9.9.

   Severability of Provisions      63   

9.10.

   Nonliability of Lenders      63   

9.11.

   Confidentiality      64   

9.12.

   Nonreliance      64   

9.13.

   Disclosure      64   

9.14.

   USA PATRIOT ACT; OFAC      65   

ARTICLE X THE ADMINISTRATIVE AGENT

     65   

10.1.

   Appointment; Nature of Relationship      65   

10.2.

   Powers      66   

10.3.

   General Immunity      66   

10.4.

   No Responsibility for Loans, Recitals, etc      66   

10.5.

   Action on Instructions of Lenders      66   

10.6.

   Employment of Administrative Agents and Counsel      66   

10.7.

   Reliance on Documents; Counsel      67   

10.8.

   Administrative Agent’s Reimbursement and Indemnification      67   

10.9.

   Notice of Event of Default      67   

10.10.

   Rights as a Lender      68   

10.11.

   Lender Credit Decision, Legal Representation      68   

10.12.

   Successor Administrative Agent      68   

10.13.

   Administrative Agent’s and Arrangers’ Fees      69   

10.14.

   Delegation to Affiliates      70   

10.15.

   Documentation Agents, Syndication Agents, etc      70   

10.16.

   No Advisory or Fiduciary Responsibility      70   

ARTICLE XI SETOFF; RATABLE PAYMENTS

     70   

11.1.

   Setoff      70   

11.2.

   Ratable Payments      71   

 

iii



--------------------------------------------------------------------------------

ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

     71   

12.1.

   Successors and Assigns      71   

12.2.

   Participations      72   

12.3.

   Assignments      73   

ARTICLE XIII NOTICES

     75   

13.1.

   Notices; Effectiveness; Electronic Communication      75   

ARTICLE XIV COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

     76   

14.1.

   Counterparts; Effectiveness      76   

14.2.

   Electronic Execution of Assignments      76   

ARTICLE XV CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

     77   

15.1.

   CHOICE OF LAW.      77   

15.2.

   CONSENT TO JURISDICTION.      77   

15.3.

   WAIVER OF JURY TRIAL.      77   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

PRICING SCHEDULE

SCHEDULE 1 – Commitments

SCHEDULE 5.8 – Subsidiaries

SCHEDULE 5.13 – Properties

SCHEDULE 6.12 – Investments

SCHEDULE 6.14 – Liens

EXHIBITS

EXHIBIT A – Form of Opinion

EXHIBIT B – Form of Compliance Certificate

EXHIBIT C – Form of Assignment and Assumption Agreement

EXHIBIT D – Form of Borrowing/Conversion/Continuation Notice

EXHIBIT E – Form of Note

EXHIBIT F – Form of Increasing Lender Supplement

EXHIBIT G – Form of Augmenting Lender Supplement

EXHIBIT H – List of Closing Documents

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This Credit Agreement (the “Agreement”), dated as of October 29, 2012, is among
C.H. ROBINSON WORLDWIDE, INC., the Lenders and U.S. Bank National Association, a
national banking association, as LC Issuer, Swing Line Lender and Administrative
Agent. The parties hereto agree as follows:

ARTICLE I

DEFINITIONS

As used in this Agreement:

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.

“Act” is defined in Section 9.14.

“Administrative Agent” means U.S. Bank in its capacity as contractual
representative of the Lenders pursuant to Article X, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article X.

“Advance” means a borrowing hereunder, (i) made by some or all of the Lenders on
the same Borrowing Date, or (ii) converted or continued by the Lenders on the
same date of conversion or continuation, consisting, in either case, of the
aggregate amount of the several Loans of the same Type and, in the case of
Eurodollar Loans, for the same Interest Period. The term “Advance” shall include
Swing Line Loans unless otherwise expressly provided.

“Affected Lender” is defined in Section 2.20.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person, including,
without limitation, such Person’s Subsidiaries. A Person shall be deemed to
control another Person if the controlling Person owns 10% or more of any class
of voting securities (or other ownership interests) of the controlled Person or
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through ownership
of stock, by contract or otherwise.

 

1



--------------------------------------------------------------------------------

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as reduced from time to time pursuant to the terms hereof. As of the
date of this Agreement, the Aggregate Commitment is $500,000,000.

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.

“Agreement” means this Credit Agreement, as it may be amended or modified and in
effect from time to time.

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the highest of (i) the Prime Rate for such day, (ii) the sum of the Federal
Funds Effective Rate for such day plus 0.50% per annum and (iii) the Eurodollar
Rate (without giving effect to the Applicable Margin) for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) for Dollars plus 1.00%, provided that, for the avoidance
of doubt, the Eurodollar Rate for any day shall be based on the rate reported by
the applicable financial information service or determined by the Administrative
Agent to be the rate at which U.S. Bank or any of its Affiliate banks offers to
place deposits in Dollars with first-class banks in the interbank market (as the
case may be) at approximately 11:00 a.m. London time on such day.

“Applicable Fee Rate” means, at any time, the percentage rate per annum at which
commitment fees are accruing on the Available Aggregate Commitment at such time
as set forth in the Pricing Schedule.

“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means U.S. Bank and WFS, and their respective successors, in their
capacities as Joint Lead Arrangers and Joint Book Runners.

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Article VII Subsidiary” means any Subsidiary which, as of the last day of the
most recent fiscal quarter of the Borrower for which financial statements have
been delivered pursuant to Section 6.1, contributed greater than 5% of the
Borrower’s Consolidated EBITDA for the period of four (4) consecutive fiscal
quarters ended on such date or of the Borrower’s consolidated total assets as of
such date; provided, however, that if more than three non-Article VII
Subsidiaries are subject to events, occurrences or actions covered by Article
VII, then, notwithstanding any Subsidiary’s portion of Consolidated EBITDA or
total assets, all Subsidiaries shall constitute Article VII Subsidiaries and all
Subsidiaries shall be subject to the Events of Default set forth in Article VII.

 

2



--------------------------------------------------------------------------------

“Augmenting Lender” is defined in Section 2.24.

“Authorized Officer” means any of the executive officers or the treasurer of the
Borrower, acting singly; provided, however, that (i) with respect to
certifications under Sections 6.1(b) and 6.1(c), Authorized Officer means the
chief financial officer or the treasurer of the Borrower, and (ii) with respect
to confirmations of telephonic notices of Borrowing under Section 2.14,
Authorized Officer means the chief financial officer, the treasurer, the tax
manager, the bank manager or any tax accountant of the Borrower.

“Available Aggregate Commitment” means, at any time, the Aggregate Commitment
then in effect minus the Aggregate Outstanding Credit Exposure at such time.

“Base Rate” means, for any day, a rate per annum equal to (i) the Alternate Base
Rate for such day plus (ii) the Applicable Margin, in each case changing when
and as the Alternate Base Rate changes.

“Base Rate Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the Base Rate.

“Base Rate Loan” means a Loan which, except as otherwise provided in
Section 2.11, bears interest at the Base Rate.

“Borrower” means C.H. Robinson Worldwide, Inc., a Delaware corporation, and its
successors and assigns.

“Borrowing Date” means a date on which an Advance is made or a Facility LC is
issued hereunder.

“Borrowing/Conversion/Continuation Notice” is defined in Section 2.8.

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in New York City, New York, Minneapolis,
Minnesota and London, England for the conduct of substantially all of their
commercial lending activities, interbank wire transfers can be made on the
Fedwire system and dealings in Dollars are carried on in the London interbank
market and (ii) for all other purposes, a day (other than a Saturday or Sunday)
on which banks generally are open in New York City, New York and Minneapolis,
Minnesota for the conduct of substantially all of their commercial lending
activities and interbank wire transfers can be made on the Fedwire system.

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

 

3



--------------------------------------------------------------------------------

“Cash Collateralize” means to deposit in the Facility LC Collateral Account or
to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of one or more of the LC Issuer or Lenders, as collateral for LC
Obligations or obligations of Lenders to fund participations in respect of LC
Obligations, cash or deposit account balances or, if the Administrative Agent
and the LC Issuer shall agree in their sole discretion, other credit support, in
each case pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the LC Issuer. “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.

“Cash Equivalent Investments” means (i) short-term obligations of, or fully
guaranteed by, the United States of America or any agency or instrumentality of
the United States of America (provided that the full faith and credit of the
United States of America is pledged in support of such obligations),
(ii) short-term obligations issued by any state of the United States of America
or any political subdivision thereof having one of the two highest ratings
categories obtainable from either Moody’s or S&P, (iii) commercial paper rated
A-1 or better by S&P or P-1 or better by Moody’s, (iv) demand deposit accounts
maintained in the ordinary course of business or as part of or incidental to the
provision of transitional services to a purchaser of Property in connection with
a disposition of such Property permitted by this Agreement, (v) certificates of
deposit issued by and time deposits with commercial banks (whether domestic or
foreign) having capital and surplus in excess of $500,000,000, and
(vi) investment funds at least 95% of the assets of which constitute cash or
Cash Equivalent Investments of the kinds described in clauses (i) through (v) of
this definition; provided in each case, to the extent applicable, that the same
provides for payment of both principal and interest (and not principal alone or
interest alone) and is not subject to any contingency regarding the payment of
principal or interest.

“Cash Management Services” means any banking services that are provided to the
Borrower or any Subsidiary by the Administrative Agent, the LC Issuer or any
other Lender or any Affiliate of any of the foregoing, including without
limitation: (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) purchase cards, (e) stored value cards, (f) automated clearing house
or wire transfer services, or (g) treasury management, including controlled
disbursement, consolidated account, lockbox, overdraft, return items, sweep and
interstate depository network services.

“Change in Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the U.S. Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 30% or more of the outstanding shares of voting stock
of the Borrower on a fully diluted basis; or (ii) within any twelve-month
period, occupation of a majority of the seats (other than vacant seats) on the
board of directors of the Borrower by Persons who were neither (x) nominated by
the board of directors of the Borrower nor (y) appointed by directors so
nominated.

“Change in Law” is defined in Section 3.1.

“Co-Documentation Agent” means each of BMO Harris Bank, N.A., Bank of America,
N.A., The Bank of Tokyo-Mitsubishi, UFJ, Ltd., Mizuho Corporate Bank Ltd.,
Morgan Stanley Bank, N.A., and JPMorgan Chase Bank, N.A., each together with its
successors and assigns.

 

4



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Collateral Shortfall Amount” is defined in Section 8.1(a).

“Commitment” means, for each Lender, the obligation of such Lender to make Loans
to, and participate in Facility LCs issued upon the application of, the Borrower
and in Swing Line Loans, in an amount not exceeding the amount set forth in
Schedule 1, as it may be modified (i) pursuant to Section 2.7, (ii) as a result
of any assignment that has become effective pursuant to Section 12.3(c) or
(iii) otherwise from time to time pursuant to the terms hereof.

“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income and without duplication,
(i) Consolidated Interest Expense, (ii) expense for taxes paid in cash or
accrued, (iii) depreciation, (iv) amortization, (v) extraordinary non-cash
expenses, charges or losses incurred other than in the ordinary course of
business and (vi) non-cash expenses related to stock based compensation, minus,
to the extent included in Consolidated Net Income, (1) extraordinary income or
gains realized other than in the ordinary course of business, (2) interest
income, (3) income tax credits and refunds (to the extent not netted from tax
expense), (4) any cash payments made during such period in respect of items
described in clauses (v) or (vi) above subsequent to the fiscal quarter in which
the relevant non-cash expenses, charges or losses were incurred, all calculated
for the Borrower and its Subsidiaries on a consolidated basis. For the purposes
of calculating Consolidated EBITDA for any period of four (4) consecutive fiscal
quarters (each, a “Reference Period”), (i) if at any time during such Reference
Period the Borrower or any Subsidiary shall have made any Material Disposition,
the Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period, and (ii) if during such
Reference Period the Borrower or any Subsidiary shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto on a basis approved by the Administrative
Agent in its reasonable credit judgment as if such Material Acquisition occurred
on the first day of such Reference Period.

“Consolidated Funded Indebtedness” means at any time the aggregate Dollar Amount
of Consolidated Indebtedness minus Net Mark-to-Market Exposure under Rate
Management Transactions and other Financial Contracts and the undrawn face
amount of commercial Letters of Credit.

“Consolidated Indebtedness” means at any time the Indebtedness of the Borrower
and its Subsidiaries calculated on a consolidated basis as of such time.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense of the Borrower and its Subsidiaries calculated on a
consolidated basis for such period. For the purposes of calculating Consolidated
Interest Expense for any Reference Period, (i) if at any time during such
Reference Period the Borrower or any Subsidiary shall have made any Material
Disposition, the Consolidated Interest Expense for such Reference Period shall
be

 

5



--------------------------------------------------------------------------------

reduced by an amount equal to the Consolidated Interest Expense (if positive)
attributable to the property that is the subject of such Material Disposition
for such Reference Period or increased by an amount equal to the Consolidated
Interest Expense (if negative) attributable thereto for such Reference Period,
and (ii) if during such Reference Period the Borrower or any Subsidiary shall
have made a Material Acquisition, Consolidated Interest Expense for such
Reference Period shall be calculated after giving pro forma effect thereto on a
basis approved by the Administrative Agent in its reasonable credit judgment as
if such Material Acquisition occurred on the first day of such Reference Period.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated on a consolidated
basis for such period.

“Consolidated Net Worth” means at any time the consolidated stockholders’ equity
of the Borrower and its Subsidiaries calculated on a consolidated basis as of
such time, all as defined according to GAAP.

“Consolidated Total Capitalization” means at any time the sum of Consolidated
Indebtedness and Consolidated Net Worth, each calculated at such time.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.

“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.

“Daily Eurodollar Base Rate” means, with respect to a Swing Line Loan, the
applicable British Bankers’ Association Interest Settlement Rate for Dollar
LIBOR for one month appearing on the applicable Reuters Screen LIBOR01 as of
11:00 a.m. (London time) on a Business Day, provided that, (a) if the applicable
Reuters Screen LIBOR01 for Dollar LIBOR is not available to the Administrative
Agent for any reason, the applicable Daily Eurodollar Base Rate for one month
shall instead be the applicable British Bankers’ Association Interest Settlement
Rate for deposits in Dollar LIBOR for one month as reported by any other
generally recognized financial information service selected by the
Administrative Agent as of 11:00 a.m. (London time) on a Business Day, provided
that, if no such British Bankers’ Association Interest Settlement Rate is
available to the Administrative Agent, the applicable Daily Eurodollar Base Rate
for one month shall instead be the rate determined by the Administrative Agent
to be the rate at which U.S. Bank or one of its Affiliate banks offers to place
deposits in Dollars with first-class banks in the interbank market at
approximately 11:00 a.m. (London time) on a Business Day in the approximate
amount of U.S. Bank’s relevant Swing Line Loan and having a maturity equal to
one month. For purposes of determining any interest rate hereunder or under any
other Loan Document which is based on the Daily Eurodollar Base Rate, such
interest rate shall change as and when the Daily Eurodollar Base Rate shall
change.

 

6



--------------------------------------------------------------------------------

“Daily Eurodollar Loan” means a Swing Line Loan which, except as otherwise
provided in Section 2.11, bears interest at the Daily Eurodollar Rate.

“Daily Eurodollar Rate” means, with respect to a Swing Line Loan, the sum of
(a) the quotient of (i) the Daily Eurodollar Base Rate, divided by (ii) one
minus the Reserve Requirement (expressed as a decimal) applicable to a one month
Interest Period, plus (b) the Applicable Margin.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means an event which but for the lapse of time or the giving of
notice, or both, would constitute an Event of Default.

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied or waived, or (ii) pay to the Administrative Agent, the LC
Issuer, the Swing Line Lender or any other Lender any other amount required to
be paid by it hereunder (including in respect of its participation in Facility
LCs or Swing Line Loans) within two (2) Business Days of the date when due,
(b) has notified the Borrower, the Administrative Agent, the LC Issuer or the
Swing Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets (other than an
Undisclosed Administration), including the Federal Deposit Insurance Corporation
or any other state or federal regulatory authority acting in such a capacity;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result

 

7



--------------------------------------------------------------------------------

in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.22(b)) upon delivery of written
notice of such determination to the Borrower, the LC Issuer, the Swing Line
Lender and each Lender.

“Deposits” is defined in Section 11.1.

“Dollar” and “$” means the lawful currency of the United States of America.

“Domestic Subsidiary” means a Subsidiary of the Borrower incorporated or
organized under the laws of the United States of America, any state thereof or
the District of Columbia.

“Effective Date” means the date on which the conditions specified in Section 4.1
are satisfied.

“Eligible Assignee” means (i) a Lender; (ii) an Approved Fund; (iii) a
commercial bank organized under the laws of the United States, or any state
thereof, and having total assets in excess of $3,000,000,000, calculated in
accordance with the accounting principles prescribed by the regulatory authority
applicable to such bank in its jurisdiction of organization; (iv) a commercial
bank organized under the laws of any other country that is a member of the OECD,
or a political subdivision of any such country, and having total assets in
excess of $3,000,000,000, calculated in accordance with the accounting
principles prescribed by the regulatory authority applicable to such bank in its
jurisdiction of organization, so long as such bank is acting through a branch or
agency located in the country in which it is organized or another country that
is described in this clause (iv); (v) the central bank of any country that is a
member of the OECD or (vi) any commercial bank, insurance company, investment or
mutual fund or other entity that is an “accredited investor” (as defined in
Regulation D under the Securities Act); provided, however, that neither the
Borrower nor an Affiliate of the Borrower shall qualify as an Eligible Assignee.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) personal injury or property damage relating
to the release or discharge of Hazardous Materials, (iii) emissions, discharges
or releases of pollutants, contaminants, hazardous substances or wastes into
surface water, ground water or land, or (iv) the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, hazardous substances or wastes or the clean-up or
other remediation thereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

 

8



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure with
respect to any Plan to satisfy the “minimum funding standard” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 303(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Borrower or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition upon
the Borrower or any of its ERISA Affiliates of withdrawal liability under
Section 4201 of ERISA or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurodollar Rate.

“Eurodollar Base Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, the applicable British Bankers’ Association Interest
Settlement Rate for deposits in Dollars appearing on the applicable Reuters
Screen for Dollars as of 11:00 a.m. (London time) on the Quotation Date for such
Interest Period, and having a maturity equal to such Interest Period, provided
that, (i) if the applicable Reuters Screen for Dollars is not available to the
Administrative Agent for any reason, the applicable Eurodollar Base Rate for the
relevant Interest Period shall instead be the applicable British Bankers’
Association Interest Settlement Rate for deposits in Dollars as reported by any
other generally recognized financial information service selected by the
Administrative Agent as of 11:00 a.m. (London time) on the Quotation Date for
such Interest Period, and having a maturity equal to such Interest Period,
provided that, if no such British Bankers’ Association Interest Settlement Rate
is available to the Administrative Agent, the applicable Eurodollar Base Rate
for the relevant Interest Period shall instead be the rate determined by the
Administrative Agent to be the rate at which U.S. Bank or one of its Affiliate
banks offers to place deposits in Dollars with first-class banks in the
interbank market at approximately 11:00 a.m. (London time) two (2) Business Days
prior to the first day of such Interest Period, in the approximate amount of
U.S. Bank’s relevant Eurodollar Loan and having a maturity equal to such
Interest Period.

“Eurodollar Loan” means a Loan which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurodollar Rate.

 

9



--------------------------------------------------------------------------------

“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Interest Period, the sum of (i) the quotient of (a) the Eurodollar Base Rate
applicable to such Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(ii) the Applicable Margin.

“Event of Default” is defined in Article VII.

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation, the LC Issuer, and the Administrative Agent, (i) Taxes imposed on
its overall net income, franchise Taxes, gross receipts Taxes imposed in lieu of
net income Taxes and branch profits Taxes imposed on it, by the respective
jurisdiction under the laws of which such Lender, the LC Issuer or the
Administrative Agent is incorporated or is organized or in which its principal
executive office is located or, in the case of a Lender, in which such Lender’s
applicable Lending Installation is located, (ii) in the case of a Non-U.S.
Lender, any withholding tax that is imposed on amounts payable to such Non-U.S.
Lender pursuant to the laws in effect at the time such Non-U.S. Lender becomes a
party to this Agreement or designates a new Lending Installation, except in each
case to the extent that, pursuant to Section 3.5(a), amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
Lending Installation, or is attributable to the Non-U.S. Lender’s failure to
comply with Section 3.5(f), and (iii) any U.S. federal withholding taxes imposed
by FATCA.

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

“Facility LC” is defined in Section 2.19(a)

“Facility LC Application” is defined in Section 2.19(c).

“Facility LC Collateral Account” is defined in Section 2.19(k).

“Facility Termination Date” means October 29, 2017 or any earlier date on which
the Aggregate Commitment is reduced to zero or otherwise terminated pursuant to
the terms hereof.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m.
(Minneapolis time) on such day on such transactions received by the
Administrative Agent from three (3) Federal funds brokers of recognized standing
selected by the Administrative Agent in its sole discretion.

 

10



--------------------------------------------------------------------------------

“Fee Letters” is defined in Section 10.13.

“Financial Contract” of a Person means (i) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics or (ii) any Rate Management Transaction.

“Foreign Subsidiary” means any Subsidiary organized under the laws of a
jurisdiction not located in the United States of America.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the LC Issuer, such Defaulting Lender’s ratable share of the LC
Obligations with respect to Facility LCs issued by the LC Issuer other than LC
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swing Line Lender, such Defaulting
Lender’s ratable share of outstanding Swing Line Loans made by the Swing Line
Lender other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4, subject at all
times to Section 9.8.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including, without limitation, any supra-national bodies such as the
European Union or the European Central Bank) and any group or body charged with
setting financial accounting or regulatory capital rules or standards
(including, without limitation, the Financial Accounting Standards Board, the
Bank for International Settlements or the Basel Committee on Banking Supervisory
Practices or any successor or similar authority to any of the foregoing).

“Guarantor” means each Material Domestic Subsidiary that is a party to the
Guaranty, either on the date hereof or pursuant to the terms of Section 6.16,
and their respective successors and assigns.

“Guaranty” means that certain Guaranty dated as of October 29, 2012 executed by
each of the Guarantors in favor of the Administrative Agent, for the ratable
benefit of the Lenders, as amended, restated, supplemented or otherwise
modified, renewed or replaced from time to time pursuant to the terms hereof and
thereof.

“Hazardous Material” means any explosive or radioactive substances or wastes,
any hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum

 

11



--------------------------------------------------------------------------------

distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and any other substances or
wastes of any nature regulated pursuant to any Environmental Law.

“Highest Lawful Rate” means, on any day, the maximum non-usurious rate of
interest permitted for that day by applicable federal or state law stated as a
rate per annum.

“Increasing Lender” is defined in Section 2.24.

“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money (including the Obligations hereunder), (ii) obligations representing the
deferred purchase price of Property or services (other than accounts payable
arising in the ordinary course of such Person’s business payable on terms
customary in the trade and contingent earn-out obligations), (iii) Indebtedness,
whether or not assumed, secured by Liens or payable out of the proceeds or
production from Property now or hereafter owned or acquired by such Person,
(iv) obligations which are evidenced by notes, acceptances, or other similar
instruments, (v) obligations of such Person to purchase securities or other
Property arising out of or in connection with the sale of the same or
substantially similar securities or Property (other than the withholding of
securities under employee incentive plans), (vi) Capitalized Lease Obligations,
(vii) obligations of such Person as an account party with respect to standby and
commercial Letters of Credit, (viii) Contingent Obligations of such Person in
respect of Indebtedness, and (ix) Net Mark-to-Market Exposure under Rate
Management Transactions and other Financial Contracts.

“Indemnified Taxes” means Taxes imposed on or with respect to any payment made
by or on account of any obligation of any Loan Party under any Loan Document,
other than Excluded Taxes and Other Taxes.

“Interest Differential” is defined in Section 3.4.

“Interest Period” means, with respect to a Eurodollar Advance, a period of one
(1), two (2), three (3) or six (6) months (or nine (9) or twelve (12) months if
available to all Lenders) commencing on a Business Day selected by the Borrower
pursuant to this Agreement. Such Interest Period shall end on the day which
corresponds numerically to such date one (1), two (2), three (3) or six
(6) months (or nine (9) or twelve (12) months if available to all Lenders)
thereafter, provided, however, that if there is no such numerically
corresponding day in such next, second, third or sixth (or ninth or twelfth, if
applicable) succeeding month, such Interest Period shall end on the next
Business Day to occur in the immediately succeeding month. If an Interest Period
would otherwise end on a day which is not a Business Day, such Interest Period
shall end on the next succeeding Business Day, provided, however, that if said
next succeeding Business Day falls in a new calendar month, such Interest Period
shall end on the immediately preceding Business Day.

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade) or contribution of
capital by such Person; stocks, bonds, mutual funds, partnership interests,
notes, debentures or other securities (including warrants or options to

 

12



--------------------------------------------------------------------------------

purchase securities) owned by such Person; any deposit accounts and certificate
of deposit owned by such Person; and structured notes and other similar
instruments or contracts owned by such Person.

“LC Fee” is defined in Section 2.19(d).

“LC Issuer” means U.S. Bank (or any Subsidiary or Affiliate of U.S. Bank
designated by U.S. Bank) in its capacity as issuer of Facility LCs hereunder.

“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.

“LC Payment Date” is defined in Section 2.19(e).

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns. Unless otherwise
specified, the term “Lenders” includes U.S. Bank in its capacity as Swing Line
Lender.

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, Subsidiary or Affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof (in the case of the
Administrative Agent) or on its Administrative Questionnaire (in the case of a
Lender) or otherwise selected by such Lender or the Administrative Agent
pursuant to Section 2.17.

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

“Leverage Ratio” means, as of any date of calculation, the ratio of
(i) Consolidated Funded Indebtedness outstanding on such date to
(ii) Consolidated Total Capitalization at such date.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement, but
excluding the issuance of performance bonds on behalf of the Borrower or any
Subsidiary in the ordinary course of business).

“Loan” means a Revolving Loan or, a Swing Line Loan.

“Loan Documents” means this Agreement, the Facility LC Applications, the
Guaranty, any Note or Notes executed by the Borrower in connection with this
Agreement and payable to a Lender, and any other document or agreement, now or
in the future, executed by the Borrower for the benefit of the Administrative
Agent or any Lender in connection with this Agreement.

 

13



--------------------------------------------------------------------------------

“Loan Party” or “Loan Parties” means, individually or collectively, the Borrower
and the Guarantors.

“Material Acquisition” means any Acquisition permitted by this Agreement that
involves the payment of cash consideration by the Borrower and its Subsidiaries
in excess of $250,000,000.

“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, financial condition or results of operations of the Borrower and its
Subsidiaries taken as a whole, (ii) the ability of the Borrower or any Guarantor
to perform in any material respect its obligations under the Loan Documents to
which it is a party, or (iii) the validity or enforceability of any of the Loan
Documents or the rights or remedies of the Administrative Agent, the LC Issuer
or the Lenders under the Loan Documents.

“Material Disposition” means any sale, transfer or disposition of property or
series of related sales, transfers, or dispositions of property (other than as
permitted by clauses (a) through (f) of Section 6.11) that yields gross proceeds
to the Borrower or any of its Subsidiaries in excess of $250,000,000.

“Material Domestic Subsidiary” means each Domestic Subsidiary which, as of the
last day of the most recent fiscal quarter of the Borrower for which financial
statements have been delivered pursuant to Section 6.1, (i) contributed greater
than 10% of the Borrower’s Consolidated EBITDA for the period of four
(4) consecutive fiscal quarters ended on such date or (ii) contributed greater
than 10% of the Borrower’s consolidated total assets as of such date; provided
that, if the aggregate amount of Consolidated EBITDA for such period or of the
Borrower’s consolidated total assets as of such date contributed by of all
Domestic Subsidiaries that are not Material Domestic Subsidiaries exceeds 20% of
the Borrower’s Consolidated EBITDA for such period or 20% of the Borrower’s
consolidated total assets as of such date, the Borrower (or, in the event the
Borrower has failed to do so within ten (10) days, the Administrative Agent)
shall designate sufficient Domestic Subsidiaries as “Material Domestic
Subsidiaries” to eliminate such excess, and such designated Domestic
Subsidiaries shall for all purposes of this Agreement constitute Material
Domestic Subsidiaries.

“Material Indebtedness” means Indebtedness for borrowed money of the Borrower or
any Article VII Subsidiary in an outstanding principal amount of $50,000,000 or
more in the aggregate (or the equivalent thereof in any currency other than
Dollars).

“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).

“Minimum Collateral Amount” means, with respect to a Defaulting Lender, at any
time, (i) with respect to Cash Collateral consisting of cash or deposit account
balances, an amount equal to 103% of the Fronting Exposure of the LC Issuer with
respect to such Defaulting Lender for all Facility LCs issued and outstanding at
such time and (ii) otherwise, an amount determined by the Administrative Agent
and the LC Issuer in their sole discretion.

 

14



--------------------------------------------------------------------------------

“Modify” and “Modification” are defined in Section 2.19(a).

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any ERISA Affiliate
is a party to which more than one employer is obligated to make contributions.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-U.S. Lender” means a Lender that is not a United States person as defined
in Section 7701(a)(30) of the Code.

“Note” is defined in Section 2.13(d).

“Obligations” means (i) all unpaid principal of and accrued and unpaid interest
on the Loans, all LC Obligations, and all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations of the Borrower to
the Lenders or to any Lender, the Administrative Agent, the LC Issuer or any
indemnified party arising under the Loan Documents, (ii) all obligations in
connection with Cash Management Services, and (iii) all Rate Management
Obligations provided to the Borrower or any Subsidiary by the Administrative
Agent, the LC Issuer or any other Lender or any Affiliate of any of the
foregoing.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.

“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(i) the aggregate principal amount of its Revolving Loans outstanding at such
time, plus (ii) an amount equal to its Pro Rata Share of the aggregate principal
amount of Swing Line Loans outstanding at such time, plus (iii) an amount equal
to its Pro Rata Share of the LC Obligations at such time.

“Participant” is defined in Section 12.2(a).

“Participant Register” is defined in Section 12.2(c).

 

15



--------------------------------------------------------------------------------

“Payment Date” means the last day of each calendar quarter, provided, that if
such day is not a Business Day, the Payment Date shall be the immediately
preceding Business Day.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Permitted Acquisition” means any Acquisition made by the Borrower or any of its
Subsidiaries, provided that, (a) as of the date of the consummation of such
Acquisition, no Default or Event of Default shall have occurred and be
continuing or would result from such Acquisition, and the representation and
warranty contained in Section 5.11 shall be true both before and after giving
effect to such Acquisition, (b) such Acquisition is consummated on a non-hostile
basis pursuant to a negotiated acquisition agreement that has been (if required
by the governing documents of the seller or entity to be acquired) approved by
the board of directors or other applicable governing body of the seller or
entity to be acquired, and no material challenge to such Acquisition (excluding
the exercise of appraisal rights) shall be pending or threatened by any
shareholder or director of the seller or entity to be acquired, (c) the business
to be acquired in such Acquisition is in a similar line of business as the
Borrower’s or any Subsidiary’s or a line of business incidental or complementary
thereto, (d) as of the date of the consummation of such Acquisition, all
material approvals required in connection therewith shall have been obtained and
shall be in full force and effect, and (e) the Borrower shall be in pro forma
compliance with the financial covenant contained in Section 6.15 as of the last
day of the most recent fiscal quarter ended prior to the consummation of such
Acquisition for which financial statements have been delivered pursuant to
Section 6.1 calculated as if such Acquisition, including the consideration
therefor, had been consummated on such date.

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“Phoenix Acquisition” means the purchase of all of the outstanding capital stock
of Phoenix International Freight Services, Ltd. on terms and conditions
substantially consistent with those set forth in that certain Purchase Agreement
among Phoenix International Freight Services, Ltd., the Persons listed on
Annex A thereto as Selling Shareholders, the Borrower, and James William
McInerney and Emil Sanchez as representatives of such Selling Shareholders.

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any ERISA Affiliate may have any liability.

“Pricing Schedule” means the Schedule attached hereto identified as such.

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by U.S. Bank or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

16



--------------------------------------------------------------------------------

“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment and the denominator of which
is the Aggregate Commitment, provided, however, if all of the Commitments are
terminated pursuant to the terms of this Agreement, then “Pro Rata Share” means
the percentage obtained by dividing (a) such Lender’s Outstanding Credit
Exposure at such time by (b) the Aggregate Outstanding Credit Exposure at such
time; and provided, further, that when a Defaulting Lender shall exist, “Pro
Rata Share” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment
(except that no Lender is required to fund or participate in Revolving Loans,
Swing Line Loans or Facility LCs to the extent that, after giving effect
thereto, the aggregate amount of its outstanding Revolving Loans and funded or
unfunded participations in Swing Line Loans and Facility LCs would exceed the
amount of its Commitment (determined as though no Defaulting Lender existed)).

“Purchasers” is defined in Section 12.3(a).

“Quotation Date” means, in relation to any Interest Period for which an interest
rate is to be determined, two (2) Business Days before the first day of that
period.

“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered by the Borrower or any
Subsidiary which is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.

“Register” is defined in Section 12.3(d).

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

 

17



--------------------------------------------------------------------------------

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.19 to reimburse the LC Issuer
for amounts paid by the LC Issuer in respect of any one or more drawings under
Facility LCs.

“Reports” is defined in Section 9.6(a).

“Required Lenders” means Lenders in the aggregate having greater than 50% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding greater than 50% of the Aggregate Outstanding
Credit Exposure. The Commitments and Outstanding Credit Exposure of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time.

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.

“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.1 (or any conversion
or continuation thereof).

“Risk-Based Capital Guidelines” means (i) the risk-based capital guidelines in
effect in the United States on the date of this Agreement, including transition
rules, and (ii) the corresponding capital regulations promulgated by regulatory
authorities outside the United States, including transition rules, and, in each
case, any amendments to such regulations.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (b) (i) an agency of the
government of a Sanctioned Country, (ii) an organization controlled by a
Sanctioned Country, or (iii) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by the U.S. Department of the
Treasury’s Office of Foreign Assets Control.

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Stated Rate” is defined in Section 2.21.

 

18



--------------------------------------------------------------------------------

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.

“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 10% of the consolidated
total assets of the Borrower and its Subsidiaries taken as a whole as of the
last day of the four-quarter period ending immediately prior to the quarter in
which such determination is made.

“Swing Line Borrowing Notice” is defined in Section 2.4(b).

“Swing Line Lender” means U.S. Bank or such other Lender which may succeed to
its rights and obligations as Swing Line Lender pursuant to the terms of this
Agreement.

“Swing Line Loan” means a Loan made available to the Borrower by the Swing Line
Lender pursuant to Section 2.4.

“Swing Line Sublimit” means the maximum principal amount of Swing Line Loans the
Swing Line Lender may have outstanding to the Borrower at any one time, which,
as of this date, is $50,000,000.

“Syndication Agent” means Wells Fargo Bank, National Association, together with
its successors and assigns.

“T-Chek Disposition” means the sale of all or substantially all of the Property
and assets of T-Chek Systems, Inc. on terms and conditions substantially
consistent with those set forth in that certain Asset Purchase Agreement dated
as of October 16, 2012 between Electronic Funds Source LLC, T-Check Systems,
Inc. and the Borrower.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, and similar fees, assessments, charges or withholdings imposed by
any Governmental Authority, and any and all liabilities with respect to the
foregoing, including interest, additions to tax and penalties applicable
thereto.

“Transferee” is defined in Section 12.3(e).

“Type” means, with respect to any Advance, its nature as a Base Rate Advance or
a Eurodollar Advance and with respect to any Loan, its nature as a Base Rate
Loan or a Eurodollar Loan.

“Undisclosed Administration” means in relation to a Lender the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator under or based
on the law in the country where such Lender is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.

 

19



--------------------------------------------------------------------------------

“U.S. Bank” means U.S. Bank National Association, a national banking
association, in its individual capacity, and its successors.

“WFS” means Wells Fargo Securities, LLC, in its individual capacity, and its
successors.

“Wholly-Owned Subsidiary” of a Person means any Subsidiary of which 100% of the
beneficial ownership interests (other than directors’ qualifying shares or
investments by foreign nationals mandated by law) shall at the time be owned or
controlled, directly or indirectly, by such Person or one or more Wholly-Owned
Subsidiaries of such Person, or by such Person and one or more Wholly-Owned
Subsidiaries of such Person.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms. For purposes of this Agreement, Loans may be
classified and referred to by Type (e.g., a “Eurodollar Loan”). Advances also
may be classified and referred to by Type (e.g., a “Eurodollar Advance”).

ARTICLE II

THE CREDITS

2.1. Commitment. From and including the date of this Agreement and prior to the
Facility Termination Date, each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make (a) Revolving Loans to the
Borrower in Dollars and participate in Facility LCs issued upon the request of
the Borrower, provided that, after giving effect to the making of each such Loan
and the issuance of each such Facility LC, the amount of such Lender’s
Outstanding Credit Exposure shall not exceed its Commitment and the Aggregate
Outstanding Credit Exposure shall not exceed the Aggregate Commitment. Subject
to the terms of this Agreement, the Borrower may borrow, repay and reborrow the
Revolving Loans at any time prior to the Facility Termination Date. Unless
previously terminated, the Commitments shall terminate on the Facility
Termination Date. The LC Issuer will issue Facility LCs hereunder on the terms
and conditions set forth in Section 2.19.

2.2. Required Payments; Termination. If at any time the amount of the Aggregate
Outstanding Credit Exposure exceeds the Aggregate Commitment, the Borrower shall
immediately make a payment on the Loans or Cash Collateralize LC Obligations in
an account with the Administrative Agent pursuant to Section 2.19(k) sufficient
to eliminate such excess. The Aggregate Outstanding Credit Exposure and all
other unpaid Obligations under this Agreement and the other Loan Documents shall
be paid in full by the Borrower on the Facility Termination Date.

2.3. Ratable Loans; Types of Advances. Each Advance hereunder (other than any
Swing Line Loan) shall consist of Loans made from the several Lenders ratably
according to their Pro Rata Shares. The Advances may be Base Rate Advances or
Eurodollar Advances, or a combination thereof, selected by the Borrower in
accordance with Sections 2.8 and 2.9, or Swing Line Loans selected by the
Borrower in accordance with Section 2.4.

 

20



--------------------------------------------------------------------------------

2.4. Swing Line Loans.

(a) Amount of Swing Line Loans. Upon the satisfaction of the conditions
precedent set forth in Section 4.2 and, if such Swing Line Loan is to be made on
the date of the initial Advance hereunder, the satisfaction of the conditions
precedent set forth in Section 4.1 as well, from and including the date of this
Agreement and prior to the Facility Termination Date, the Swing Line Lender may,
at its option, on the terms and conditions set forth in this Agreement, make
Swing Line Loans in Dollars to the Borrower from time to time in an aggregate
principal amount not to exceed the Swing Line Sublimit, provided that the
Aggregate Outstanding Credit Exposure shall not at any time exceed the Aggregate
Commitment, and provided further that at no time shall the sum of (i) the Swing
Line Loans, plus (ii) the outstanding Revolving Loans made by the Swing Line
Lender pursuant to Section 2.1, plus (iii) the Swing Line Lender’s Pro Rata
Share of the LC Obligations, exceed the Swing Line Lender’s Commitment at such
time. Subject to the terms of this Agreement (including, without limitation the
discretion of the Swing Line Lender), the Borrower may borrow, repay and
reborrow Swing Line Loans at any time prior to the Facility Termination Date.

(b) Borrowing/Conversion/Continuation Notice. In order to borrow a Swing Line
Loan, the Borrower shall deliver to the Administrative Agent and the Swing Line
Lender irrevocable notice (a “Swing Line Borrowing Notice”) not later than 12:00
noon (Minneapolis time) on the Borrowing Date of each Swing Line Loan,
specifying (i) the applicable Borrowing Date (which date shall be a Business
Day), and (ii) the aggregate amount of the requested Swing Line Loan.

(c) Making of Swing Line Loans; Participations. Not later than 2:00 p.m.
(Minneapolis time) on the applicable Borrowing Date, the Swing Line Lender shall
make available the Swing Line Loan, in funds immediately available, to the
Administrative Agent at its address specified pursuant to Article XIII. The
Administrative Agent will promptly make the funds so received from the Swing
Line Lender available to the Borrower on the Borrowing Date at the
Administrative Agent’s aforesaid address. Each time that a Swing Line Loan is
made by the Swing Line Lender pursuant to this Section 2.4(c), the Swing Line
Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably sold to each Lender and each Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Swing Line Lender a participation in such Swing
Line Loan in proportion to its Pro Rata Share.

(d) Repayment of Swing Line Loans. Each Swing Line Loan shall be paid in full by
the Borrower on the date selected by the Administrative Agent and communicated
to the Borrower at the time such Swing Line Loan is made. In addition, the Swing
Line Lender may at any time in its sole discretion with respect to any
outstanding Swing Line Loan, require each Lender to fund the participation
acquired by such Lender pursuant to Section 2.4(c) or require each Lender
(including the Swing Line Lender) to make a Revolving Loan in the amount of such
Lender’s Pro Rata Share of such Swing Line Loan (including, without limitation,
any interest accrued and unpaid thereon), for the purpose of repaying such Swing
Line Loan. Not later than 1:00 p.m. (Minneapolis time) on the date of any notice
received pursuant to this Section 2.4(d), each Lender shall make available its
required Revolving Loan, in funds immediately available to the Administrative
Agent at its address specified pursuant to Article XIII. Revolving Loans

 

21



--------------------------------------------------------------------------------

made pursuant to this Section 2.4(d) shall initially be Base Rate Loans and
thereafter may be continued as Base Rate Loans or converted into Eurodollar
Loans in the manner provided in Section 2.9 and subject to the other conditions
and limitations set forth in this Article II. Unless a Lender shall have
notified the Swing Line Lender, prior to the Swing Line Lender’s making any
Swing Line Loan, that any applicable condition precedent set forth in Sections
4.1 or 4.2 had not then been satisfied, such Lender’s obligation to make
Revolving Loans pursuant to this Section 2.4(d) to repay Swing Line Loans or to
fund the participation acquired pursuant to Section 2.4(c) shall be
unconditional, continuing, irrevocable and absolute and shall not be affected by
any circumstances, including, without limitation, (a) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the
Borrower, the Administrative Agent, the Swing Line Lender or any other Person,
(b) the occurrence or continuance of a Default or Event of Default, (c) any
adverse change in the condition (financial or otherwise) of the Borrower, or
(d) any other circumstances, happening or event whatsoever. In the event that
any Lender fails to make payment to the Administrative Agent of any amount due
under this Section 2.4(d), interest shall accrue thereon at the Federal Funds
Effective Rate for each day during the period commencing on the date of demand
and ending on the date such amount is received and the Administrative Agent
shall be entitled to receive, retain and apply against such obligation the
principal and interest otherwise payable to such Lender hereunder until the
Administrative Agent receives such payment from such Lender or such obligation
is otherwise fully satisfied. On the Facility Termination Date, the Borrower
shall repay in full the outstanding principal balance of the Swing Line Loans.

2.5. Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender according to its Pro Rata Share a commitment fee at a
per annum rate equal to the Applicable Fee Rate on the average daily Available
Aggregate Commitment from the date hereof to and including the Facility
Termination Date, payable in arrears on each Payment Date hereafter and on the
Facility Termination Date. Solely for purposes of calculating the commitment fee
due hereunder, the aggregate principal amount of Swing Line Loans outstanding at
any time shall be counted as Outstanding Credit Exposure of U.S. Bank and no
portion thereof shall be counted as Outstanding Credit Exposure of any other
Lender.

2.6. Minimum Amount of Each Advance. Each Eurodollar Advance shall be in the
minimum amount of $500,000 and incremental amounts in integral multiples of
$100,000, and each Base Rate Advance (other than an Advance to repay Swing Line
Loans) shall be in the minimum amount of $500,000 and incremental amounts in
integral multiples of $100,000, provided, however, that any Base Rate Advance
may be in the amount of the Available Aggregate Commitment.

2.7. Reductions in Aggregate Commitment; Optional Principal Payments. The
Borrower may permanently reduce the Aggregate Commitment in whole, or in part
ratably among the Lenders in integral multiples of $500,000, upon at least five
(5) Business Days’ prior written notice to the Administrative Agent, which
notice shall specify the amount of any such reduction, provided, however, that
the amount of the Aggregate Commitments may not be reduced below the Aggregate
Outstanding Credit Exposure. All accrued commitment fees shall be payable on the
effective date of any termination of the obligations of the Lenders to make
Credit Extensions hereunder. The Borrower may from time to time pay, without
penalty or premium, all outstanding Base Rate Advances (other than Swing Line
Loans), or, in a minimum

 

22



--------------------------------------------------------------------------------

aggregate amount of $500,000 and incremental amounts in integral multiples of
$100,000, any portion of the aggregate outstanding Base Rate Advances (other
than Swing Line Loans) upon same day notice by 1:00 p.m. (Minneapolis time) to
the Administrative Agent. The Borrower may at any time pay, without penalty or
premium, all outstanding Swing Line Loans, or any portion of the outstanding
Swing Line Loans, with notice to the Administrative Agent and the Swing Line
Lender by 11:00 a.m. (Minneapolis time) on the date of repayment. The Borrower
may from time to time pay, subject to the payment of any funding indemnification
amounts required by Section 3.4 but without penalty or premium, all outstanding
Eurodollar Advances, or, in a minimum aggregate amount of $500,000 and
incremental amounts in integral multiples of $100,000, any portion of the
aggregate outstanding Eurodollar Advances upon at least two (2) Business Days’
prior written notice to the Administrative Agent by 1:00 p.m. (Minneapolis
time).

2.8. Method of Selecting Types and Interest Periods for New Advances. The
Borrower shall select the Type of Advance and, in the case of each Eurodollar
Advance, the Interest Period applicable thereto from time to time. The Borrower
shall give the Administrative Agent irrevocable notice in the form of Exhibit D
(a “Borrowing/Conversion/Continuation Notice”) not later than 11:00 a.m.
(Minneapolis time) on the Borrowing Date of each Base Rate Advance (other than a
Swing Line Loan), and not later than 11:00 a.m. (Minneapolis time) two
(2) Business Days before the Borrowing Date for each Eurodollar Advance,
specifying:

 

  (i) the Borrowing Date, which shall be a Business Day, of such Advance,

 

  (ii) the aggregate amount of such Advance, and

 

  (iii) the Type of Advance selected.

Not later than 1:00 p.m. (Minneapolis time) on each Borrowing Date, each Lender
shall make available its Loan or Loans in funds immediately available to the
Administrative Agent at its address specified pursuant to Article XIII. The
Administrative Agent will promptly make the funds so received from the Lenders
available to the Borrower on the Borrowing Date at the Administrative Agent’s
aforesaid address.

2.9. Conversion and Continuation of Outstanding Advances; Maximum Number of
Interest Periods. Base Rate Advances (other than Swing Line Loans) shall
continue as Base Rate Advances unless and until such Base Rate Advances are
converted into Eurodollar Advances pursuant to this Section 2.9 or are repaid in
accordance with Section 2.7. Each Eurodollar Advance shall continue as a
Eurodollar Advance until the end of the then applicable Interest Period
therefor, at which time such Eurodollar Advance shall be automatically converted
into a Base Rate Advance unless (x) such Eurodollar Advance is or was repaid in
accordance with Section 2.7 or (y) the Borrower shall have given the
Administrative Agent a Borrowing/Conversion/Continuation Notice requesting that,
at the end of such Interest Period, such Eurodollar Advance continue as a
Eurodollar Advance for the same or another Interest Period. Subject to the terms
of Section 2.6, the Borrower may elect from time to time to convert all or any
part of a Base Rate Advance (other than a Swing Line Loan) into a Eurodollar
Advance. The Borrower shall give the Administrative Agent a
Borrowing/Conversion/Continuation Notice for each conversion of a Base Rate
Advance into a

 

23



--------------------------------------------------------------------------------

Eurodollar Advance, conversion of a Eurodollar Advance to a Base Rate Advance,
or continuation of a Eurodollar Advance not later than 11:00 a.m. (Minneapolis
time) at least two (2) Business Days prior to the date of the requested
conversion or continuation, specifying:

 

  (i) the requested date, which shall be a Business Day, of such conversion or
continuation,

 

  (ii) the Type of the Advance which is to be converted or continued, and

 

  (iii) the amount of such Advance which is to be converted into or continued as
a Eurodollar Advance and the duration of the Interest Period applicable thereto.

After giving effect to all Advances, all conversions of Advances from one Type
to another and all continuations of Advances of the same Type, there shall be no
more than 10 Interest Periods in effect hereunder.

2.10. Interest Rates. Each Base Rate Advance (other than a Swing Line Loan)
shall bear interest on the outstanding principal amount thereof, for each day
from and including the date such Advance is made or is automatically converted
from a Eurodollar Advance into a Base Rate Advance pursuant to Section 2.9, to
but excluding the date it becomes due or is converted into a Eurodollar Advance
pursuant to Section 2.9 hereof, at a rate per annum equal to the Base Rate for
such day. Each Swing Line Loan shall bear interest on the outstanding principal
amount thereof, for each day from and including the day such Swing Line Loan is
made to but excluding the date it is paid, at a rate per annum equal to, at the
Borrower’s option, the Base Rate for such day or the Daily Eurodollar Rate;
provided, that the Applicable Margin therefor, if any, shall be mutually agreed
to by the Borrower and the Swing Line Lender. Changes in the rate of interest on
that portion of any Advance maintained as a Base Rate Advance will take effect
simultaneously with each change in the Alternate Base Rate. Each Eurodollar
Advance shall bear interest on the outstanding principal amount thereof from and
including the first day of the Interest Period applicable thereto to (but not
including) the last day of such Interest Period at a rate per annum equal to the
Eurodollar Rate in respect of such Eurodollar Advance for such Interest Period.
No Interest Period may end after the Facility Termination Date.

2.11. Rates Applicable After Event of Default. Notwithstanding anything to the
contrary contained in Sections 2.8, 2.9 or 2.10, during the continuance of a
Default or Event of Default the Required Lenders may, at their option, by notice
to the Borrower (which notice may be revoked at the option of the Required
Lenders notwithstanding any provision of Section 8.3 requiring unanimous consent
of the Lenders to changes in interest rates), declare that no Advance may be
made as, converted into or continued as a Eurodollar Advance. Upon the
occurrence and during the continuance of an Event of Default under Section 7.2
or Section 7.3 (with respect to Section 6.15), the Required Lenders may, at
their option, by notice to the Borrower (which notice may be revoked at the
option of the Required Lenders notwithstanding any provision of Section 8.3
requiring unanimous consent of the Lenders to changes in interest rates),
declare that, before or after judgment, (i) each Eurodollar Advance shall bear
interest for the remainder of the applicable Interest Period at the rate
otherwise applicable to such Interest Period plus 2.00% per annum, (ii) each
Base Rate Advance shall bear interest at a rate per annum equal to the Base Rate
in effect from time to time plus 2.00% per annum, and (iii) the LC Fee

 

24



--------------------------------------------------------------------------------

shall be increased by 2.00% per annum. Upon the occurrence and during the
continuance of an Event of Default under Sections 7.6 or 7.7, the interest rates
set forth in clauses (i) and (ii) above and the increase in the LC Fee set forth
in clause (iii) above shall be applicable to all Credit Extensions without any
election or action on the part of the Administrative Agent or any Lender. After
an Event of Default has been cured or waived, the interest rate applicable to
advances and the LC Fee shall revert to the rates applicable prior to the
occurrence of an Event of Default.

2.12. Method of Payment. Each Advance shall be repaid and each payment of
interest thereon shall be paid in the currency in which such Advance was made.
All payments of the Obligations under this Agreement and the other Loan
Documents shall be made, without setoff, deduction, or counterclaim, in
immediately available funds to the Administrative Agent at the Administrative
Agent’s address specified pursuant to Article XIII, or at any other Lending
Installation of the Administrative Agent specified in writing by the
Administrative Agent to the Borrower, by 12:00 noon (Minneapolis time) on the
date when due and shall (except (i) with respect to repayments of Swing Line
Loans, (ii) in the case of Reimbursement Obligations for which the LC Issuer has
not been fully indemnified by the Lenders, or (iii) as otherwise specifically
required hereunder) be applied ratably by the Administrative Agent among the
Lenders. Each payment delivered to the Administrative Agent for the account of
any Lender shall be delivered promptly by the Administrative Agent to such
Lender in the same type of funds that the Administrative Agent received at its
address specified pursuant to Article XIII or at any Lending Installation
specified in a notice received by the Administrative Agent from such Lender. The
Administrative Agent is hereby authorized to charge the account of the Borrower
maintained with U.S. Bank for each payment of principal, interest, Reimbursement
Obligations and fees as it becomes due hereunder. Each reference to the
Administrative Agent in this Section 2.12 shall also be deemed to refer, and
shall apply equally, to the LC Issuer, in the case of payments required to be
made by the Borrower to the LC Issuer pursuant to Section 2.19(f).

2.13. Notes; Evidence of Indebtedness. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
Indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

(b) The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder, (iii) the original stated amount of each Facility LC and the
amount of LC Obligations outstanding at any time, and (iv) the amount of any sum
received by the Administrative Agent hereunder from the Borrower and each
Lender’s share thereof.

(c) The entries maintained in the accounts maintained pursuant to paragraphs
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

 

25



--------------------------------------------------------------------------------

(d) Any Lender (including the Swing Line Lender) may request that its Loans be
evidenced by a promissory note representing its Loans and Swing Line Loans
substantially in the form of Exhibit E (with appropriate changes for notes
evidencing Swing Line Loans) (each a “Note”). The Borrower shall prepare,
execute and deliver to such Lender such Note or Notes payable to the order of
such Lender in a form supplied by the Administrative Agent. The Loans evidenced
by such Note and interest thereon shall at all times (prior to any assignment
pursuant to Section 12.3) be represented by one or more Notes payable to the
order of the payee named therein, except to the extent that any such Lender
subsequently returns any such Note for cancellation and requests that such Loans
once again be evidenced as described in clauses (b) (i) and (ii) above.

2.14. Telephonic Notices. The Borrower hereby authorizes the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Types of Advances and to transfer funds based on telephonic notices made by
any Person or Persons the Administrative Agent or any Lender in good faith
believes to be acting on behalf of the Borrower, it being understood that the
foregoing authorization is specifically intended to allow
Borrowing/Conversion/Continuation Notices to be given telephonically. The
Borrower agrees to deliver promptly to the Administrative Agent a written
confirmation (which may include e-mail) of each telephonic notice authenticated
by an Authorized Officer. If the written confirmation differs in any material
respect from the action taken by the Administrative Agent and the Lenders, the
records of the Administrative Agent and the Lenders shall govern absent manifest
error. The parties agree to prepare appropriate documentation to correct any
such error within ten (10) days after discovery by any party to this Agreement.

2.15. Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Base Rate Advance and each Swing Line Loan shall be payable on each Payment
Date, commencing with the first such Payment Date to occur after the date hereof
and at maturity. Interest accrued on each Eurodollar Advance shall be payable on
the last day of its applicable Interest Period, on any date on which the
Eurodollar Advance is prepaid, whether by acceleration or otherwise, and at
maturity. Interest accrued on each Eurodollar Advance having an Interest Period
longer than three (3) months shall also be payable on the last day of each
three-month interval during such Interest Period. Interest on all Advances and
fees shall be calculated for actual days elapsed on the basis of a 360-day year,
except that interest at the Prime Rate shall be calculated for actual days
elapsed on the basis of a 365/366-day year. Interest shall be payable for the
day an Advance is made but not for the day of any payment on the amount paid if
payment is received prior to 3:00 p.m. (Minneapolis time) at the place of
payment. If any payment of principal of or interest on an Advance shall become
due on a day which is not a Business Day, such payment shall be made on the next
succeeding Business Day.

2.16. Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Administrative Agent will notify
each Lender of the contents of each Commitment reduction notice,
Borrowing/Conversion/Continuation Notice, Swing Line Borrowing Notice, and
repayment notice received by it hereunder. Promptly after notice from the LC
Issuer, the Administrative Agent will notify each Lender of the contents of each
request for issuance of a Facility LC hereunder. The Administrative Agent will
notify each Lender of the interest rate applicable to each Eurodollar Advance
promptly upon determination of such interest rate and will give each Lender
prompt notice of each change in the Alternate Base Rate.

 

26



--------------------------------------------------------------------------------

2.17. Lending Installations. Each Lender may book its Advances and its
participation in any LC Obligations and the LC Issuer may book the Facility LCs
at any Lending Installation selected by such Lender or the LC Issuer, as the
case may be, and may change its Lending Installation from time to time. All
terms of this Agreement shall apply to any such Lending Installation and the
Loans, Facility LCs, participations in LC Obligations and any Notes issued
hereunder shall be deemed held by each Lender or the LC Issuer, as the case may
be, for the benefit of any such Lending Installation. Each Lender and the LC
Issuer may, by written notice to the Administrative Agent and the Borrower in
accordance with Article XIII, designate replacement or additional Lending
Installations through which Loans will be made by it or Facility LCs will be
issued by it and for whose account Loan payments or payments with respect to
Facility LCs are to be made.

2.18. Non-Receipt of Funds by the Administrative Agent. Unless the Borrower or a
Lender, as the case may be, notifies the Administrative Agent prior to the date
on which it is scheduled to make payment to the Administrative Agent of (i) in
the case of a Lender, the proceeds of a Loan or (ii) in the case of the
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such payment,
the Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or the Borrower, as the case may be, has not in fact made such
payment to the Administrative Agent, the recipient of such payment shall, on
demand by the Administrative Agent, repay to the Administrative Agent the amount
so made available together with interest thereon in respect of each day during
the period commencing on the date such amount was so made available by the
Administrative Agent to but excluding the date the Administrative Agent recovers
such amount at a rate per annum equal to (x) in the case of payment by a Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (y) in the case of payment by the Borrower, the interest rate
applicable to the relevant Loan.

2.19. Facility LCs.

(a) Issuance. The LC Issuer hereby agrees, on the terms and conditions set forth
in this Agreement, to issue standby Letters of Credit denominated in Dollars
(each, a “Facility LC”) and to renew, extend, increase, decrease or otherwise
modify each Facility LC (“Modify,” and each such action a “Modification”), from
time to time from and including the date of this Agreement and prior to the
Facility Termination Date upon the request of the Borrower; provided that
immediately after each such Facility LC is issued or Modified, (i) the aggregate
amount of the outstanding LC Obligations shall not exceed $50,000,000 and
(ii) the Aggregate Outstanding Credit Exposure shall not exceed the Aggregate
Commitment. No Facility LC shall have an expiry date later than the earlier to
occur of (x) the fifth Business Day prior to the Facility Termination Date and
(y) one (1) year after its issuance; provided, however, that the expiry date of
a Facility LC may be up to one (1) year later than the fifth Business Day prior
to the Facility Termination Date if the Borrower has posted on or before the
fifth Business

 

27



--------------------------------------------------------------------------------

Day prior to the Facility Termination Date cash collateral in the Facility LC
Collateral Account on terms satisfactory to the Administrative Agent in an
amount equal to 103% of the LC Obligations with respect to such Facility LC.

(b) Participations. Upon the issuance or Modification by the LC Issuer of a
Facility LC in accordance with this Section 2.19, the LC Issuer shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from the LC Issuer, a participation in such Facility LC (and each
Modification thereof) and the related LC Obligations in proportion to its Pro
Rata Share.

(c) Notice. Subject to Section 2.19(a), the Borrower shall give the
Administrative Agent notice prior to 10:00 a.m. (Minneapolis time) at least two
(2) Business Days prior to the proposed date of issuance or Modification of each
Facility LC, specifying the beneficiary, the proposed date of issuance (or
Modification) and the expiry date of such Facility LC, and describing the
proposed terms of such Facility LC and the nature of the transactions proposed
to be supported thereby. Upon receipt of such notice, the Administrative Agent
shall promptly notify the LC Issuer and each Lender, of the contents thereof and
of the amount of such Lender’s participation in such proposed Facility LC. The
issuance or Modification by the LC Issuer of any Facility LC shall, in addition
to the conditions precedent set forth in Article IV, be subject to the
conditions precedent that such Facility LC shall be reasonably satisfactory to
the LC Issuer and that the Borrower shall have executed and delivered such
application agreement and/or such other instruments and agreements relating to
such Facility LC as the LC Issuer shall have reasonably requested (each, a
“Facility LC Application”). The LC Issuer shall have no independent duty to
ascertain whether the conditions set forth in Article IV have been satisfied;
provided, however, that the LC Issuer shall not issue a Facility LC if, on or
before the proposed date of issuance, the LC Issuer shall have received notice
from the Administrative Agent or the Required Lenders that any such condition
has not been satisfied or waived. In the event of any conflict between the terms
of this Agreement and the terms of any Facility LC Application, the terms of
this Agreement shall control.

(d) LC Fees. The Borrower shall pay to the Administrative Agent, for the account
of the Lenders ratably in accordance with their respective Pro Rata Shares, with
respect to each Facility LC, a letter of credit fee at a per annum rate equal to
the Applicable Margin for Eurodollar Loans in effect from time to time on the
average daily undrawn stated amount under such Facility LC, such fee to be
payable in arrears on each Payment Date (the “LC Fee”). The Borrower shall also
pay to the LC Issuer for its own account (x) a fronting fee in an amount agreed
upon between the LC Issuer and the Borrower and (y) on demand, all amendment,
drawing and other fees regularly charged by the LC Issuer to its letter of
credit customers and all reasonable out-of-pocket expenses incurred by the LC
Issuer in connection with the issuance, Modification, administration or payment
of any Facility LC.

(e) Administration; Reimbursement by Lenders. Upon receipt from the beneficiary
of any Facility LC of any demand for payment under such Facility LC, the LC
Issuer shall notify the Administrative Agent and the Administrative Agent shall
promptly notify the Borrower and each other Lender as to the amount to be paid
by the LC Issuer as a result of such demand and the proposed payment date (the
“LC Payment Date”), which LC Payment Date shall

 

28



--------------------------------------------------------------------------------

be no earlier than the first Business Day after the date such notice is given.
The responsibility of the LC Issuer to the Borrower and each Lender shall be
only to determine that the documents (including each demand for payment)
delivered under each Facility LC in connection with such presentment shall be in
conformity in all material respects with such Facility LC. The LC Issuer shall
endeavor to exercise the same care in the issuance and administration of the
Facility LCs as it does with respect to letters of credit in which no
participations are granted, it being understood that in the absence of any gross
negligence or willful misconduct by the LC Issuer, each Lender shall be
unconditionally and irrevocably liable without regard to the occurrence of any
Event of Default or any condition precedent whatsoever, to reimburse the LC
Issuer on demand for (i) such Lender’s Pro Rata Share of the amount of each
payment made by the LC Issuer under each Facility LC to the extent such amount
is not reimbursed by the Borrower pursuant to Section 2.19(f) below and there
are not funds available in the Facility LC Collateral Account to cover the same,
plus (ii) interest on the foregoing amount to be reimbursed by such Lender, for
each day from the date of the LC Issuer’s demand for such reimbursement (or, if
such demand is made after 11:00 a.m. (Minneapolis time) on such date, from the
next succeeding Business Day) to the date on which such Lender pays the amount
to be reimbursed by it at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

(f) Reimbursement by Borrower. The Borrower shall be irrevocably and
unconditionally obligated to reimburse the LC Issuer on or before the applicable
LC Payment Date for any amounts to be paid by the LC Issuer upon any drawing
under any Facility LC, without presentment, demand, protest or other formalities
of any kind; provided that neither the Borrower nor any Lender shall hereby be
precluded from asserting any claim for direct (but not consequential) damages
suffered by the Borrower or such Lender to the extent, but only to the extent,
caused by (i) the willful misconduct or gross negligence of the LC Issuer in
determining whether a request presented under any Facility LC issued by it
complied with the terms of such Facility LC or (ii) the LC Issuer’s failure to
pay under any Facility LC issued by it after the presentation to it of a request
strictly complying with the terms and conditions of such Facility LC. All such
amounts paid by the LC Issuer and remaining unpaid by the Borrower shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to (x) the rate applicable to Base Rate Advances for such day if such day falls
on or before the applicable LC Payment Date and (y) the sum of 2.00% per annum
plus the rate applicable to Base Rate Advances for such day if such day falls
after such LC Payment Date. The LC Issuer will pay to each Lender ratably in
accordance with its Pro Rata Share all amounts received by it from the Borrower
for application in payment, in whole or in part, of the Reimbursement Obligation
in respect of any Facility LC issued by the LC Issuer, but only to the extent
such Lender has made payment to the LC Issuer in respect of such Facility LC
pursuant to Section 2.19(e). Subject to the terms and conditions of this
Agreement (including without limitation the submission of a
Borrowing/Conversion/Continuation Notice in compliance with Section 2.8 and the
satisfaction of the applicable conditions precedent set forth in Article IV),
the Borrower may request an Advance hereunder for the purpose of satisfying any
Reimbursement Obligation.

(g) Obligations Absolute. The Borrower’s obligations under this Section 2.19
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against the LC Issuer, any Lender or any
beneficiary of a Facility LC. The Borrower further agrees with the

 

29



--------------------------------------------------------------------------------

LC Issuer and the Lenders that the LC Issuer and the Lenders shall not be
responsible for, and the Borrower’s Reimbursement Obligation in respect of any
Facility LC shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even if such documents
should in fact prove to be in any or all respects invalid, fraudulent or forged,
or any dispute between or among the Borrower, any of its Affiliates, the
beneficiary of any Facility LC or any financing institution or other party to
whom any Facility LC may be transferred or any claims or defenses whatsoever of
the Borrower or of any of its Affiliates against the beneficiary of any Facility
LC or any such transferee. The LC Issuer shall not be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Facility LC. The
Borrower agrees that any action taken or omitted by the LC Issuer or any Lender
under or in connection with each Facility LC and the related drafts and
documents, if done without gross negligence or willful misconduct, shall be
binding upon the Borrower and shall not put the LC Issuer or any Lender under
any liability to the Borrower. Nothing in this Section 2.19(g) is intended to
limit the right of the Borrower to make a claim against the LC Issuer for
damages as contemplated by the proviso to the first sentence of Section 2.19(f).

(h) Actions of LC Issuer. The LC Issuer shall be entitled to rely, and shall be
fully protected in relying, upon any Facility LC, draft, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, facsimile,
telex, teletype or electronic mail message, statement, order or other document
reasonably believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel, independent accountants and other experts selected by the LC
Issuer. The LC Issuer shall be fully justified in failing or refusing to take
any action under this Agreement unless it shall first have received such advice
or concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Notwithstanding any other
provision of this Section 2.19, the LC Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holders of a participation in any Facility LC.

(i) Indemnification. The Borrower hereby agrees to indemnify and hold harmless
each Lender, the LC Issuer and the Administrative Agent, and their respective
directors, officers, agents and employees from and against any and all claims
and damages, losses, liabilities and reasonable out-of-pocket costs or expenses
(including reasonable counsel fees and disbursements) which such Lender, the LC
Issuer or the Administrative Agent may incur (or which may be claimed against
such Lender, the LC Issuer or the Administrative Agent by any Person whatsoever)
by reason of or in connection with the issuance, execution and delivery or
transfer of or payment or failure to pay under any Facility LC or any actual or
proposed use of any Facility LC, including, without limitation, any claims,
damages, losses, liabilities and reasonable out-of-pocket costs or expenses
(including reasonable counsel fees and disbursements) which the LC Issuer may
incur by reason of or in connection with (i) the failure of any other Lender to
fulfill or comply with its obligations to the LC Issuer hereunder (but nothing
herein contained shall affect any rights the Borrower may have against any
Defaulting Lender) or (ii) by reason of or on account of the LC Issuer issuing
any Facility LC which

 

30



--------------------------------------------------------------------------------

specifies that the term “Beneficiary” included therein includes any successor by
operation of law of the named Beneficiary, but which Facility LC does not
require that any drawing by any such successor Beneficiary be accompanied by a
copy of a legal document, satisfactory to the LC Issuer, evidencing the
appointment of such successor Beneficiary; provided that the Borrower shall not
be required to indemnify any Lender, the LC Issuer or the Administrative Agent
or any of their respective directors, officers, agents or employees for any
claims, damages, losses, liabilities, costs or expenses to the extent, but only
to the extent, caused by (x) the willful misconduct or gross negligence of the
LC Issuer in determining whether a request presented under any Facility LC
complied with the terms of such Facility LC or (y) the LC Issuer’s failure to
pay under any Facility LC after the presentation to it of a request strictly
complying with the terms and conditions of such Facility LC. Nothing in this
Section 2.19(i) is intended to limit the obligations of the Borrower under any
other provision of this Agreement.

(j) Lenders’ Indemnification. Each Lender shall, ratably in accordance with its
Pro Rata Share, indemnify the LC Issuer, its Affiliates and their respective
directors, officers, agents and employees (to the extent not reimbursed by the
Borrower) against any cost, expense (including reasonable counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from such indemnitees’ gross negligence or willful misconduct or the LC Issuer’s
failure to pay under any Facility LC after the presentation to it of a request
strictly complying with the terms and conditions of the Facility LC) that such
indemnitees may suffer or incur in connection with this Section 2.19 or any
action taken or omitted by such indemnitees hereunder.

(k) Facility LC Collateral Account. The Borrower agrees that it will, upon the
request of the Administrative Agent or the Required Lenders and until the final
expiration date of any Facility LC and thereafter as long as any amount is
payable to the LC Issuer or the Lenders in respect of any Facility LC, maintain
a special collateral account pursuant to arrangements reasonably satisfactory to
the Administrative Agent (the “Facility LC Collateral Account”), in the name of
such Borrower but under the sole dominion and control of the Administrative
Agent, for the benefit of the Lenders and in which such Borrower shall have no
interest other than as set forth in Section 8.1. The Borrower hereby pledges,
assigns and grants to the Administrative Agent, on behalf of and for the ratable
benefit of the Lenders and the LC Issuer, a security interest in all of the
Borrower’s right, title and interest in and to all funds which may from time to
time be on deposit in the Facility LC Collateral Account to secure the prompt
and complete payment and performance of the Obligations. The Administrative
Agent will invest any funds on deposit from time to time in the Facility LC
Collateral Account in certificates of deposit of U.S. Bank having a maturity not
exceeding thirty (30) days. Nothing in this Section 2.19(k) shall either
obligate the Administrative Agent to require the Borrower to deposit any funds
in the Facility LC Collateral Account or limit the right of the Administrative
Agent to release any funds held in the Facility LC Collateral Account in each
case other than as required by Section 2.22 or Section 8.1.

(l) Rights as a Lender. In its capacity as a Lender, the LC Issuer shall have
the same rights and obligations as any other Lender.

2.20. Replacement of Lender. If (i) the Borrower is required pursuant to
Sections 3.1, 3.2 or 3.5 to make any additional payment to any Lender, (ii) any
Lender’s obligation to make or

 

31



--------------------------------------------------------------------------------

continue, or to convert Base Rate Advances into Eurodollar Advances shall be
suspended pursuant to Section 3.3 or (iii) any Lender defaults in its obligation
to make a Loan or to reimburse the LC Issuer pursuant to Section 2.19(e) or the
Swing Line Lender pursuant to Section 2.4(d) or declines to approve an amendment
or waiver that is approved by the Required Lenders or otherwise becomes a
Defaulting Lender (any Lender so affected an “Affected Lender”), the Borrower
may elect (in the case of clause (i) or (ii) above, if such amounts continue to
be charged or such suspension is still effective) to replace such Affected
Lender as a Lender party to this Agreement, provided that no Default or Event of
Default shall have occurred and be continuing at the time of such replacement,
and provided further that, concurrently with such replacement, (x) another bank
or other entity which is reasonably satisfactory to the Borrower and the
Administrative Agent shall agree, as of such date, to purchase for cash at par
the Advances and other Obligations due to the Affected Lender under this
Agreement and the other Loan Documents (other than any such other Obligations
paid by the Borrower in accordance with clause (y) below) pursuant to an
assignment substantially in the form of Exhibit C and to become a Lender for all
purposes under this Agreement and to assume all obligations of the Affected
Lender to be terminated as of such date and to comply with the requirements of
Section 12.3 applicable to assignments, and (y) the Borrower shall pay to such
Affected Lender in same day funds on the day of such replacement (A) all accrued
and unpaid interest, fees and other amounts then due to such Affected Lender by
the Borrower hereunder to but excluding the date of termination, including
without limitation payments due to such Affected Lender under Sections 3.1, 3.2,
3.4 and 3.5.

2.21. Limitation of Interest. The Borrower, the Administrative Agent and the
Lenders intend to strictly comply with all applicable laws, including applicable
usury laws. Accordingly, the provisions of this Section 2.21 shall govern and
control over every other provision of this Agreement or any other Loan Document
which conflicts or is inconsistent with this Section 2.21, even if such
provision declares that it controls. As used in this Section 2.21, the term
“interest” includes the aggregate of all charges, fees, benefits or other
compensation which constitute interest under applicable law, provided that, to
the maximum extent permitted by applicable law, (a) any non-principal payment
shall be characterized as an expense or as compensation for something other than
the use, forbearance or detention of money and not as interest, and (b) all
interest at any time contracted for, reserved, charged or received shall be
amortized, prorated, allocated and spread, in equal parts during the full term
of this Agreement. In no event shall the Borrower or any other Person be
obligated to pay, or any Lender have any right or privilege to reserve, receive
or retain, (a) any interest in excess of the maximum amount of nonusurious
interest permitted under the applicable laws (if any) of the United States or of
any applicable state, or (b) total interest in excess of the amount which such
Lender could lawfully have contracted for, reserved, received, retained or
charged had the interest been calculated for the full term of this Agreement at
the Highest Lawful Rate. On each day, if any, that the interest rate (the
“Stated Rate”) called for under this Agreement or any other Loan Document
exceeds the Highest Lawful Rate, the rate at which interest shall accrue shall
automatically be fixed by operation of this sentence at the Highest Lawful Rate
for that day, and shall remain fixed at the Highest Lawful Rate for each day
thereafter until the total amount of interest accrued equals the total amount of
interest which would have accrued if there were no such ceiling rate as is
imposed by this sentence. Thereafter, interest shall accrue at the Stated Rate
unless and until the Stated Rate again exceeds the Highest Lawful Rate when the
provisions of the immediately preceding sentence shall again automatically
operate to limit the interest accrual rate. The daily

 

32



--------------------------------------------------------------------------------

interest rates to be used in calculating interest at the Highest Lawful Rate
shall be determined by dividing the applicable Highest Lawful Rate per annum by
the number of days in the calendar year for which such calculation is being
made. None of the terms and provisions contained in this Agreement or in any
other Loan Document which directly or indirectly relate to interest shall ever
be construed without reference to this Section 2.21, or be construed to create a
contract to pay for the use, forbearance or detention of money at an interest
rate in excess of the Highest Lawful Rate. If the term of any Loan or any other
Obligation outstanding hereunder or under the other Loan Documents is shortened
by reason of acceleration of maturity as a result of any Event of Default or by
any other cause, or by reason of any required or permitted prepayment, and if
for that (or any other) reason any Lender at any time, including but not limited
to, the stated maturity, is owed or receives (and/or has received) interest in
excess of interest calculated at the Highest Lawful Rate, then and in any such
event all of any such excess interest shall be canceled automatically as of the
date of such acceleration, prepayment or other event which produces the excess,
and, if such excess interest has been paid to such Lender, it shall be credited
pro tanto against the then-outstanding principal balance of the Borrower’s
obligations to such Lender, effective as of the date or dates when the event
occurs which causes it to be excess interest, until such excess is exhausted or
all of such principal has been fully paid and satisfied, whichever occurs first,
and any remaining balance of such excess shall be promptly refunded to its
payor.

2.22. Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

 

  (i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

 

  (ii)

Defaulting Lender Waterfall. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 11.1 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the LC Issuer and Swing Line Lender hereunder; third, to
Cash Collateralize the LC Issuer’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.22(d); fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as reasonably determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account (including the Facility LC
Collateral Account) and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement

 

33



--------------------------------------------------------------------------------

  and (y) Cash Collateralize the LC Issuer’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Facility LCs issued
under this Agreement, in accordance with Section 2.22(d); sixth, to the payment
of any amounts owing to the Lenders, the LC Issuer or Swing Line Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, the LC Issuer or Swing Line Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; eighth, if so determined by the Administrative Agent,
distributed to the Lenders other than the Defaulting Lender until the ratio of
the Outstanding Credit Exposures of such Lenders to the Aggregate Outstanding
Exposure equals such ratio immediately prior to the Defaulting Lender’s failure
to fund any portion of any Loans or participations in Facility LCs or Swing Line
Loans; and ninth, to such Defaulting Lender or as otherwise directed by a court
of competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or Facility LC issuances in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Facility LCs were issued at a time when the conditions
set forth in Section 4.2 were satisfied or waived, such payment shall be applied
solely to pay the Credit Extensions of all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Credit Extensions of such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in LC Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments without giving effect to
Section 2.22(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.22(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

  (iii) Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
commitment fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive LC Fees for any period
during which that Lender is a Defaulting Lender only to the extent allocable to
its ratable share of the stated amount of Facility LCs for which it has provided
Cash Collateral pursuant to Section 2.22(d).

(C) With respect to any commitment fee or LC Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation

 

34



--------------------------------------------------------------------------------

in LC Obligations or Swing Line Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the LC Issuer
and Swing Line Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to the LC Issuer’s or
Swing Line Lender’s Fronting Exposure to such Defaulting Lender (after giving
effect to any such reallocation), and (z) not be required to pay the remaining
amount of any such fee.

 

  (iv) Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in LC Obligations and Swing Line
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Pro Rata Shares (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 4.2 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent, promptly
following any written request from the Administrative Agent that it do so, the
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the
aggregate Outstanding Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

  (v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lender’s Fronting Exposure and (y) second, Cash Collateralize the
LC Issuer’s Fronting Exposure in accordance with the procedures set forth in
Section 2.22(d).

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the Swing
Line Lender and the LC Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Facility LCs and Swing Line
Loans to be held pro rata by the Lenders in accordance with the Commitments
(without giving effect to Section 2.22(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

35



--------------------------------------------------------------------------------

(c) New Swing Line Loans/Facility LCs. So long as any Lender is a Defaulting
Lender, (i) the Swing Line Lender shall not be required to fund any Swing Line
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swing Line Loan and (ii) the LC Issuer shall not be required to
issue, extend, renew or increase any Facility LC unless it is satisfied that it
will have no Fronting Exposure after giving effect thereto.

(d) Cash Collateral. At any time that there shall exist a Defaulting Lender,
within one (1) Business Day following the written request of the Administrative
Agent or the LC Issuer (with a copy to the Administrative Agent) the Borrower
shall Cash Collateralize the LC Issuer’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.22(a)(iv) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
the Minimum Collateral Amount.

 

  (i) Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the LC Issuer, and agrees to maintain,
a first priority security interest in all such Cash Collateral as security for
the Defaulting Lender’s obligation to fund participations in respect of LC
Obligations, to be applied pursuant to clause (ii) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the LC Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

 

  (ii) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.22 in respect of
Facility LCs shall be applied to the satisfaction of the Defaulting Lender’s
obligation to fund participations in respect of LC Obligations (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

  (iii)

Termination of Requirement. Cash Collateral (or the appropriate portion thereof)
provided to reduce the LC Issuer’s Fronting Exposure shall no longer be required
to be held as Cash Collateral pursuant to this Section 2.22(d) following (i) the
elimination of the applicable Fronting Exposure (including by the termination of
Defaulting Lender status of the applicable Lender), or (ii) the determination by
the Administrative Agent and the LC Issuer that there exists excess Cash
Collateral; provided that, subject to this Section 2.22 the Person providing
Cash Collateral and the LC Issuer may agree that Cash Collateral shall be held
to support future anticipated Fronting Exposure or other obligations. So long as
no Event of Default is then outstanding, if both the Borrower and the Defaulting
Lender have provided Cash Collateral, any Cash Collateral no longer required to

 

36



--------------------------------------------------------------------------------

  be held pursuant to this Section 2.22(d) shall be returned first to the
Borrower until it has received all Cash Collateral provided by it (together with
any interest or income accrued or earned thereon) and second to the Defaulting
Lender.

2.23. Judgment Currency. If for the purposes of obtaining judgment in any court
it is necessary to convert a sum due from the Borrower hereunder in the currency
expressed to be payable herein (the “specified currency”) into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase the specified
currency with such other currency at the Administrative Agent’s offices on the
Business Day preceding that on which final, non-appealable judgment is given.
The obligations of the Borrower in respect of any sum due to any Lender or the
Administrative Agent hereunder shall, notwithstanding any judgment in a currency
other than the specified currency, be discharged only to the extent that on the
Business Day following receipt by such Lender or the Administrative Agent (as
the case may be) of any sum adjudged to be so due in such other currency such
Lender or the Administrative Agent (as the case may be) may in accordance with
normal, reasonable banking procedures purchase the specified currency with such
other currency. If the amount of the specified currency so purchased is less
than the sum originally due to such Lender or the Administrative Agent, as the
case may be, in the specified currency, the Borrower agrees, to the fullest
extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent, as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds (a) the sum originally due to any
Lender or the Administrative Agent, as the case may be, in the specified
currency and (b) any amounts shared with other Lenders as a result of
allocations of such excess as a disproportionate payment to such Lender under
Section 11.2, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to the Borrower.

2.24. Increase Option. The Borrower may from time to time elect to increase the
Commitments, in each case in a minimum amount of $25,000,000 or such lower
amount as the Borrower and the Administrative Agent agree upon, so long as,
after giving effect thereto, the aggregate amount of such increases does not
exceed $500,000,000. The Borrower may arrange for any such increase to be
provided by one or more Lenders (each Lender so agreeing to an increase in its
Commitment, an “Increasing Lender”), or by one or more new banks, financial
institutions or other entities that are Eligible Assignees (each such new bank,
financial institution or other entity, an “Augmenting Lender”), to increase
their existing Commitments, or extend Commitments, as the case may be; provided
that (i) each Augmenting Lender and each Increasing Lender so arranged by the
Borrower shall be subject to the approval of the Administrative Agent and the LC
Issuer, in each case not to be unreasonably withheld, and (ii) (x) in the case
of an Increasing Lender, the Borrower and such Increasing Lender execute an
agreement substantially in the form of Exhibit F hereto, and (y) in the case of
an Augmenting Lender, the Borrower and such Augmenting Lender execute an
agreement substantially in the form of Exhibit G hereto. No consent of any
Lender (other than the Lenders participating in the increase) shall be required
for any increase in Commitments pursuant to this Section 2.24. Increases and new
Commitments created pursuant to this Section 2.24 shall become effective on the
date agreed by the Borrower, the Administrative Agent and the relevant
Increasing Lenders or Augmenting Lenders, and the Administrative Agent shall
notify each Lender thereof.

 

37



--------------------------------------------------------------------------------

Notwithstanding the foregoing, no increase in the Commitments (or in the
Commitment of any Lender) shall become effective under this paragraph unless,
(i) on the proposed date of the effectiveness of such increase, (A) the
conditions set forth in paragraphs (a) and (b) of Section 4.2 shall be satisfied
or waived by the Required Lenders and the Administrative Agent shall have
received a certificate to that effect dated such date and executed by an
Authorized Officer of the Borrower and (B) the Borrower shall be in compliance
(on a pro forma basis reasonably acceptable to the Administrative Agent) with
the covenant contained in Section 6.15 as of the last day of the most recent
fiscal quarter for which financial statements have been provided pursuant to
Section 6.1 ended prior to giving effect to the applicable increase under this
Section, and (ii) the Administrative Agent shall have received documents
consistent with those delivered on the Effective Date as to the corporate power
and authority of the Borrower to borrow hereunder after giving effect to such
increase, as well as such documents as the Administrative Agent may reasonably
request (including, without limitation, customary opinions of counsel,
affirmations of Loan Documents and updated financial projections, reasonably
acceptable to the Administrative Agent, demonstrating the Borrower’s anticipated
compliance with Section 6.15 through the Facility Termination Date). On the
effective date of any increase in the Commitments (i) each relevant Increasing
Lender and Augmenting Lender shall make available to the Administrative Agent
such amounts in immediately available funds as the Administrative Agent shall
determine, for the benefit of the other Lenders, as being required in order to
cause, after giving effect to such increase and the use of such amounts to make
payments to such other Lenders, each Lender’s portion of the outstanding
Revolving Loans of all the Lenders to equal its Pro Rata Share of such
outstanding Revolving Loans, and (ii) the Borrower shall be deemed to have
repaid and reborrowed all outstanding Revolving Loans as of the date of any
increase in the Commitments (with such reborrowing to consist of the Types of
Revolving Loans, with related Interest Periods if applicable, specified in a
notice delivered by the Borrower, in accordance with the requirements of
Section 2.3). The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on the amount prepaid and, in respect of each Eurodollar Loan, shall be
subject to indemnification by the Borrower pursuant to the provisions of
Section 3.4 if the deemed payment occurs other than on the last day of the
related Interest Periods. Nothing contained in this Section 2.24 shall
constitute, or otherwise be deemed to be, a commitment on the part of any Lender
to increase its Commitment hereunder at any time.

ARTICLE III

YIELD PROTECTION; TAXES

3.1. Yield Protection. If, after the date of this Agreement, there occurs
(i) any adoption of or change in any law, governmental or quasi-governmental
rule, regulation, policy, guideline, interpretation, or directive (whether or
not having the force of law) or in the interpretation, promulgation,
implementation or administration thereof by any Governmental or
quasi-Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or (ii) compliance by any Lender or
applicable Lending Installation or the LC Issuer with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency made by such authority, central bank or comparable agency
after the date of this Agreement (any of the foregoing, a “Change in Law”, with
the understanding that all requests, rules, guidelines or directives (x) in
connection

 

38



--------------------------------------------------------------------------------

with the Dodd-Frank Wall Street Reform and Consumer Protection Act or
(y) promulgated by the Bank for International Settlements, the Basel Committee
on Banking Regulations and Supervisory Practices (or any successor or similar
authority) or the United States financial regulatory authorities pursuant to
Basel III, shall constitute a “Change in Law” regardless of the date enacted,
adopted, issued, promulgated or implemented) which:

(a) subjects any Lender or any applicable Lending Installation, the LC Issuer,
or the Administrative Agent to any Taxes (other than with respect to Indemnified
Taxes, Excluded Taxes, and Other Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto, or

(b) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation or the LC Issuer (other than reserves and assessments taken
into account in determining the interest rate applicable to Eurodollar Advances
and Daily Eurodollar Loans), or

(c) imposes any other condition (other than Taxes) the result of which is to
increase the cost to any Lender or any applicable Lending Installation or the LC
Issuer of making, funding or maintaining its Eurodollar Loans or Daily
Eurodollar Loans, or of issuing or participating in Facility LCs, or reduces any
amount receivable by any Lender or any applicable Lending Installation or the LC
Issuer in connection with its Eurodollar Loans, or Daily Eurodollar Loans,
Facility LCs or participations therein, or requires any Lender or any applicable
Lending Installation or the LC Issuer to make any payment calculated by
reference to the amount of Eurodollar Loans, or Daily Eurodollar Loans, Facility
LCs or participations therein held or interest or LC Fees received by it, by an
amount deemed material by such Lender or the LC Issuer as the case may be,

and the result of any of the foregoing is to increase the cost to such Person of
making or maintaining its Loans or Commitment or of issuing or participating in
Facility LCs or to reduce the amount received by such Person in connection with
such Loans or Commitment, Facility LCs or participations therein, then, within
fifteen (15) days after demand by such Person, the Borrower shall pay such
Person such additional amount or amounts as will compensate such Person for such
increased cost or reduction in amount received, as the case may be; provided,
however, that the Borrower shall not be required to compensate any Person for
any such increased cost incurred or reduction suffered more than nine months
prior to the date that such Person makes the aforesaid demand (except that if
the Change in Law giving rise to such increased cost or reduction is
retroactive, then such nine-month period shall be extended to include the period
of retroactive effect thereof).

3.2. Changes in Capital Adequacy Regulations. If a Lender or the LC Issuer
determines the amount of capital or liquidity required or expected to be
maintained by such Lender or the LC Issuer, any Lending Installation of such
Lender or the LC Issuer, or any corporation or holding company controlling such
Lender or the LC Issuer is increased as a result of (i) a Change in Law or
(ii) any change after the date of this Agreement in the Risk-Based

 

39



--------------------------------------------------------------------------------

Capital Guidelines, then, within fifteen (15) days of demand by such Lender or
the LC Issuer, the Borrower shall pay such Lender or the LC Issuer the amount
necessary to compensate for any shortfall in the rate of return on the portion
of such increased capital or liquidity which such Lender or the LC Issuer
reasonably determines is attributable to this Agreement, its Outstanding Credit
Exposure or its Commitment to make Loans and issue or participate in Facility
LCs, as the case may be, hereunder (after taking into account such Lender’s or
the LC Issuer’s policies as to capital adequacy or liquidity), in each case that
is attributable to such Change in Law or change in the Risk-Based Capital
Guidelines, as applicable; provided, however, that the Borrower shall not be
required to compensate any Lender or the LC Issuer for any such shortfall
suffered more than nine months prior to the date that such Lender or LC Issuer
makes the aforesaid demand (except that if the Change in Law or the change in
Risk-Based Capital Guidelines giving rise to such shortfall is retroactive, then
such nine-month period shall be extended to include the period of retroactive
effect thereof).

3.3. Availability of Types of Advances; Adequacy of Interest Rate. If the
Administrative Agent or the Required Lenders determine that deposits of a type
and maturity appropriate to match fund Eurodollar Advances or Daily Eurodollar
Loans are not available to such Lenders in the relevant market or the
Administrative Agent, in consultation with the Lenders, determines that the
interest rate applicable to Eurodollar Advances or Daily Eurodollar Loans is not
ascertainable or does not adequately and fairly reflect the cost of making or
maintaining Eurodollar Advances or Daily Eurodollar Loans, then the
Administrative Agent shall suspend the availability of Eurodollar Advances or
Daily Eurodollar Loans and require any affected Eurodollar Advances or Daily
Eurodollar Loans to be repaid or converted to Base Rate Advances, subject to the
payment of any funding indemnification amounts required by Section 3.4.

3.4. Funding Indemnification. If (a) any payment of a Eurodollar Advance occurs
on a date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, (b) a Eurodollar Advance is
not made on the date specified by the Borrower for any reason other than default
by the Lenders, (c) a Eurodollar Loan is converted other than on the last day of
the Interest Period applicable thereto, (d) the Borrower fails to convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto, or (e) any Eurodollar Loan is assigned by any Lender
which is not a Defaulting Lender other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.20, the Borrower will indemnify each Lender for such Lender’s
reasonable out-of-pocket costs and expenses (other than funding costs and
expenses) and Interest Differential (as reasonably determined by such Lender)
incurred as a result of the applicable event. The term “Interest Differential”
shall mean that sum equal to the greater of zero or the financial loss incurred
by the Lender resulting from the applicable foregoing event, calculated as the
difference between the amount of interest such Lender would have earned (from
the investments in money markets as of the Borrowing Date of such Advance) had
such event not occurred and the interest such Lender will actually earn (from
like investments in money markets as of the date of such applicable event) as a
result of the redeployment of funds from such event. Because of the short-term
nature of this facility, Borrower agrees that Interest Differential shall not be
discounted to its present value.

 

40



--------------------------------------------------------------------------------

3.5. Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law requires the
deduction or withholding of any Tax from any such payment, then the Borrower
shall be entitled to make such deduction or withholding and shall timely pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law and, if such Tax is an Indemnified Tax or Other
Tax, then the sum payable by the Borrower shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 3.5) the applicable Lender, the LC Issuer or the Administrative Agent
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

(b) The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

(c) The Borrower shall indemnify the Lender, the LC Issuer or the Administrative
Agent, within fifteen (15) days after demand therefor, for the full amount of
any Indemnified Taxes and Other Taxes (including Indemnified Taxes and Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.5) payable or paid by such Lender, the LC Issuer or the Administrative
Agent or required to be withheld or deducted from a payment to such Lender, the
LC Issuer or the Administrative Agent and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes and
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or LC Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or LC Issuer, shall be conclusive absent manifest error.

(d) Each Lender shall severally indemnify the Administrative Agent, within
fifteen (15) days after demand therefor, for (i) any Indemnified Taxes and Other
Taxes attributable to such Lender (but only to the extent that the Borrower has
not already indemnified the Administrative Agent for such Indemnified Taxes and
Other Taxes and without limiting the obligation of the Loan Parties to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.2(c) relating to the maintenance of a Participant
Register, and (iii) any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(e) As soon as practicable after any payment of Taxes by the Borrower to a
Governmental Authority pursuant to this Section 3.5, the Borrower shall deliver
to the

 

41



--------------------------------------------------------------------------------

Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(f)(i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.5(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a United States Person for U.S. federal income Tax
purposes shall deliver to the Borrower and the Administrative Agent on or prior
to the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding Tax;

(B) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Non-U.S. Lender claiming the benefits of an income Tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such Tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such Tax treaty;

(2) executed originals of IRS Form W-8ECI;

 

42



--------------------------------------------------------------------------------

(3) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Non-U.S. Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (y) executed
originals of IRS Form W-8BEN; or

(4) to the extent a Non-U.S. Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8IMY or IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable.

(C) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 3.5 (including by the payment of additional amounts
pursuant to this Section 3.5), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity

 

43



--------------------------------------------------------------------------------

payments made under this Section with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this paragraph (g) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (g), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(h) Each party’s obligations under this Section 3.5 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) For purposes of Section 3.5(d) and (f), the term “Lender” includes the LC
Issuer.

3.6. Selection of Lending Installation; Mitigation Obligations; Lender
Statements; Survival of Indemnity. To the extent reasonably possible, each
Lender shall designate an alternate Lending Installation with respect to its
Revolving Loans and its participation in Swing Line Loans and Facility LCs to
reduce any liability of the Borrower to such Lender under Sections 3.1, 3.2 and
3.5 or to avoid the unavailability of Eurodollar Advances or Daily Eurodollar
Loans under Section 3.3, so long as such designation is not, in the judgment of
such Lender, disadvantageous to such Lender. Each Lender shall deliver a written
statement of such Lender to the Borrower (with a copy to the Administrative
Agent) as to the amount due, if any, under Section 3.1, 3.2, 3.4 or 3.5. Such
written statement shall set forth in reasonable detail the calculations upon
which such Lender determined such amount and shall be final, conclusive and
binding on the Borrower in the absence of manifest error. Determination of
amounts payable under such Sections in connection with a Eurodollar Loan or
Daily Eurodollar Loan shall be calculated as though each Lender funded its
Eurodollar Loan and the Swing Line Lender funded its Daily Eurodollar Loan
through the purchase of a deposit of the type and maturity corresponding to the
deposit used as a reference in determining the Eurodollar Rate or Daily
Eurodollar Rate applicable to such Loan, whether in fact that is the case or
not. Unless otherwise provided herein, the amount specified in the written
statement of any Lender shall be payable on demand after receipt by the Borrower
of such written statement. The obligations of the Borrower under Sections 3.1,
3.2, 3.4 and 3.5 shall survive payment of the Obligations and termination of
this Agreement.

 

44



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT

4.1. Initial Credit Extension. The Lenders shall not be required to make the
initial Credit Extension hereunder unless each of the following conditions is
satisfied:

(a) The Administrative Agent shall have received executed counterparts of each
of this Agreement and the Guaranty.

(b) The Administrative Agent shall have received a certificate, signed by an
Authorized Officer of the Borrower, stating that on the date of the initial
Credit Extension (1) no Default or Event of Default has occurred and is
continuing and (2) the representations and warranties contained in Article V are
true and correct in all material respects as of such date, except to the extent
any such representation or warranty is stated to relate solely to an earlier
date, in which case such representation or warranty shall have been true and
correct in all material respects on and as of such earlier date.

(c) The Administrative Agent shall have received a written opinion of the
Borrower’s and Guarantors’ counsel (which may include local counsel and in-house
counsel), addressed to the Lenders, substantially covering the opinions set
forth in Exhibit A.

(d) The Administrative Agent shall have received any Notes requested by a Lender
pursuant to Section 2.13 payable to the order of each such requesting Lender.

(e) The Administrative Agent shall have received such documents and certificates
relating to the organization, existence and good standing of the Borrower and
each initial Guarantor, the authorization of the transactions contemplated
hereby and any other legal matters relating to the Borrower and such Guarantors,
the Loan Documents or the transactions contemplated hereby, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel
and as further described in the list of closing documents attached as Exhibit H.

(f) If the initial Credit Extension will be the issuance of a Facility LC, the
Administrative Agent shall have received a properly completed Facility LC
Application.

(g) The Administrative Agent shall have received all fees due and payable on or
prior to the date hereof, and, to the extent invoiced prior to the date hereof,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder.

(h) There shall not have occurred a material adverse change in the business,
Property, financial condition or results of operations the Borrower and its
Subsidiaries taken as a whole, since December 31, 2011.

(i) The Administrative Agent shall have received evidence of all governmental,
equity holder and third party consents and approvals necessary in connection
with the contemplated financing and all such consents and approvals are in full
force and effect and

 

45



--------------------------------------------------------------------------------

all applicable waiting periods shall have expired without any action being taken
by any authority that would be reasonably likely to restrain, prevent or impose
any material adverse conditions on the Borrower and its Subsidiaries, taken as a
whole, and no law or regulation shall be applicable which in the reasonable
judgment of the Administrative Agent could have such effect.

4.2. Each Credit Extension. The Lenders shall not (except as otherwise set forth
in Section 2.4(d) with respect to Revolving Loans for the purpose of repaying
Swing Line Loans) be required to make any Credit Extension unless on the
applicable Borrowing Date:

(a) There exists no Default or Event of Default, nor would a Default or Event of
Default result from such Credit Extension.

(b) The representations and warranties contained in Article V are true and
correct in all material respects as of such Borrowing Date, except to the extent
any such representation or warranty is stated to relate solely to an earlier
date, in which case such representation or warranty shall have been true and
correct in all material respects on and as of such earlier date.

Each Borrowing/Conversion/Continuation Notice or Swing Line Borrowing Notice, as
the case may be, or request for issuance of a Facility LC with respect to each
such Credit Extension shall constitute a representation and warranty by the
Borrower that the conditions contained in Sections 4.2(a) and (b) have been
satisfied.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

5.1. Existence and Standing. Each of the Borrower and its Subsidiaries is a
corporation, partnership (in the case of Subsidiaries only) or limited liability
company duly and properly incorporated or formed, as the case may be, validly
existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite organizational authority to conduct its business in each
jurisdiction in which its business is conducted. Each of the Borrower and its
Subsidiaries is duly qualified and in good standing as a foreign corporation or
other entity in each jurisdiction in which the character of the properties
owned, leased or operated by it or the business conducted by it makes such
qualification necessary, except where the failure to be so qualified and in good
standing would not be reasonably likely to result in a Material Adverse Effect.

5.2. Authorization and Validity. The Borrower has the corporate power and
authority to execute and deliver the Loan Documents to which it is a party and
to perform its obligations thereunder. The execution and delivery by the
Borrower of the Loan Documents to which it is a party and the performance of its
obligations thereunder have been duly authorized by proper corporate proceedings
on the part of the Borrower, and the Loan Documents to which the Borrower is a
party constitute legal, valid and binding obligations of the Borrower
enforceable against the Borrower in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally or by general
principles of equity.

 

46



--------------------------------------------------------------------------------

5.3. No Conflict; Government Consent. Neither the execution and delivery by the
Borrower of the Loan Documents to which it is a party, nor the consummation by
the Borrower of the transactions therein contemplated, nor compliance by the
Borrower with the provisions thereof will violate (i) any law, rule, regulation,
order, writ, judgment, injunction, decree or award binding on the Borrower or
any of its Subsidiaries or (ii) the Borrower’s or any Subsidiary’s articles or
certificate of incorporation, partnership agreement, certificate of partnership,
articles or certificate of organization, by-laws, or operating or other
management agreement, as the case may be, or (iii) the provisions of any
indenture, instrument or agreement evidencing Indebtedness or payment
obligations in excess of $50,000,000 to which the Borrower or any of its
Subsidiaries is a party or is subject, or by which it, or its Property, is
bound, or conflict with or constitute a default thereunder, or result in, or
require, the creation or imposition of any Lien in, of or on the Property of the
Borrower or a Subsidiary pursuant to the terms of any such indenture, instrument
or agreement. No order, consent, adjudication, approval, license, authorization,
or validation of, or filing, recording or registration with, or exemption by, or
other action in respect of any governmental or public body or authority, or any
subdivision thereof, which has not been obtained by the Borrower or any of its
Subsidiaries, is required to be obtained by the Borrower or any of its
Subsidiaries in connection with the execution and delivery by the Borrower of
the Loan Documents to which it is a party, the borrowings under this Agreement,
or the payment and performance by the Borrower of the Obligations under the Loan
Documents to which it is a party, or in order to insure the legality, validity,
binding effect or enforceability against the Borrower of any of the Loan
Documents to which it is a party.

5.4. Financial Statements. The December 31, 2011 audited consolidated financial
statements of the Borrower and its Subsidiaries, and their unaudited financial
statements dated as of June 30, 2012, heretofore delivered to the Lenders were
prepared in accordance with GAAP in effect as of the respective dates of such
statements (subject, in the case of the interim financial statements, to normal
year-end adjustments and the absence of footnote disclosures) and fairly present
in all material respects the consolidated financial condition of the Borrower
and its Subsidiaries at such respective dates and the consolidated results of
their operations for the respective periods then ended.

5.5. Material Adverse Change. Since December 31, 2011 there has been no change
in the business, Property, financial condition or results of operations of the
Borrower and its Subsidiaries, taken as a whole, which could reasonably be
expected to have a Material Adverse Effect.

5.6. Taxes. The Borrower and its Subsidiaries have filed all United States
federal and state income Tax returns and all other material Tax returns which
are required to be filed by them (after giving effect to any extension) and have
paid all United States federal and state income Taxes and all other material
Taxes due from the Borrower and its Subsidiaries, including, without limitation,
pursuant to any assessment received by the Borrower or any of its Subsidiaries,
except such Taxes, if any, as are being contested in good faith and as to which
adequate reserves have been provided in accordance with GAAP. As of the date of
this Agreement, no Tax Liens have been filed and no claims have been asserted
with respect to any such Taxes. The charges, accruals and reserves on the books
of the Borrower and its Subsidiaries in respect of any Taxes or other
governmental charges are adequate.

 

47



--------------------------------------------------------------------------------

5.7. Litigation and Contingent Obligations. There is no litigation, arbitration,
governmental investigation, proceeding or inquiry pending or, to the knowledge
of any of the Borrower’s officers, threatened against the Borrower or any of its
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect or which seeks to prevent, enjoin or delay the making of any Credit
Extensions. Other than any liability incident to any litigation, arbitration,
investigation, proceeding or inquiry which could not reasonably be expected to
have a Material Adverse Effect, the Borrower has, as of the date of this
Agreement, no material Contingent Obligations not provided for or disclosed in
the financial statements referred to in Section 5.4.

5.8. Subsidiaries. Schedule 5.8 contains an accurate list of all Subsidiaries of
the Borrower as of the date of this Agreement, setting forth their respective
jurisdictions of organization and the percentage of their respective capital
stock or other ownership interests owned by the Borrower or other Subsidiaries
as of the date of this Agreement. All of the issued and outstanding shares of
capital stock or other ownership interests of such Subsidiaries have been (to
the extent such concepts are relevant with respect to such ownership interests)
duly authorized and issued and are fully paid and non-assessable.

5.9. ERISA. With respect to each Plan, the Borrower and all ERISA Affiliates
have paid all required minimum contributions and installments on or before the
due dates provided under Section 430(j) of the Code and could not reasonably be
subject to a lien under Section 430(k) of the Code or Title IV of ERISA. Neither
the Borrower nor any ERISA Affiliate has filed, pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA, an application for a waiver of the minimum
funding standard. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to have a Material
Adverse Effect.

5.10. Accuracy of Information. No written information, exhibit or report
furnished by the Borrower or any of its Subsidiaries to the Administrative Agent
or to any Lender in connection with the negotiation of, or compliance with, the
Loan Documents (other than projections and information of a general economic or
general industry nature), when taken as a whole, contained as of the date
furnished any material misstatement of fact or omitted to state as of the date
furnished any material fact necessary to make the statements contained therein
not materially misleading in light of the circumstances under which such
statements were made. All projections furnished by the Borrower or any of its
Subsidiaries to the Administrative Agent or to any Lender in connection with the
negotiation of, or compliance with, the Loan Documents were prepared in good
faith based upon reasonable assumptions (it being recognized by the
Administrative Agent and the Lenders that such projections are not to be viewed
as facts and that actual results during the period or periods covered by any
such projections may differ from projected results, and such differences may be
material).

5.11. Regulation U. Margin stock (as defined in Regulation U) constitutes less
than 25% of the value of those assets of the Borrower and its Subsidiaries which
are subject to any limitation on sale, pledge, or other restriction hereunder.

 

48



--------------------------------------------------------------------------------

5.12. Compliance With Laws. The Borrower and its Subsidiaries are in compliance
in all respects with all applicable statutes, rules, regulations, orders and
restrictions of any domestic or foreign government or any instrumentality or
agency thereof having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property, except where failure
to be in such compliance could not reasonably be expected to have a Material
Adverse Effect.

5.13. Ownership of Properties. Except for Property and assets sold pursuant to
the T-Chek Disposition and otherwise as set forth in Schedule 5.13, on the date
of this Agreement, the Borrower or a Subsidiary has good title, free of all
Liens other than those permitted by Section 6.14, to all of the Property and
assets reflected in the Borrower’s most recent consolidated financial statements
provided to the Administrative Agent as owned by the Borrower and its
Subsidiaries (other than any such Property or assets that have been disposed
since the date of such financial statements and prior to the date hereof in the
ordinary course of business)).

5.14. Plan Assets; Prohibited Transactions. The Borrower is not an entity deemed
to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of an
employee benefit plan (as defined in Section 3(3) of ERISA) which is subject to
Title I of ERISA or any plan (within the meaning of Section 4975 of the Code),
and neither the execution of this Agreement nor the making of Credit Extensions
hereunder gives rise to a prohibited transaction within the meaning of
Section 406 of ERISA or Section 4975 of the Code.

5.15. Environmental Matters. In the ordinary course of its business, the
officers of the Borrower consider the effect of Environmental Laws on the
business of the Borrower and its Subsidiaries, in the course of which they
identify and evaluate potential risks and liabilities accruing to the Borrower
due to Environmental Laws. On the basis of this consideration, the Borrower has
concluded its Property and operations and those of its Subsidiaries are in
compliance with applicable Environmental Laws, except where failure to be in
such compliance could not reasonably be expected to have a Material Adverse
Effect, and that none of Borrower or any of its Subsidiaries is subject to any
liability under Environmental Laws that individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect. Neither the Borrower
nor any Subsidiary has received any notice to the effect that its Property
and/or operations are not in material compliance with any of the requirements of
applicable Environmental Laws or are the subject of any federal or state
investigation evaluating whether any remedial action is needed to respond to a
release of any Hazardous Material, which non-compliance or remedial action could
reasonably be expected to have a Material Adverse Effect.

5.16. Investment Company Act. Neither the Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

5.17. Insurance. The Borrower maintains, and has caused each Subsidiary to
maintain, with financially sound and reputable insurance companies, property
insurance, liability insurance and environmental insurance in such amounts,
subject to such deductibles and self-insurance retentions and covering such
properties and risks as is consistent with sound business practice.

5.18. No Default. No Default or Event of Default has occurred and is continuing.

 

49



--------------------------------------------------------------------------------

ARTICLE VI

COVENANTS

So long as any Commitments are outstanding or any Obligations under the Loan
Documents remain unpaid (other than (i) LC Obligations that have been Cash
Collateralized, or (ii) contingent indemnification obligations or contingent
obligations under Section 3.1, 3.2, 3.4 or 3.5 hereof absent the assertion of a
claim with respect thereto), unless the Required Lenders shall otherwise consent
in writing:

6.1. Financial Reporting. The Borrower will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with GAAP, and furnish to the Administrative Agent and the Lenders:

(a) Within 90 days after the close of each of its fiscal years, an unqualified
(except for qualifications relating to changes in accounting principles or
practices reflecting changes in GAAP) audit report, with no going concern
modifier, certified by Deloitte & Touche LLP or another firm of independent
certified public accountants of recognized national standing selected by the
Borrower, prepared in accordance with GAAP on a consolidated basis for itself
and its Subsidiaries, including a balance sheet as of the end of such period,
and related statements of operations, stockholders’ equity and cash flows.

(b) Within 45 days after the close of the first three (3) quarterly periods of
each of its fiscal years, for itself and its Subsidiaries, a consolidated
unaudited balance sheet as at the close of each such period and consolidated
statements of income, stockholders’ equity and cash flows for the period from
the beginning of such fiscal year to the end of such quarter, all certified by
an Authorized Officer.

(c) Together with the financial statements required under Sections 6.1(a) and
(b), a compliance certificate in substantially the form of Exhibit B signed by
an Authorized Officer showing the calculations necessary to determine compliance
with this Agreement and stating that no Default or Event of Default exists, or
if any Default or Event of Default exists, stating the nature and status
thereof.

(d) Promptly upon the furnishing thereof to the shareholders of the Borrower,
copies of all financial statements, reports and proxy statements so furnished.

(e) Promptly upon the filing thereof, copies of all registration statements and
annual, quarterly, monthly or other regular reports which the Borrower or any of
its Subsidiaries files with the U.S. Securities and Exchange Commission.

(f) Such other information (including non-financial information and
environmental reports) as the Administrative Agent or any Lender may from time
to time reasonably request.

Any information required to be furnished pursuant to Section 6.1(a),
Section 6.1(b), Section 6.01(d) or Section 6.01(e) shall be deemed to have been
furnished on the date on which the Lenders receive notice that the Borrower has
filed such financial statement with the

 

50



--------------------------------------------------------------------------------

U.S. Securities and Exchange Commission and is available on the EDGAR website on
the Internet at www.sec.gov or any successor government website that is freely
and readily available to the Administrative Agent and the Lenders without
charge. Notwithstanding the foregoing, the Borrower shall deliver paper or
electronic copies of any such financial statement to the Administrative Agent if
the Administrative Agent reasonably requests the Borrower to furnish such paper
or electronic copies until written notice to cease delivering such paper or
electronic copies is given by the Administrative Agent.

6.2. Use of Proceeds. The Borrower will, and will cause each Subsidiary to, use
the proceeds of the Credit Extensions for general corporate and working capital
purposes, capital expenditures, dividends and distributions, repurchases of the
Borrower’s common stock, the Phoenix Acquisition, and other Acquisitions that
constitute Permitted Acquisitions. The Borrower will not, nor will it permit any
Subsidiary to, use any of the proceeds of the Advances to purchase or carry any
“margin stock” (as defined in Regulation U).

6.3. Notice of Material Events. The Borrower will, or will cause each Subsidiary
to, give notice in writing to the Administrative Agent and each Lender, promptly
and in any event within 5 Business Days (other than with respect to clauses
(a) below, which shall be 2 Business Days) after an officer of the Borrower
obtains knowledge thereof, of the occurrence of any of the following:

(a) any Default or Event of Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority (including pursuant to any applicable
Environmental Laws) against the Borrower or any Subsidiary thereof that would
reasonably be expected to result in a Material Adverse Effect or which seeks to
prevent, enjoin or delay the making of any Credit Extensions;

(c) with respect to a Plan, (i) any failure to pay all required minimum
contributions and installments on or before the due dates provided under
Section 430(j) of the Code or (ii) the filing pursuant to Section 412(c) of the
Code or Section 302(c) of ERISA, of an application for a waiver of the minimum
funding standard;

(d) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to have a Material
Adverse Effect;

(e) any material change in accounting policies of, or financial reporting
practices by, the Borrower or any Subsidiary; and

(f) any other development, financial or otherwise, which would reasonably be
expected to have a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
an officer of the Borrower setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

 

51



--------------------------------------------------------------------------------

6.4. Conduct of Business. Subject to Section 6.10, the Borrower will, and will
cause each Subsidiary to, carry on and conduct its business in substantially the
same fields of enterprise as any of the businesses of the Borrower or its
Subsidiaries are presently conducted (or fields of enterprise incidental or
complementary thereto) and do all things necessary to remain duly incorporated
or organized, validly existing and (to the extent such concept applies to such
entity) in good standing as a domestic corporation, partnership or limited
liability company in its jurisdiction of incorporation or organization, as the
case may be, and maintain all requisite organizational authority to conduct its
business in each jurisdiction in which its business is conducted. In addition,
the Borrower will, and will cause each Subsidiary, to remain duly qualified and
in good standing as a foreign corporation or other entity in each jurisdiction
in which the character of the properties owned, leased or operated by it or the
business conducted by it makes such qualification necessary, except where the
failure to be so qualified and in good standing would not be reasonably likely
to result in a Material Adverse Effect.

6.5. Taxes. The Borrower will, and will cause each Subsidiary to, timely file
(after giving effect to any extensions) complete and correct United States
federal and state income Tax returns and all other material Tax returns required
by law and pay when due all United States federal and state income Taxes and all
other material Taxes upon it or its income, profits or Property, except those
which are being contested in good faith by appropriate proceedings, with respect
to which adequate reserves have been set aside in accordance with GAAP.

6.6. Insurance. The Borrower will, and will cause each Subsidiary to, maintain
with financially sound and reputable insurance companies property insurance,
liability insurance and environmental insurance in such amounts, subject to such
deductibles and self-insurance retentions and covering such properties and risks
as is consistent with sound business practice, and the Borrower will furnish to
any Lender upon request full information as to the insurance carried.

6.7. Compliance with Laws. The Borrower will, and will cause each Subsidiary to,
comply in all respects with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject including,
without limitation, all Environmental Laws, except where failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

6.8. Maintenance of Properties. The Borrower will, and will cause each
Subsidiary to, do all things necessary to maintain, preserve, protect and keep
its material Property in good repair, working order and condition, ordinary wear
and tear excepted, and make all necessary and proper repairs, renewals and
replacements so that its business carried on in connection therewith may be
properly conducted at all times.

6.9. Books and Records; Inspection. The Borrower will, and will cause each of
its Subsidiaries to, keep proper books of record and account in which full, true
and correct entries are made of all dealings and transactions in relation to its
business and activities. The Borrower will, and will cause each Subsidiary to,
permit the Administrative Agent and the Lenders, by their respective
representatives and agents, at the Borrower’s expense, if an Event of Default
has occurred and is continuing and otherwise, at the expense of the
Administrative Agent and the Lenders, to inspect any of the Property, books and
financial records of the Borrower and each

 

52



--------------------------------------------------------------------------------

Subsidiary, to examine and make copies of the books of accounts and other
financial records of the Borrower and each Subsidiary, and to discuss the
affairs, finances and accounts of the Borrower and each Subsidiary with, and to
be advised as to the same by, their respective officers at such reasonable times
and intervals as the Administrative Agent or any Lender may designate.

6.10. Merger. The Borrower will not, nor will it permit any Subsidiary to, merge
or consolidate with or into any other Person, or permit any other Person to
merge into or consolidate with it, or liquidate or dissolve, except that (i) a
Subsidiary may merge, consolidate, liquidate or dissolve into the Borrower or a
Guarantor (with the Borrower or a Guarantor being the survivor thereof, and with
the Borrower being the survivor of any merger with any Guarantor or Subsidiary),
(ii) a non-Guarantor Subsidiary may merge, consolidate, liquidate or dissolve
into another non-Guarantor Subsidiary, and (iii) the Borrower or any Subsidiary
may merge or consolidate with or into any Person other than the Borrower or a
Subsidiary in order to effect a Permitted Acquisition (with the Borrower or such
Subsidiary being the survivor thereof).

6.11. Sale of Assets. The Borrower will not, nor will it permit any Subsidiary
to, lease, sell or otherwise dispose of its Property to any other Person,
except:

(a) Sales of inventory, or used, worn-out or surplus equipment, all in the
ordinary course of business.

(b) The sale of equipment to the extent that such equipment is exchanged for
credit against the purchase price of similar replacement equipment, or the
proceeds of such sale are applied with reasonable promptness to the purchase
price of such replacement equipment.

(c) Sales of property (i) between Loan Parties, (ii) between non-Loan Party
Subsidiaries, and (iii) by a non-Loan Party Subsidiary to a Loan Party.

(d) [Intentionally Omitted].

(e) The licensing of rights to use intellectual property in the ordinary course
of business or in settlement of any litigation or claims in respect of
intellectual property and the leasing of real property or equipment in the
ordinary course of business or as part of or incidental to the provision of
transitional services to a purchaser of Property in connection with a
disposition of such Property permitted by this Agreement.

(f) Sales of Investments permitted by Section 6.12(a).

(g) Any lease, sale or other disposition of its Property that, together with all
other Property of the Borrower and its Subsidiaries previously leased, sold or
disposed of pursuant to this clause (g) during the four quarter period ending
with the quarter in which such lease, sale or other disposition occurs, do not
constitute a Substantial Portion of the Property of the Borrower and its
Subsidiaries.

6.12. Investments. The Borrower will not, nor will it permit any Subsidiary to,
make or suffer to exist any Investments (including without limitation, loans and
advances to, and other Investments in, Subsidiaries), or commitments therefor,
or to create any Subsidiary or to become or remain a partner in any partnership
or joint venture, except:

(a) Cash Equivalent Investments and Investments made pursuant to the Borrower’s
Investment Policy and Guidelines delivered to the Administrative Agent and the
Lenders as of the Effective Date (with such changes thereto as approved by the
Administrative Agent).

 

53



--------------------------------------------------------------------------------

(b) Existing Investments in Subsidiaries and other Investments in existence on
the date hereof and described in Schedule 6.12.

(c) Investments constituting the Phoenix Acquisition or Permitted Acquisitions
(including, without limitation, any nominal amounts invested by the Borrower or
a Subsidiary thereof to capitalize a new Subsidiary formed to consummate the
applicable Acquisition, together with any incidental amounts required to be paid
as part of the formation process for such Subsidiary).

(d) Investments by (i) Loan Parties in other Loan Parties, (ii) non-Loan Party
Subsidiaries in other non-Loan Party Subsidiaries, and (iii) non-Loan Party
Subsidiaries in Loan Parties.

(e) The repurchase of capital stock and other securities of the Borrower.

(f) Other Investments, provided that the aggregate amount of such other
Investments does not exceed 20% of Consolidated Net Worth (as determined as of
the last day of the most recently ended fiscal quarter for which financial
statements have been delivered under Section 6.1). In determining the amount of
Investments permitted under this clause (f), loans, advances, bonds, notes,
debentures and similar Investments shall be taken at the principal amount
thereof then remaining unpaid, and stocks, mutual funds, partnership interests
and similar Investments shall be taken at the original cost thereof (regardless
of any subsequent appreciation or depreciation therein) net of any cash
distributions in respect thereof.

6.13. Acquisitions. The Borrower will not, nor will it permit any Subsidiary, to
make any Acquisition other than the Phoenix Acquisition and any other Permitted
Acquisition.

6.14. Liens. The Borrower will not, nor will it permit any Subsidiary to,
create, incur, or suffer to exist any Lien in, of or on the Property of the
Borrower or any of its Subsidiaries, except:

(a) Liens for Taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books.

(b) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ liens
and other similar liens arising in the ordinary course of business which secure
payment of obligations not more than 60 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books.

 

54



--------------------------------------------------------------------------------

(c) Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation.

(d) Utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Borrower or its Subsidiaries.

(e) Liens arising solely by virtue of any statutory or common law provision
relating to bankers’ liens, rights of set-off or similar rights and remedies as
to deposit accounts, securities accounts or other funds maintained with a
creditor depository institution; provided that (i) such account is not a
dedicated cash collateral account and is not subject to restriction against
access by Borrower or a Subsidiary in excess of those set forth by regulations
promulgated by the Board of Governors of the Federal Reserve, and (ii) such
account is not intended by the Borrower or any Subsidiary to provide collateral
to the depository institution.

(f) Liens existing on the date hereof and described in Schedule 6.14.

(g) Liens on Property acquired in the Phoenix Acquisition or any other Permitted
Acquisition, provided that such Liens extend only to the Property so acquired
and were not created in contemplation of such acquisition.

(h) Liens granted pursuant to this Agreement.

(i) Liens to secure the performance of bids, tenders, contracts (other than for
the payment of Indebtedness), leases, statutory obligations, liability to
insurance carriers, surety or appeal bonds, performance bonds or other
obligations of a like nature (including Liens to secure letters of credit issued
to assure payment of such obligations).

(j) Liens consisting of licenses or leases permitted by Section 6.11(e).

(k) Other Liens securing Indebtedness or other liabilities or obligations,
provided that the aggregate principal amount of Indebtedness or other
liabilities or obligations at any time outstanding secured by Liens described in
this clause (k) at any time does not exceed 10% of the Borrower’s and its
Subsidiaries’ consolidated total assets (as determined as of the last day of the
most recently ended fiscal quarter for which financial statements have been
provided under Section 6.1).

6.15. Financial Covenant (Leverage Ratio). The Borrower will not permit the
ratio, determined as of the end of each of its fiscal quarters, of
(i) Consolidated Funded Indebtedness to (ii) Consolidated Total Capitalization
to be greater than 0.65 to 1.00.

6.16. Further Assurances.

(a) As promptly as possible but in any event within thirty (30) days (or such
later date as may be agreed by the Administrative Agent in its sole discretion)
after a Material Domestic Subsidiary is organized or acquired, or any Person
becomes a Material Domestic

 

55



--------------------------------------------------------------------------------

Subsidiary pursuant to the definition thereof, or is designated by the Borrower
or the Administrative Agent as a Material Domestic Subsidiary, the Borrower
shall provide the Administrative Agent with written notice thereof setting forth
information in reasonable detail describing the material assets of such
Subsidiary and shall cause each such Subsidiary to deliver to the Administrative
Agent a joinder to the Guaranty in the form contemplated thereby) pursuant to
which such Subsidiary agrees to be bound by the terms and provisions thereof,
such Guaranty joinders to be accompanied by an updated organizational chart for
the Borrower and its Subsidiaries substantially similar to Schedule 5.8 hereto
designating such Material Domestic Subsidiary as such, appropriate corporate
resolutions, other corporate documentation and legal opinions, in each case in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel, and such other documentation as the Administrative Agent may reasonably
request.

ARTICLE VII

DEFAULTS

The occurrence of any one or more of the following events shall constitute an
Event of Default (each, an “Event of Default”):

7.1. Any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries to the Lenders or the Administrative Agent
under or in connection with this Agreement, any Credit Extension, or any
certificate or information delivered in connection with this Agreement or any
other Loan Document shall be materially false on the date made or deemed made.

7.2. Nonpayment of (i) principal of any Loan when due or any payment under the
Guaranty when required, (ii) any Reimbursement Obligation within one
(1) Business Day after the same becomes due, or (iii) interest upon any Loan or
of any commitment fee, LC Fee or other obligations under any of the Loan
Documents within five (5) days after the same becomes due.

7.3. The breach by the Borrower of any of the terms or provisions of
Section 6.2, 6.3, 6.4 (other than with respect to the last sentence thereof),
6.10, 6.11, 6.12, 6.13, 6.14, 6.15, or 6.16.

7.4. The breach by the Borrower or any Guarantor (other than a breach which
constitutes an Event of Default under another Section of this Article VII) of
any of the terms or provisions of this Agreement or any other Loan Document
which is not remedied within thirty (30) days after the Administrative Agent or
any Lender notifies the Borrower of any such breach.

7.5. Failure of the Borrower or any of its Article VII Subsidiaries to pay when
due any payment (whether of principal, interest or any other amount) in respect
of any Material Indebtedness and the expiration of any applicable grace period
with respect thereto; or the default by the Borrower or any of its Article VII
Subsidiaries in the performance (beyond the applicable grace period with respect
thereto, if any) of any term, provision or condition contained in any Material
Indebtedness Agreement, or any other event of default shall occur, the effect of
which default or event is to cause, or to permit the holder(s) of such Material
Indebtedness or the

 

56



--------------------------------------------------------------------------------

lender(s) under any Material Indebtedness Agreement to cause, any portion of
such Material Indebtedness to become due prior to its stated maturity or any
commitment to lend under any Material Indebtedness Agreement to be terminated
prior to its stated expiration date; or any portion of Material Indebtedness of
the Borrower or any of its Article VII Subsidiaries shall be declared to be due
and payable prior to the stated maturity thereof; or the Borrower or any of its
Article VII Subsidiaries shall not pay, or admit in writing its inability to
pay, its debts generally as they become due.

7.6. The Borrower or any of its Article VII Subsidiaries shall (i) have an order
for relief entered with respect to it under the Federal bankruptcy laws as now
or hereafter in effect, (ii) make an assignment for the benefit of creditors,
(iii) apply for, seek, consent to, or acquiesce in, the appointment of a
receiver, custodian, trustee, examiner, liquidator or similar official for it or
any Substantial Portion of its Property, (iv) institute any proceeding seeking
an order for relief under the Federal bankruptcy laws as now or hereafter in
effect or seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, winding up, liquidation, reorganization, arrangement, adjustment or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors (excluding any dissolution or liquidation
permitted under Section 6.10 hereof) or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it,
(v) take any corporate, limited liability company or partnership action to
authorize or effect any of the foregoing actions set forth in this Section 7.6
or (vi) fail to contest in good faith any appointment or proceeding described in
Section 7.7.

7.7. Without the application, approval or consent of the Borrower or any of its
Article VII Subsidiaries, a receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Borrower or any of its Article VII
Subsidiaries or any Substantial Portion of its Property, or a proceeding
described in Section 7.6(iv) shall be instituted against the Borrower or any of
its Article VII Subsidiaries and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of sixty
(60) consecutive days.

7.8. The Borrower or any of its Article VII Subsidiaries shall fail within
thirty (30) days to pay, obtain a stay with respect to, or otherwise discharge
one or more (i) judgments or orders for the payment of money in excess (to the
extent not fully covered by insurance) of $50,000,000 (or the equivalent thereof
in currencies other than Dollars) in the aggregate, or (ii) nonmonetary
judgments or orders which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, which judgment(s), in any such case,
is/are not stayed on appeal or otherwise being appropriately contested in good
faith, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Borrower or any of its Article VII Subsidiaries to
enforce any such judgment.

7.9. (a) With respect to a Plan, the Borrower or an ERISA Affiliate is subject
to a lien in excess of $50,000,000 pursuant to Section 430(k) of the Code or
Section 302(c) of ERISA or Title IV of ERISA, or (b) an ERISA Event shall have
occurred that, in the opinion of the Required Lenders, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to have
a Material Adverse Effect.

7.10. Any Change in Control shall occur.

 

57



--------------------------------------------------------------------------------

7.11. Except in connection with the release of any Guarantor pursuant to the
terms of the Guaranty, any Loan Document shall fail to remain in full force or
effect or any action shall be taken to discontinue or to assert the invalidity
or unenforceability of any Guaranty, or any Guarantor shall fail to comply with
any of the terms or provisions of any Guaranty to which it is a party, or any
Guarantor shall deny that it has any further liability under any Guaranty to
which it is a party, or shall give notice to such effect.

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1. Acceleration; Remedies. (a) If any Event of Default described in
Section 7.6 or 7.7 occurs with respect to the Borrower, the obligations of the
Lenders to make Loans hereunder and the obligation and power of the LC Issuer to
issue Facility LCs shall automatically terminate and the Obligations under this
Agreement and the other Loan Documents shall immediately become due and payable
without any election or action on the part of the Administrative Agent, the LC
Issuer or any Lender and the Borrower will be and become thereby unconditionally
obligated, without any further notice, act or demand, to pay to the
Administrative Agent an amount in immediately available funds, which funds shall
be held in the Facility LC Collateral Account, equal to the difference of
(x) the amount of LC Obligations at such time, less (y) the amount on deposit in
the Facility LC Collateral Account at such time which is free and clear of all
rights and claims of third parties and has not been applied against the
Obligations under this Agreement and the other Loan Documents (such difference,
the “Collateral Shortfall Amount”). If any other Event of Default occurs and is
continuing, the Administrative Agent may, and at the request of the Required
Lenders shall, (a) terminate or suspend the obligations of the Lenders to make
Loans hereunder and the obligation and power of the LC Issuer to issue Facility
LCs, or declare the Obligations under this Agreement and the other Loan
Documents to be due and payable, or both, whereupon the Obligations under this
Agreement and the other Loan Documents shall become immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which the
Borrower hereby expressly waives, and (b) upon notice to the Borrower and in
addition to the continuing right to demand payment of all amounts payable under
this Agreement, make demand on the Borrower to pay, and the Borrower will,
forthwith upon such demand and without any further notice or act, pay to the
Administrative Agent the Collateral Shortfall Amount, which funds shall be
deposited in the Facility LC Collateral Account.

(b) If at any time while any Event of Default is continuing, the Administrative
Agent determines that the Collateral Shortfall Amount at such time is greater
than zero, the Administrative Agent may make demand on the Borrower to pay, and
the Borrower will, forthwith upon such demand and without any further notice or
act, pay to the Administrative Agent the Collateral Shortfall Amount, which
funds shall be deposited in the Facility LC Collateral Account.

(c) The Administrative Agent may at any time or from time to time after funds
are deposited in the Facility LC Collateral Account, apply such funds to the
payment of the Obligations under this Agreement and the other Loan Documents and
any other amounts as shall from time to time have become due and payable by the
Borrower to the Lenders or the LC Issuer under the Loan Documents, as provided
in Section 8.2.

 

58



--------------------------------------------------------------------------------

(d) At any time while any Event of Default is continuing, neither the Borrower
nor any Person claiming on behalf of or through the Borrower shall have any
right to withdraw any of the funds held in the Facility LC Collateral Account.
After all of the Obligations under this Agreement and the other Loan Documents
(other than contingent indemnification obligations or contingent obligations
under Section 3.1, 3.2, 3.4 or 3.5 hereof, in each case absent the assertion of
a claim with respect thereto) have been paid in full and the Aggregate
Commitment has been terminated, any funds remaining in the Facility LC
Collateral Account shall be returned by the Administrative Agent to the Borrower
or paid to whomever may be legally entitled thereto at such time.

(e) If, within thirty (30) days after acceleration of the maturity of the
Obligations under this Agreement and the other Loan Documents or termination of
the obligations of the Lenders to make Loans and the obligation and power of the
LC Issuer to issue Facility LCs hereunder as a result of any Event of Default
(other than any Event of Default as described in Section 7.6 or 7.7 with respect
to the Borrower) and before any judgment or decree for the payment of the
Obligations due under this Agreement and the other Loan Documents shall have
been obtained or entered, the Required Lenders (in their sole discretion) shall
so direct, the Administrative Agent shall, by notice to the Borrower, rescind
and annul such acceleration and/or termination.

(f) Upon the occurrence and during the continuation of any Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall,
exercise all rights and remedies under the Loan Documents and enforce all other
rights and remedies under applicable law.

8.2. Application of Funds. After the exercise of remedies provided for in
Section 8.1 (or after the Obligations under this Agreement and the other Loan
Documents have automatically become immediately due and payable as set forth in
the first sentence of Section 8.1(a)), any amounts received by the
Administrative Agent on account of the Obligations shall be applied by the
Administrative Agent in the following order:

(a) First, to payment of fees, indemnities, expenses and other amounts
(including fees, charges and disbursements of counsel to the Administrative
Agent and amounts payable under Article III) payable to the Administrative Agent
in its capacity as such;

(b) Second, to payment of fees, indemnities and other amounts (other than
principal, interest, LC Fees and commitment fees) payable to the Lenders and the
LC Issuer (including fees, charges and disbursements of counsel to the
respective Lenders and the LC Issuer as required by Section 9.6 and amounts
payable under Article III);

(c) Third, to payment of accrued and unpaid LC Fees, commitment fees and
interest on the Loans and Reimbursement Obligations, ratably among the Lenders
and the LC Issuer in proportion to the respective amounts described in this
Section 8.2(c) payable to them;

(d) Fourth, to payment of all other Obligations ratably among the Lenders;

 

59



--------------------------------------------------------------------------------

(e) Fifth, to the Administrative Agent for deposit to the Facility LC Collateral
Account in an amount equal to the Collateral Shortfall Amount (as defined in
Section 8.1(a)), if any; and

(f) Last, the balance, if any, to the Borrower or as otherwise required by Law.

8.3. Amendments. Subject to the provisions of this Section 8.3, the Required
Lenders (or the Administrative Agent with the consent in writing of the Required
Lenders) and the Borrower may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions of this Agreement or the other
Loan Documents or changing in any manner the rights of the Lenders or the
Borrower hereunder or thereunder or waiving any Default or Event of Default
hereunder; provided, however, that no such supplemental agreement shall:

(a) except as provided in Section 2.11, without the consent of each Lender
directly affected thereby, extend the final maturity of any Loan, or extend the
expiry date of any Facility LC to a date after the Facility Termination Date or
such later date as is permitted by Section 2.19(a) or postpone any regularly
scheduled payment of principal of any Loan or forgive all or any portion of the
principal amount thereof or any Reimbursement Obligation related thereto, or
reduce the rate or extend the time of payment of interest or fees thereon or
Reimbursement Obligations related thereto or increase the amount of the
Commitment of such Lender hereunder (provided that any fee owing solely to the
Administrative Agent may be modified or waived solely with the consent of the
Administrative Agent).

(b) without the consent of all of the Lenders, reduce the percentage specified
in the definition of Required Lenders.

(c) without the consent of all of the Lenders, amend this Section 8.3.

(d) without the consent of all of the Lenders, release all or substantially all
of the Guarantors of the Obligations except in accordance with the terms of the
Guaranty.

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent, and no amendment of any provision relating to the LC Issuer shall be
effective without the written consent of the LC Issuer. No amendment to any
provision of this Agreement relating to the Swing Line Lender or any Swing Line
Loans shall be effective without the written consent of the Swing Line Lender.
The Administrative Agent may waive payment of the fee required under
Section 12.3(c) without obtaining the consent of any other party to this
Agreement. Notwithstanding anything to the contrary herein, the Administrative
Agent may, with the consent of the Borrower only, amend, modify or supplement
this Agreement or any of the other Loan Documents to cure any ambiguity,
omission, mistake, defect or inconsistency of a technical or immaterial nature,
as determined in good faith by the Administrative Agent.

8.4. Preservation of Rights. No delay or omission of the Lenders, the LC Issuer
or the Administrative Agent to exercise any right under the Loan Documents shall
impair such right or be construed to be a waiver of any Event of Default or an
acquiescence therein, and the making of a Credit Extension notwithstanding the
existence of an Event of Default or the inability of the Borrower to satisfy the
conditions precedent to such Credit Extension shall not constitute any

 

60



--------------------------------------------------------------------------------

waiver or acquiescence. Any single or partial exercise of any such right shall
not preclude other or further exercise thereof or the exercise of any other
right, and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by or with the consent of the Lenders required pursuant to Section 8.3,
and then only to the extent in such writing specifically set forth. All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Administrative Agent, the LC Issuer and the Lenders
until the Obligations have been paid in full.

ARTICLE IX

GENERAL PROVISIONS

9.1. Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.

9.2. Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, neither the LC Issuer nor any Lender shall be
obligated to extend credit to the Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.

9.3. Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

9.4. Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Administrative Agent, the LC Issuer and
the Lenders and supersede all prior agreements and understandings among the
Borrower, the Administrative Agent, the LC Issuer and the Lenders relating to
the subject matter thereof other than those contained in the Fee Letters which
shall survive and remain in full force and effect during the term of this
Agreement.

9.5. Several Obligations; Benefits of this Agreement. The respective obligations
of the Lenders hereunder are several and not joint and no Lender shall be the
partner or agent of any other (except to the extent to which the Administrative
Agent is authorized to act as such). The failure of any Lender to perform any of
its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns, provided, however, that the parties
hereto expressly agree that the Arranger shall enjoy the benefits of the
provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set forth
therein and shall have the right to enforce such provisions on its own behalf
and in its own name to the same extent as if it were a party to this Agreement.

9.6. Expenses; Indemnification. (a) The Borrower shall reimburse the
Administrative Agent and the Arranger for all reasonable out-of-pocket expenses
paid or incurred by the Administrative Agent or the Arranger, including, without
limitation, filing and recording costs and fees, costs of any environmental
review, and consultants’ fees, travel expenses and

 

61



--------------------------------------------------------------------------------

reasonable fees, charges and disbursements of outside counsel to the
Administrative Agent and the Arranger incurred from time to time, in connection
with the due diligence, preparation, administration, negotiation, execution,
delivery, syndication, distribution (including, without limitation, via DebtX
and any other internet service selected by the Administrative Agent), review,
amendment, modification, and administration of the Loan Documents. The Borrower
also agrees to reimburse the Administrative Agent, the Arranger, the LC Issuer
and the Lenders for any reasonable out-of-pocket costs and expenses, including,
without limitation, filing and recording costs and fees, costs of any
environmental review, and consultants’ fees, travel expenses and reasonable
fees, charges and disbursements of outside counsel to the Administrative Agent,
the Arranger, the LC Issuer and the Lenders, paid or incurred by the
Administrative Agent, the Arranger, the LC Issuer or any Lender in connection
with the collection and enforcement of the Loan Documents. Expenses being
reimbursed by the Borrower under this Section include, without limitation, costs
and expenses incurred in connection with the Reports described in the following
sentence. The Borrower acknowledges that from time to time U.S. Bank may prepare
and may distribute to the Lenders (but shall have no obligation or duty to
prepare or to distribute to the Lenders) certain audit reports (the “Reports”)
pertaining to the Borrower’s assets for internal use by U.S. Bank from
information furnished to it by or on behalf of the Borrower, after U.S. Bank has
exercised its rights of inspection pursuant to this Agreement. Each payment
under this Section 9.6 shall be made within ten days following demand therefor
accompanied by a reasonably detailed invoice.

(b) The Borrower hereby further agrees to indemnify and hold harmless the
Administrative Agent, the Arranger, the LC Issuer, each Lender, their respective
Affiliates, and each of their directors, officers and employees, agents and
advisors against all losses, claims, damages, penalties, judgments, liabilities
and reasonable out-of-pocket expenses (including, without limitation, reasonable
attorneys’ fees, charges and disbursements and settlement costs (including,
without limitation, all expenses of litigation or preparation therefor) whether
or not the Administrative Agent, the Arranger, the LC Issuer, any Lender or any
Affiliate is a party thereto, but excluding Taxes) which any of them may pay or
incur arising out of or relating to this Agreement, the other Loan Documents,
the transactions contemplated hereby, any actual or alleged presence or release
of Hazardous Materials on or from any Property owned or operated by Borrower or
any of its Subsidiaries, any environmental liability related in any way to
Borrower or any of its Subsidiaries, or any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by Borrower or any of its Subsidiaries, or the direct or indirect
application or proposed application of the proceeds of any Credit Extension
hereunder, except in each case to the extent that they are determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the party seeking
indemnification or any of its Affiliates or a material breach of the obligations
of such party or any of its Affiliates under the Loan Documents. The obligations
of the Borrower under this Section 9.6 shall survive the termination of this
Agreement.

9.7. Intentionally Omitted.

9.8. Accounting. Except as provided to the contrary herein, all accounting terms
used herein shall be interpreted and all accounting determinations hereunder
shall be made in accordance with GAAP in a manner consistent with that used in
preparing the financial

 

62



--------------------------------------------------------------------------------

statements referred to in Section 5.4; provided, however that, notwithstanding
any other provision contained herein, all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made without giving effect to (i) any
election under Accounting Standards Codification Section 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Borrower or any of its Subsidiaries at “fair value”, as defined therein, or
(ii) any treatment of Indebtedness in respect of convertible debt instruments
under Financial Accounting Standards Codification Subtopic 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof. If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and the Borrower, the Administrative Agent or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders), provided that, until so amended, such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and the Borrower shall provide to the Administrative
Agent and the Lenders reconciliation statements showing the difference in such
calculation, together with the delivery of monthly, quarterly and annual
financial statements required hereunder.

9.9. Severability of Provisions. Any provision in any Loan Document that is held
to be inoperative, unenforceable, or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable, or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability,
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.

9.10. Nonliability of Lenders. The relationship between the Borrower on the one
hand and the Lenders, the LC Issuer and the Administrative Agent on the other
hand shall be solely that of borrower and lender. Neither the Administrative
Agent, the Arranger, the LC Issuer nor any Lender shall have any fiduciary
responsibilities to the Borrower. Neither the Administrative Agent, the
Arranger, the LC Issuer nor any Lender undertakes any responsibility to the
Borrower to review or inform the Borrower of any matter in connection with any
phase of the Borrower’s business or operations. The Borrower agrees that neither
the Administrative Agent, the Arranger, the LC Issuer nor any Lender shall have
liability to the Borrower (whether sounding in tort, contract or otherwise) for
losses suffered by the Borrower in connection with, arising out of, or in any
way related to, the transactions contemplated and the relationship established
by the Loan Documents, or any act, omission or event occurring in connection
therewith, unless it is determined in a final non-appealable judgment by a court
of competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought or any of its
Affiliates or a material breach of the obligations of such party or any of its
Affiliates under the Loan Documents. Neither the Administrative Agent, the
Arranger, the LC Issuer nor any Lender shall have any liability with respect to,
and the Borrower hereby waives, releases and agrees not to sue for, any special,
indirect, consequential or punitive damages suffered by the Borrower in
connection with, arising out of, or in any way related to the Loan Documents or
the transactions contemplated thereby. It is agreed that the Arranger shall, in
its

 

63



--------------------------------------------------------------------------------

capacity as such, have no duties or responsibilities under the Agreement or any
other Loan Document. Each Lender acknowledges that it has not relied and will
not rely on the Arranger in deciding to enter into the Agreement or any other
Loan Document or in taking or not taking any action.

9.11. Confidentiality. Each of the Administrative Agent and the Lenders agrees
to hold any information which it may receive from the Borrower or any of its
Subsidiaries in connection with this Agreement or the other Loan Documents in
confidence and to use such information solely for the purpose of evaluating,
administering or enforcing the Loan Documents or the transactions effected
thereby, except for disclosure (i) to its Affiliates and to the Administrative
Agent and any other Lender and their respective Affiliates (provided that each
of the Administrative Agent and the Lenders shall be responsible for any
violation of this Section 9.11 by any of its Affiliates as if such Affiliates
were bound hereby), (ii) to legal counsel, accountants, and other professional
advisors to the Administrative Agent or such Lender provided such parties have
been notified of the confidential nature of such information, (iii) as provided
in Section 12.3(e), (iv) to regulatory officials, (v) to any Person as requested
pursuant to or as required by law, regulation, or legal process, (vi) to any
Person in connection with any legal proceeding to which it is a party, (vii) to
its direct or indirect contractual counterparties in swap agreements or to legal
counsel, accountants and other professional advisors to such counterparties
provided such parties have been notified of the confidential nature of such
information, (viii) to rating agencies if requested or required by such agencies
in connection with a rating relating to the Advances hereunder, (ix) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, and (x) to the extent such
Information (1) becomes publicly available other than as a result of a breach of
this Section or (2) becomes available to the Administrative Agent, the LC
Issuer, the Swing Line Lender or any other Lender on a non-confidential basis
from a source other than the Borrower or any of its Subsidiaries. Without
limiting Section 9.4, the Borrower agrees that the terms of this Section 9.11
shall set forth the entire agreement between the Borrower and the Administrative
Agent and each Lender with respect to any confidential information previously or
hereafter received by the Administrative Agent or such Lender in connection with
this Agreement, and this Section 9.11 shall supersede any and all prior
confidentiality agreements entered into by the Administrative Agent or any
Lender with respect to such confidential information. The obligations of the
Administrative Agent and the Lenders under this Section 9.11 shall survive
termination of this Agreement for a period of one year thereafter.

9.12. Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U) for the repayment of
the Credit Extensions provided for herein.

9.13. Disclosure. The Borrower and each Lender hereby acknowledge and agree that
each Lender and/or its Affiliates from time to time may hold investments in,
make other loans to or have other relationships with the Borrower and its
Affiliates, subject to the provisions of Section 9.11 hereof.

 

64



--------------------------------------------------------------------------------

9.14. USA PATRIOT ACT; OFAC. (a) The following notification is provided to
Borrower pursuant to Section 326 of the USA PATRIOT Act of 2001, 31 U.S.C.
Section 5318:

Each Lender that is subject to the requirements of the USA PATRIOT Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”) hereby
notifies the Borrower and each other Loan Party that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies such Loan Party, which information includes the name and address
of such Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Act.

(b) No Loan Party (i) is a Sanctioned Person, (ii) has more than 15% of its
assets in Sanctioned Countries, or (iii) derives more than 15% of its operating
income from investments in, or transactions with Sanctioned Persons or
Sanctioned Countries. No part of the proceeds of any Loans hereunder will be
used directly or indirectly, to the knowledge of any officer of the Borrower, to
fund any operations in, finance any investments or activities in or make any
payments to, a Sanctioned Person or a Sanctioned Country or for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

(c) No Loan Party is an “enemy” or an “ally of the enemy” within the meaning of
Section 2 of the Trading with the Enemy Act of the United States of America (50
U.S.C. App. §§ 1 et seq.), as amended or any enabling legislation or executive
order relating thereto. No Loan Party is in violation of (a) the Trading with
the Enemy Act, as amended, (b) any of the foreign assets control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating thereto or
(c) the Act. None of the Loan Parties (i) is a blocked person described in
Section 1 of the Anti-Terrorism Order or (ii) to the knowledge of any officer of
the Borrower, engages in any dealings or transactions, or is otherwise
associated, with any such blocked person.

ARTICLE X

THE ADMINISTRATIVE AGENT

10.1. Appointment; Nature of Relationship. U.S. Bank National Association is
hereby appointed by each of the Lenders as its contractual representative
(herein referred to as the “Administrative Agent”) hereunder and under each
other Loan Document, and each of the Lenders irrevocably authorizes the
Administrative Agent to act as the contractual representative of such Lender
with the rights and duties expressly set forth herein and in the other Loan
Documents. The Administrative Agent agrees to act as such contractual
representative upon the express conditions contained in this Article X.
Notwithstanding the use of the defined term “Administrative Agent,” it is
expressly understood and agreed that the Administrative Agent shall not have any
fiduciary responsibilities to any Lender by reason of this Agreement or any
other Loan Document and that the Administrative Agent is merely acting as the
contractual representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents. In its
capacity as the Lenders’ contractual representative, the Administrative Agent
does not hereby assume any fiduciary duties to any of the Lenders and is acting
as an independent contractor, the rights and duties of which are limited to
those expressly set forth in this Agreement and the other Loan Documents. Each
of the Lenders hereby agrees to assert no claim against the Administrative Agent
on any agency theory or any other theory of liability for breach of fiduciary
duty, all of which claims each Lender hereby waives.

 

65



--------------------------------------------------------------------------------

10.2. Powers. The Administrative Agent shall have and may exercise such powers
under the Loan Documents as are specifically delegated to the Administrative
Agent by the terms of each thereof, together with such powers as are reasonably
incidental thereto. The Administrative Agent shall have no implied duties to the
Lenders, or any obligation to the Lenders to take any action thereunder except
any action specifically provided by the Loan Documents to be taken by the
Administrative Agent.

10.3. General Immunity. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrower, the
Lenders or any Lender for any action taken or omitted to be taken by it or them
hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is determined in a final
non-appealable judgment by a court of competent jurisdiction to have arisen from
the gross negligence or willful misconduct of such Person or any of its
Affiliates or a material breach of the obligations of such Person or any of its
Affiliates under the Loan Documents.

10.4. No Responsibility for Loans, Recitals, etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into, or verify (a) any
statement, warranty or representation made in connection with any Loan Document
or any borrowing hereunder; (b) the performance or observance of any of the
covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender; (c) the satisfaction of any condition specified in Article IV,
except receipt of items required to be delivered solely to the Administrative
Agent; (d) the existence or possible existence of any Default or Event of
Default; (e) the validity, enforceability, effectiveness, sufficiency or
genuineness of any Loan Document or any other instrument or writing furnished in
connection therewith; (f) the value, sufficiency, creation, perfection or
priority of any Lien in any collateral security; or (g) the financial condition
of the Borrower or any guarantor of any of the Obligations or of any of the
Borrower’s or any such guarantor’s respective Subsidiaries.

10.5. Action on Instructions of Lenders. The Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder and
under any other Loan Document in accordance with written instructions signed by
the Required Lenders, and such instructions and any action taken or failure to
act pursuant thereto shall be binding on all of the Lenders. The Lenders hereby
acknowledge that the Administrative Agent shall be under no duty to take any
discretionary action permitted to be taken by it pursuant to the provisions of
this Agreement or any other Loan Document unless it shall be requested in
writing to do so by the Required Lenders. The Administrative Agent shall be
fully justified in failing or refusing to take any action hereunder and under
any other Loan Document unless it shall first be indemnified to its satisfaction
by the Lenders pro rata against any and all liability, cost and expense that it
may incur by reason of taking or continuing to take any such action.

10.6. Employment of Administrative Agents and Counsel. The Administrative Agent
may execute any of its duties as Administrative Agent hereunder and under any
other Loan Document by or through employees, agents, and attorneys-in-fact and
shall not be answerable to

 

66



--------------------------------------------------------------------------------

the Lenders, except as to money or securities received by it or its authorized
agents, for the default or misconduct of any such agents or attorneys-in-fact
selected by it with reasonable care. The Administrative Agent shall be entitled
to advice of counsel concerning the contractual arrangement between the
Administrative Agent and the Lenders and all matters pertaining to the
Administrative Agent’s duties hereunder and under any other Loan Document.

10.7. Reliance on Documents; Counsel. The Administrative Agent shall be entitled
to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex, electronic mail message, statement, paper or
document believed by it to be genuine and correct and to have been signed or
sent by the proper Person or Persons, and, in respect to legal matters, upon the
opinion of counsel selected by the Administrative Agent, which counsel may be
employees of the Administrative Agent. For purposes of determining compliance
with the conditions specified in Sections 4.1 and 4.2, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
applicable date specifying its objection thereto.

10.8. Administrative Agent’s Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify the Administrative Agent ratably in proportion
to their respective Pro Rata Shares (disregarding, for the avoidance of doubt,
the exclusion of Defaulting Lenders therein) (determined at the time such
indemnity or reimbursement is sought) (i) for any amounts not reimbursed by the
Borrower for which the Administrative Agent is entitled to reimbursement by the
Borrower under the Loan Documents, (ii) for any other expenses incurred by the
Administrative Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents (including, without limitation, for any expenses incurred by the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders) and (iii) for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against the Administrative Agent in any way
relating to or arising out of the Loan Documents or any other document delivered
in connection therewith or the transactions contemplated thereby (including,
without limitation, for any such amounts incurred by or asserted against the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders), or the enforcement
of any of the terms of the Loan Documents or of any such other documents,
provided that (i) no Lender shall be liable for any of the foregoing to the
extent any of the foregoing is found in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the Administrative Agent and (ii) any indemnification
required pursuant to Section 3.5(d) shall, notwithstanding the provisions of
this Section 10.8, be paid by the relevant Lender in accordance with the
provisions thereof. The obligations of the Lenders under this Section 10.8 shall
survive payment of the Obligations and termination of this Agreement.

10.9. Notice of Event of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to

 

67



--------------------------------------------------------------------------------

this Agreement describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give prompt notice
thereof to the Lenders; provided that, except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.

10.10. Rights as a Lender. In the event the Administrative Agent is a Lender,
the Administrative Agent shall have the same rights and powers hereunder and
under any other Loan Document with respect to its Commitment and its Loans as
any Lender and may exercise the same as though it were not the Administrative
Agent, and the term “Lender” or “Lenders” shall, at any time when the
Administrative Agent is a Lender, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity. The Administrative
Agent and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of trust, debt, equity or other transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with the
Borrower or any of its Subsidiaries in which the Borrower or such Subsidiary is
not restricted hereby from engaging with any other Person.

10.11. Lender Credit Decision, Legal Representation.

(a) Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent, the Arranger or any other Lender and based on the
financial statements prepared by the Borrower and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Loan Documents. Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Arranger or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents. Except for any notice, report, document
or other information expressly required to be furnished to the Lenders by the
Administrative Agent or Arranger hereunder, neither the Administrative Agent nor
the Arranger shall have any duty or responsibility (either initially or on a
continuing basis) to provide any Lender with any notice, report, document,
credit information or other information concerning the affairs, financial
condition or business of the Borrower or any of its Affiliates that may come
into the possession of the Administrative Agent or Arranger (whether or not in
their respective capacity as Administrative Agent or Arranger) or any of their
Affiliates.

(b) Each Lender further acknowledges that it has had the opportunity to be
represented by legal counsel in connection with its execution of this Agreement
and the other Loan Documents, that it has made its own evaluation of all
applicable laws and regulations relating to the transactions contemplated
hereby, and that the counsel to the Administrative Agent represents only the
Administrative Agent and not the Lenders in connection with this Agreement and
the transactions contemplated hereby.

10.12. Successor Administrative Agent. The Administrative Agent may resign at
any time by giving written notice thereof to the Lenders and the Borrower, such
resignation to be

 

68



--------------------------------------------------------------------------------

effective upon the appointment of a successor Administrative Agent or, if no
successor Administrative Agent has been appointed, thirty (30) days after the
retiring Administrative Agent gives notice of its intention to resign. The
Administrative Agent may be removed at any time that it constitutes a Defaulting
Lender by written notice received by the Administrative Agent from the Required
Lenders, such removal to be effective on the date specified by the Required
Lenders. Upon any such resignation or removal, the Required Lenders shall have
the right to appoint, on behalf of the Borrower and the Lenders, a successor
Administrative Agent. If no successor Administrative Agent shall have been so
appointed by the Required Lenders within fifteen (15) days after the resigning
Administrative Agent’s giving notice of its intention to resign, then the
resigning Administrative Agent may appoint, on behalf of the Borrower and the
Lenders, a successor Administrative Agent. The consent of the Borrower, which
consent may not be unreasonably withheld, shall be required prior to the
appointment of any successor Administrative Agent, other than a Lender, becoming
effective, provided that the consent of the Borrower shall not be required if an
Event of Default has occurred and is continuing and provided further that the
Borrower shall be deemed to have consented to any such appointment unless it
shall object thereto by written notice to the Lenders and, if applicable, the
resigning Administrative Agent within five (5) Business Days after having
received notice thereof. Notwithstanding the foregoing, the Administrative Agent
may at any time without the consent of the Borrower or any Lender, appoint any
of its Affiliates meeting the requirements for a successor Administrative Agent
set forth below as a successor Administrative Agent hereunder. If the
Administrative Agent has resigned or been removed and no successor
Administrative Agent has been appointed, the Lenders may perform all the duties
of the Administrative Agent hereunder and the Borrower shall make all payments
in respect of the Obligations under this Agreement and the other Loan Documents
to the applicable Lender and for all other purposes shall deal directly with the
Lenders. No successor Administrative Agent shall be deemed to be appointed
hereunder until such successor Administrative Agent has accepted the
appointment. Any such successor Administrative Agent shall be a commercial bank
having capital and retained earnings of at least $100,000,000. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning or removed Administrative Agent. Upon the effectiveness of the
resignation or removal of the Administrative Agent, the resigning or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the Loan Documents other than its duties under Section 9.11
hereof. After the effectiveness of the resignation or removal of an
Administrative Agent, the provisions of this Article X shall continue in effect
for the benefit of such Administrative Agent in respect of any actions taken or
omitted to be taken by it while it was acting as the Administrative Agent
hereunder and under the other Loan Documents. In the event that there is a
successor to the Administrative Agent by merger, or the Administrative Agent
assigns its duties and obligations to an Affiliate pursuant to this
Section 10.12, then the term “Prime Rate” as used in this Agreement shall mean
the prime rate, base rate or other analogous rate of the new Administrative
Agent.

10.13. Administrative Agent’s and Arrangers’ Fees. The Borrower agrees to pay to
the Administrative Agent and the Arrangers, for their respective accounts, the
fees agreed to by the Borrower, the Administrative Agent and U.S. Bank, as an
Arranger, pursuant to that certain letter agreement dated as of October 3, 2012
between the Administrative Agent, U.S. Bank, as an Arranger, and the Borrower
and the fees agreed to by the Borrower, the Syndication Agent and

 

69



--------------------------------------------------------------------------------

WFS, as an Arranger, pursuant to that certain letter agreement dated as of
October 3, 2012 between the Syndicated Agent, WFS, as an Arranger and the
Borrower (the “Fee Letters”), or as otherwise agreed from time to time.

10.14. Delegation to Affiliates. The Borrower and the Lenders agree that the
Administrative Agent may delegate any of its duties under this Agreement to any
of its Affiliates, provided that no such delegation shall release the
Administrative Agent from liability for performance of such duties. Any such
Affiliate (and such Affiliate’s directors, officers, agents and employees) which
performs duties in connection with this Agreement shall be entitled to the same
benefits of the indemnification, waiver and other protective provisions to which
the Administrative Agent is entitled under Articles IX and X.

10.15. Documentation Agents, Syndication Agents, etc. Neither any of the Lenders
identified in this Agreement as a “co-agent” nor as a Documentation Agent or a
Syndication Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to such Lenders as it makes
with respect to the Administrative Agent in Section 10.11.

10.16. No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees that: (i) (A) the arranging and other
services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders, on the other hand, (B) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Lenders is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates, or any other
Person and (B) no Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) each of the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and no Lender has any obligation to disclose any of
such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against each of the Lenders with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

ARTICLE XI

SETOFF; RATABLE PAYMENTS

11.1. Setoff. The Borrower hereby grants each Lender a security interest in all
deposits, credits and deposit accounts (including all account balances, whether
provisional or

 

70



--------------------------------------------------------------------------------

final and whether or not collected or available) of the Borrower with such
Lender or any Affiliate of such Lender (the “Deposits”) to secure the
Obligations. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if any Event of Default occurs and is continuing,
Borrower authorizes each Lender to offset and apply all such Deposits toward the
payment of the Obligations owing to such Lender, whether or not the Obligations,
or any part thereof, shall then be due and regardless of the existence or
adequacy of any collateral, guaranty or any other security, right or remedy
available to such Lender or the Lenders; provided, that in the event that any
Defaulting Lender shall exercise such right of setoff, (x) all amounts so set
off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.22 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the LC Issuer,
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.

11.2. Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Aggregate Outstanding Credit Exposure held by the
other Lenders so that after such purchase each Lender will hold its Pro Rata
Share of the Aggregate Outstanding Credit Exposure. If any Lender, whether in
connection with setoff or amounts which might be subject to setoff or otherwise,
receives collateral or other protection for its Obligations or such amounts
which may be subject to setoff, such Lender agrees, promptly upon demand, to
take such action necessary such that all Lenders share in the benefits of such
collateral or other protection ratably in proportion to their respective Pro
Rata Shares of the Aggregate Outstanding Credit Exposure. In case any such
payment is disturbed by legal process, or otherwise, appropriate further
adjustments shall be made.

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1. Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
shall not have the right to assign its rights or obligations under the Loan
Documents without the prior written consent of each Lender, (ii) any assignment
by any Lender must be made in compliance with Section 12.3, (iii) any transfer
by participation must be made in compliance with Section 12.2 and (iv) any
replacement of the Administrative Agent must be effected in compliance with
Section 10.12. Any attempted assignment or transfer by any party not made in
compliance with this Section 12.1 shall be null and void, unless such attempted
assignment or transfer is treated as a participation in accordance with the
terms of this Agreement. The parties to this Agreement acknowledge that clause
(ii) of this Section 12.1 relates only to absolute assignments and this
Section 12.1 does not prohibit assignments creating security interests,
including, without limitation, (x) any pledge or assignment by any Lender of all
or any portion of its rights under this Agreement and any Note to a Federal
Reserve Bank or (y) in the case of a Lender which is a Fund, any pledge or
assignment of all or any portion of its rights under this Agreement and any Note
to its trustee in

 

71



--------------------------------------------------------------------------------

support of its obligations to its trustee; provided, however, that no such
pledge or assignment creating a security interest shall release the transferor
Lender from its obligations hereunder unless and until the parties thereto have
complied with the provisions of Section 12.3. The Administrative Agent may treat
the Person which made any Loan or which holds any Note as the owner thereof for
all purposes hereof unless and until such Person complies with Section 12.3;
provided, however, that the Administrative Agent may in its discretion (but
shall not be required to) follow instructions from the Person which made any
Loan or which holds any Note to direct payments relating to such Loan or Note to
another Person. Any assignee of the rights to any Loan or any Note agrees by
acceptance of such assignment to be bound by all the terms and provisions of the
Loan Documents. Any request, authority or consent of any Person, who at the time
of making such request or giving such authority or consent is the owner of the
rights to any Loan (whether or not a Note has been issued in evidence thereof),
shall be conclusive and binding on any subsequent holder or assignee of the
rights to such Loan.

12.2. Participations.

(a) Permitted Participants; Effect. Any Lender may at any time sell to one or
more entities (“Participants”) participating interests in any Outstanding Credit
Exposure owing to such Lender, any Note held by such Lender, any Commitment of
such Lender or any other interest of such Lender under the Loan Documents. In
the event of any such sale by a Lender of participating interests to a
Participant, such Lender’s obligations under the Loan Documents shall remain
unchanged, such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, such Lender shall remain the
owner of its Outstanding Credit Exposure and the holder of any Note issued to it
in evidence thereof for all purposes under the Loan Documents, all amounts
payable by the Borrower under this Agreement shall be determined as if such
Lender had not sold such participating interests, and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under the Loan
Documents.

(b) Voting Rights. Each Lender shall retain the sole right to approve, without
the consent of any Participant, any amendment, modification or waiver of any
provision of the Loan Documents provided that each such Lender may agree in its
participation agreement with its Participant that such Lender will not vote to
approve any amendment, modification or waiver with respect to any Outstanding
Credit Exposure or Commitment in which such Participant has an interest which
would require consent of all of the Lenders pursuant to the terms of Section 8.3
or of any other Loan Document.

(c) Benefit of Certain Provisions. The Borrower agrees that each Participant
shall be deemed to have the right of setoff provided in Section 11.1 in respect
of its participating interest in amounts owing under the Loan Documents to the
same extent as if the amount of its participating interest were owing directly
to it as a Lender under the Loan Documents, provided that each Lender shall
retain the right of setoff provided in Section 11.1 with respect to the amount
of participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 11.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 11.2 as if each Participant were a Lender. The Borrower
further agrees that each Participant shall be entitled to the benefits of

 

72



--------------------------------------------------------------------------------

Sections 3.1, 3.2, 3.4, 3.5, 9.6 and 9.10 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 12.3,
provided that (i) a Participant shall not be entitled to receive any greater
payment under Section 3.1 or 3.2 than the Lender who sold the participating
interest to such Participant would have received had it retained such interest
for its own account, unless the sale of such interest to such Participant is
made with the prior written consent of the Borrower, and (ii) a Participant
shall not be entitled to receive any greater payment under Section 3.5 than the
Lender who sold the participating interest to such Participant would have
received had it retained such interest for its own account (A) except to the
extent such entitlement to receive a greater payment results from a change in
treaty, law or regulation (or any change in the interpretation or administration
thereof by any Governmental Authority) that occurs after the Participant
acquired the applicable participation and (B), in the case of any Participant
that would be a Non-U.S. Lender if it were a Lender, such Participant agrees to
comply with the provisions of Section 3.5 to the same extent as if it were a
Lender (it being understood that the documentation required under Section 3.5(f)
shall be delivered to the participating Lender). Each Lender that sells a
participation shall, acting solely for this purpose as a nonfiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in any Outstanding Credit Exposure, any Note, any
Commitment or any other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Outstanding Credit Exposure, any Note, any Commitment or any other obligations
under the Loan Documents) to any Person except to the extent that such
disclosure is necessary to establish that such Outstanding Credit Exposure, any
Note, any Commitment or any other obligations under the Loan Documents is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

12.3. Assignments.

(a) Permitted Assignments. Any Lender may at any time assign to one or more
Eligible Assignees (“Purchasers”) all or any part of its rights and obligations
under the Loan Documents. Such assignment shall be substantially in the form of
Exhibit C or in such other form reasonably acceptable to the Administrative
Agent as may be agreed to by the parties thereto. Each such assignment with
respect to a Purchaser which is not a Lender or an Affiliate of a Lender or an
Approved Fund shall either be in an amount equal to the entire applicable
Commitment and Outstanding Credit Exposure of the assigning Lender or (unless
each of the Borrower and the Administrative Agent otherwise consents) be in an
aggregate amount not less than $5,000,000. The amount of the assignment shall be
based on the Commitment or Outstanding Credit Exposure (if the Commitment has
been terminated) subject to the assignment, determined as of the date of such
assignment or as of the “Trade Date,” if the “Trade Date” is specified in the
assignment.

 

73



--------------------------------------------------------------------------------

(b) Consents. The consent of the Borrower shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund, provided that the consent of the Borrower shall
not be required if an Event of Default has occurred and is continuing; provided
further that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof. The consent of the Administrative Agent shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund. The consent of each of the LC Issuer and the Swing
Line Lender shall be required prior to an assignment of a Commitment becoming
effective unless the Purchaser is a Lender with a Commitment. Any consent
required under this Section 12.3(b) shall not be unreasonably withheld or (in
the case of the Administrative Agent) delayed.

(c) Effect; Assignment Effective Date. Upon (i) delivery to the Administrative
Agent of an assignment, together with any consents required by Sections 12.3(a)
and 12.3(b), and (ii) payment of a $3,500 fee to the Administrative Agent for
processing such assignment (unless such fee is waived by the Administrative
Agent), such assignment shall become effective on the effective date specified
in such assignment. The assignment shall contain a representation by the
Purchaser to the effect that none of the consideration used to make the purchase
of the Commitment and Outstanding Credit Exposure under the applicable
assignment agreement constitutes “plan assets” as defined under ERISA and that
the rights and interests of the Purchaser in and under the Loan Documents will
not be “plan assets” under ERISA. On and after the effective date of such
assignment, such Purchaser shall for all purposes be a Lender party to this
Agreement and any other Loan Document executed by or on behalf of the Lenders
and shall have all the rights and obligations of a Lender under the Loan
Documents, to the same extent as if it were an original party thereto, and the
transferor Lender shall be released with respect to the Commitment and
Outstanding Credit Exposure assigned to such Purchaser without any further
consent or action by the Borrower, the Lenders or the Administrative Agent. In
the case of an assignment covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a Lender
hereunder but shall continue to be entitled to the benefits of, and subject to,
those provisions of this Agreement and the other Loan Documents which survive
payment of the Obligations and termination of the applicable agreement. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 12.3 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 12.2. Upon the consummation of any
assignment to a Purchaser pursuant to this Section 12.3(c), the transferor
Lender, the Administrative Agent and the Borrower shall, if the transferor
Lender or the Purchaser desires that its Loans be evidenced by Notes, make
appropriate arrangements so that new Notes or, as appropriate, replacement Notes
are issued to such transferor Lender and new Notes or, as appropriate,
replacement Notes, are issued to such Purchaser, in each case in principal
amounts reflecting their respective Commitments, as adjusted pursuant to such
assignment.

(d) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in the United States
of America, a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated

 

74



--------------------------------------------------------------------------------

interest) of the Loans owing to, each Lender, and participations of each Lender
in Facility LCs, pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower and
each Lender at any reasonable time and from time to time upon reasonable prior
notice.

(e) Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession;
provided that each Transferee and prospective Transferee agrees to be bound by
Section 9.11 of this Agreement.

ARTICLE XIII

NOTICES

13.1. Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:

(i) if to the Borrower, to it at C.H. Robinson Worldwide, Inc., 14701 Charlson
Road, Eden Prairie, MN 55347, Attention: Troy Renner, Treasurer, Facsimile:
952-937-7700;

(ii) if to the Administrative Agent, to it at U.S. Bank National Association,
1420 Fifth Avenue, 9th Floor, Seattle, Washington 98101, Attention: Agency
Services, Facsimile: 206-598-7022;

(iii) if to the LC Issuer, to it at U.S. Bank National Association, 800 Nicollet
Mall, Minneapolis, Minnesota 55402, Attention: Standby Letter of Credit
Department, Facsimile: 612-303-5226;

(iv) if to a Lender, to it at its address (or facsimile number) set forth in its
Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day). Notices
delivered through electronic communications to the extent provided in paragraph
(b) below, shall be effective as provided in said paragraph (b).

 

75



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
and the LC Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and internet or intranet websites) pursuant to
procedures approved by the Administrative Agent or as otherwise determined by
the Administrative Agent, provided that the foregoing shall not apply to notices
to any Lender or the LC Issuer pursuant to Article II if such Lender or the LC
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its respective discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it or as it otherwise
determines, provided that such determination or approval may be limited to
particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day, and (ii) notices or communications posted to an Internet
or intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.

(c) Change of Address, Etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto given in the manner set forth in this Section 13.1.

ARTICLE XIV

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

14.1. Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
it shall have been executed by the Administrative Agent, and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the parties hereto (provided that the
Lenders’ obligations to make Credit Extensions shall be subject to the
satisfaction of the conditions set forth in Article IV), and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

14.2. Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any assignment and assumption agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed

 

76



--------------------------------------------------------------------------------

signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, or any other state
laws based on the Uniform Electronic Transactions Act.

ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

15.1. CHOICE OF LAW.

THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY EXPRESS CHOICE OF LAW
PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

15.2. CONSENT TO JURISDICTION.

THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY
UNITED STATES FEDERAL OR STATE COURT SITTING IN THE BOROUGH OF MANHATTAN IN NEW
YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENTS AND THE BORROWER HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
ADMINISTRATIVE AGENT, THE LC ISSUER OR ANY LENDER TO BRING PROCEEDINGS AGAINST
THE BORROWER IN THE COURTS OF ANY OTHER JURISDICTION. IN THE EVENT THE BORROWER
COMMENCES ANY JUDICIAL PROCEEDING AGAINST THE ADMINISTRATIVE AGENT, THE LC
ISSUER OR ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT, THE LC ISSUER
OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING
OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT IN ANY JURISDICTION OR
VENUE OTHER THAN A UNITED STATES FEDERAL OR STATE COURT SITTING IN THE BOROUGH
OF MANHATTAN IN NEW YORK, NEW YORK, THE ADMINISTRATIVE AGENT, THE LC ISSUER OR
ANY LENDER, AT ITS OPTION, SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO A
UNITED STATES FEDERAL OR STATE COURT SITTING IN THE BOROUGH OF MANHATTAN IN NEW
YORK, NEW YORK.

15.3. WAIVER OF JURY TRIAL.

THE BORROWER, THE ADMINISTRATIVE AGENT, THE LC ISSUER AND EACH LENDER HEREBY
WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.

 

77



--------------------------------------------------------------------------------

[Signature Pages Follow]

 

78



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, the Lenders, the LC Issuer and the
Administrative Agent have executed this Agreement as of the date first above
written.

 

C.H. ROBINSON WORLDWIDE, INC. By:  

/s/ Troy A. Renner

Name:   Troy Renner Title:   Treasurer

 

Signature Page to

C.H. Robinson Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender, as LC Issuer and as Administrative Agent

By:  

/s/ Ludmila Yakovlev

Name:   Mila Yakovlev Title:   Vice President

 

Signature Page to

C.H. Robinson Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Syndication Agent and a Lender By:  

/s/ Greg Strauss

Name:   Greg Strauss Title:   Director

 

Signature Page to

C.H. Robinson Credit Agreement



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A., as a Lender By:  

/s/ Jeffrey P. Norton

Name:   Jeffrey P. Norton Title:   Director and Senior Vice President

 

Signature Page to

C.H. Robinson Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A, as a Lender By:  

/s/ Daniel R. Petrik

Name:   Daniel R. Petrik Title:   Senior Vice President

 

Signature Page to

C.H. Robinson Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender By:  

/s/ Lawrence Elkins

Name:   Lawrence Elkins Title:   Vice President

 

Signature Page to

C.H. Robinson Credit Agreement



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD., as a Lender By:  

/s/ Tenya Mitsuboshi

Name:   Tenya Mitsuboshi Title:   Deputy General Manager

 

Signature Page to

C.H. Robinson Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:  

/s/ Michael King

Name:   Michael King Title:   Authorized Signatory

 

Signature Page to

C.H. Robinson Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Robert P. Kellas

Name:   Robert P. Kellas Title:   Executive Director

 

Signature Page to

C.H. Robinson Credit Agreement



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as a Lender By:  

/s/ Graeme Robertson

Name:   Graeme Robertson Title:   Vice President

 

Signature Page to

C.H. Robinson Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Douglas Whitaker

Name:   Douglas Whitaker Title:   Officer

 

Signature Page to

C.H. Robinson Credit Agreement



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Lender By:  

/s/ Molly Drennan

Name:   Molly Drennan Title:   Vice President

 

Signature Page to

C.H. Robinson Credit Agreement



--------------------------------------------------------------------------------

PRICING SCHEDULE

 

APPLICABLE MARGIN

   LEVEL I
STATUS     LEVEL II
STATUS     LEVEL III
STATUS     LEVEL IV
STATUS     LEVEL  V
STATUS  

Eurodollar Rate/Daily Eurodollar Rate

     0.875 %      1.00 %      1.125 %      1.25 %      1.50 % 

Base Rate

     0 %      0 %      0.125 %      0.25 %      0.50 % 

APPLICABLE FEE RATE

   LEVEL I
STATUS     LEVEL II
STATUS     LEVEL III
STATUS     LEVEL IV
STATUS     LEVEL V
STATUS  

Commitment Fee

     0.100 %      0.125 %      0.150 %      0.175 %      0.200 % 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

“Financials” means the annual or quarterly financial statements of the Borrower
delivered pursuant to Section 6.1(a) or (b).

“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, the Leverage Ratio is
less than 0.15 to 1.00.

“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status and (ii) the Leverage Ratio is
greater than or equal to 0.15 to 1.00 and less than 0.25 to 1.00.

“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status or Level II Status and (ii) the
Leverage Ratio is greater than or equal to 0.25 to 1.00 and less than 0.35 to
1.00.

“Level IV Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status, Level II Status or Level III
Status and (ii) the Leverage Ratio is greater than or equal to 0.35 to 1.00 and
less than 0.45 to 1.00.

“Level V Status” exists at any date if the Borrower has not qualified for Level
I Status, Level II Status, Level III Status or Level IV Status.

“Status” means either Level I Status, Level II Status, Level III Status, Level
IV Status or Level V Status.



--------------------------------------------------------------------------------

The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing table based on the Borrower’s Status as reflected in the then
most recent Financials; provided, that subject to the remainder hereof, Level II
Status shall be in effect until the Administrative Agent’s receipt of Financials
in accordance herewith for the period ending December 31, 2012. Adjustments, if
any, to the Applicable Margin or Applicable Fee Rate shall be effective from and
after the first day of the first fiscal month immediately following the date on
which the delivery of such Financials is required to but not including the first
day of the first fiscal month immediately following the next such date on which
delivery of such Financials of the Borrower and its Subsidiaries is so required.
If the Borrower fails to deliver the Financials to the Administrative Agent at
the time required pursuant to Section 6.1, then the Applicable Margin and
Applicable Fee Rate shall be the highest Applicable Margin and Applicable Fee
Rate set forth in the foregoing table until five (5) days after such Financials
are so delivered.



--------------------------------------------------------------------------------

SCHEDULE 1

Commitments

 

Lender:

   Commitment:      Percentage:  

U.S. BANK NATIONAL ASSOCIATION

   $ 70,000,000         14.000000000000 % 

WELLS FARGO BANK, NATIONAL ASSOCIATION

   $ 60,000,000         12.000000000000 % 

BMO HARRIS BANK NA

   $ 45,000,000         9.000000000000 % 

BANK OF AMERICA, N.A.

   $ 45,000,000         9.000000000000 % 

THE BANK OF TOKYO-MITSUBISHI, UFJ, LTD.

   $ 45,000,000         9.000000000000 % 

MIZUHO CORPORATE BANK, LTD.

   $ 45,000,000         9.000000000000 % 

MORGAN STANLEY BANK, N.A.

   $ 45,000,000         9.000000000000 % 

JPMORGAN CHASE BANK, N.A.

   $ 45,000,000         9.000000000000 % 

HSBC BANK USA, N.A.

   $ 35,000,000         7.000000000000 % 

PNC BANK, NATIONAL ASSOCIATION

   $ 35,000,000         7.000000000000 % 

THE NORTHERN TRUST COMPANY

   $ 30,000,000         6.000000000000 %    

 

 

    

 

 

 

TOTAL COMMITMENTS

   $ 500,000,000         100 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Schedule 5.8

Subsidiaries

SUBSIDIARIES OF C.H. ROBINSON WORLDWIDE, INC.

 

Name

   Where incorporated   

Shareholders / Percentage of Ownership

C.H. Robinson International, Inc.

   Minnesota, USA    C.H. Robinson Worldwide, Inc. – 100%

C.H. Robinson Worldwide Chile, S.A.

   Chile   

C.H. Robinson International, Inc. – 99%

Robinson Holding Company – 1%

C.H. Robinson de Mexico, S.A. de C.V.

   Mexico   

C.H. Robinson Worldwide, Inc. – 99%

Robinson Holding Company – 1%

C.H. Robinson Company (Canada) Ltd.

   Canada    C.H. Robinson Worldwide, Inc. – 100%

C.H. Robinson Company

   Delaware, USA    C.H. Robinson Worldwide, Inc. – 100%

C.H. Robinson Company Inc.

   Minnesota, USA    C.H. Robinson Company – 100%

CHRW Oldco, Inc. (formerly known as T-Chek Systems, Inc./Les Sytemes T-Chek,
Inc.).

   Minnesota, USA    C.H. Robinson Worldwide, Inc. – 100%

C.H. Robinson Worldwide Foundation

   Minnesota, USA    C.H. Robinson Worldwide, Inc. – 100%

C.H. Robinson Worldwide Logistics (Dalian) Co. Ltd.

   China    C.H. Robinson Worldwide, Inc. – 100%

C.H. Robinson Worldwide (Hong Kong) Ltd.

   Hong Kong   

C.H. Robinson Worldwide, Inc. – 99%

Robinson Holding Company – 1%

C.H. Robinson Worldwide Argentina, S.A.

   Argentina   

C.H. Robinson Worldwide, Inc. – 98%

C.H. Robinson Company – 2%

C.H. Robinson Worldwide Logistica Do Brasil Ltda.

   Brazil   

C.H. Robinson Worldwide, Inc. – 67.59%

C.H. Robinson Company – 32.41%

C.H. Robinson Czech Republic s.r.o.

   Czech Republic   

C.H. Robinson Europe BV – 99%

Robinson Holding Company – 1%

C.H. Robinson France SAS

   France    C.H. Robinson Europe BV – 100%

C.H. Robinson Worldwide GmbH

   Germany    C.H. Robinson Europe BV – 100%

C.H. Robinson Hungary Transport, LLC (C.H. Robinson Hungaria Kft)

   Hungary   

C.H. Robinson Europe BV – 99.996%

Robinson Holding Company - .004%

C.H. Robinson Italia S.r.l.

   Italy    C.H. Robinson Europe BV – 100%

C.H. Robinson Europe B.V.

   Netherlands    C.H. Robinson Worldwide, Inc. – 100%

C.H. Robinson Poland Sp. zo.o.

   Poland    C.H. Robinson Europe BV – 100%

C.H. Robinson Iberica SL

   Spain   

C.H. Robinson Europe BV – 99.9996%

Robinson Holding Company - .0004%

C.H. Robinson (UK) Ltd.

   United Kingdom    C.H. Robinson Europe BV – 100%

C.H. Robinson Worldwide Freight India Private Limited

   India   

C.H. Robinson Worldwide, Inc. – 99.99%

Robinson Holding Company – .01%

C.H. Robinson Belgium BVBA

   Belgium   

C.H. Robinson Europe BV – 99%

Robinson Holding Company – 1%



--------------------------------------------------------------------------------

C.H Robinson Worldwide (Shanghai) Co. Ltd.

   China    C.H. Robinson Worldwide (Hong Kong) Ltd. -100%

C.H. Robinson Worldwide Singapore Pte. Ltd

   Singapore    C.H. Robinson Worldwide, Inc. – 100%

C.H. Robinson Project Logistics Ltd.

   Canada    C.H. Robinson Company (Canada) Ltd. – 100%

Transera International Logistics Fze.

   Dubai    C.H. Robinson Worldwide, Inc. – 100%

CH Robinson Project Logistics Sdn. Bhd.

   Malaysia    C.H. Robinson International, Inc. -100%

C.H. Robinson Worldwide (Australia) Pty. Ltd.

   Australia    C.H. Robinson International, Inc. -100%

C.H. Robinson Worldwide (Ireland) Ltd.

   Ireland    C.H. Robinson Europe BV – 100%

C.H. Robinson Worldwide (UK) Ltd.

   United Kingdom    C.H. Robinson (UK) Ltd. – 100%

C.H. Robinson International Puerto Rico, Inc.

   Puerto Rico    C.H. Robinson International, Inc. – 100%

C.H. Robinson Luxembourg, SARL

   Luxembourg    C.H. Robinson Europe BV – 100%

C.H. Robinson Worldwide Peru SA

   Peru   

C.H. Robinson International, Inc. – 99%

Robinson Holding Company – 1%

C.H. Robinson Worldwide (Malaysia) Sdn. Bhd.

   Malaysia    C.H. Robinson Worldwide, Inc. – 100%

C.H. Robinson Project Logistics Pte. Ltd.

   Singapore    C.H. Robinson Worldwide, Inc. – 100%

C.H. Robinson Sourcing SAS

   France    C.H. Robinson Europe BV – 100%

C.H. Robinson Sweden AB

   Sweden    C.H. Robinson Europe BV – 100%

C.H. Robinson International Italy, SRL

   Italy    C.H. Robinson Europe BV – 100%

C.H. Robinson Project Logistics, Inc.

   Texas, USA    C.H. Robinson Worldwide, Inc. – 100%

Rosemont Farms, LLC

   Minnesota, USA    C.H. Robinson Company – 100%

C.H. Robinson Worldwide SA de CV

   Mexico   

C.H. Robinson Worldwide, Inc. – 99%

Robinson Holding Company – 1%

Transera International Peru, SAC

   Peru   

C.H. Robinson International, Inc. – 99%

Robinson Holding Company – 1%

Walker Logistics (Overseas) Ltd.

   United Kingdom    C.H. Robinson (UK) Ltd. – 100%

Robinson Holding Company

   Minnesota, USA    C.H. Robinson Worldwide, Inc. – 100%

FoodSource, LLC

   Minnesota, USA    C.H. Robinson Company – 100%

Apreo Logistics SA

   Apreo Logistics SA    C.H. Robinson Europe BV – 100%

Apreo Logistics GmbH

   Germany    Apreo Logistics SA – 100%



--------------------------------------------------------------------------------

Schedule 5.13

Properties

None.



--------------------------------------------------------------------------------

Schedule 6.12

Investments

None.



--------------------------------------------------------------------------------

Schedule 6.14

Liens

None.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF OPINION

Attached.

 

EXH. A



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

 

To: The Lenders parties to the

Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of October 29, 2012 (as amended, modified, renewed or
extended from time to time, the “Agreement”) among C.H. Robinson Worldwide, Inc.
(the “Borrower”), the lenders party thereto and U.S. Bank National Association,
as Administrative Agent for the Lenders, as Swing Line Lender and as LC Issuer.
Unless otherwise defined herein, capitalized terms used in this Compliance
Certificate have the meanings ascribed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected [                    ] of the Borrower.

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements.

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Event of Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below.

4. Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct in all
material respects.

5. Schedule II attached hereto sets forth the determination of the interest
rates to be paid for Advances, the LC Fee rates and the commitment fee rates
commencing on the first day of the first fiscal month immediately following the
date on which delivery hereof is required pursuant to Section 6.1(c) of the
Agreement.

6. Schedule III attached hereto sets forth the various reports and deliveries,
if any, which are required at this time under the Credit Agreement and the other
Loan Documents and the status of compliance.

7. The financials delivered together herewith pursuant to Section 6.1[(a)][(b)]
have been prepared in accordance with GAAP in effect as of the date of such
statements (subject, in the case of interim financial statements, to normal
year-end adjustments and the absence of footnote disclosures) and fairly present
in all material respects the consolidated financial condition of the Borrower
and its Subsidiaries at such date and the consolidated results of their
operations for the period then ended.

 

EXH. B



--------------------------------------------------------------------------------

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

[

 

 

 

The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this [    ] day of
[            ], 20[    ].

 

[NAME OF OFFICER OF BORROWER] By:  

 

Name:   Title:  

 

EXH. B



--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE

Compliance as of [            ], 20[    ] with

Provisions of Section 6.15 of

the Agreement

[insert relevant calculations]



--------------------------------------------------------------------------------

SCHEDULE II TO COMPLIANCE CERTIFICATE

Borrower’s Applicable Margin and Commitment Fee Calculation



--------------------------------------------------------------------------------

SCHEDULE III TO COMPLIANCE CERTIFICATE

Reports and Deliveries Currently Due



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below, the interest in and to all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including without limitation any letters of credit, guaranties and swing line
loans included in such facilities and, to the extent permitted to be assigned
under applicable law, all claims (including without limitation contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity), suits, causes of action and any other right of the Assignor against
any Person whether known or unknown arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby) (the “Assigned Interest”). Such sale
and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.

 

1.   Assignor:    [                    ] 2.   Assignee:   
[                    ][and is an Affiliate/ Approved Fund of [identify Lender]11
3.   Borrower:    C.H. Robinson Worldwide, Inc.

 

1 

Select as applicable.

 

EXH. C



--------------------------------------------------------------------------------

4.   Administrative Agent:    U.S. Bank National Association, as the agent under
the Credit Agreement. 5.   Credit Agreement:    The Credit Agreement dated as of
October 29, 2012 among C.H. Robinson Worldwide, Inc., the Lenders party thereto,
and U.S. Bank National Association, as Administrative Agent, as Swing Line
Lender and as LC Issuer. 6.   Assigned Interest:

 

Facility Assigned    

Aggregate Amount of

Commitment/Loans

for all Lenders2

   

Amount of

Commitment/Loans

Assigned3

   

Percentage Assigned

of

Commitment/Loans4

    [                     ]5    $ [                     ]    $
[                     ]      [                     ]% 

 

7.   Trade Date:    [                    ]6   

Effective Date: [            ], 20[    ] [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE
ADMINISTRATIVE AGENT.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

 

2 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

3 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

4 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

5 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving Credit
Commitment”).

6 

Insert if satisfaction of minimum amounts is to be determined as of the Trade
Date.

 

EXH. C



--------------------------------------------------------------------------------

[Consented to and]7 Accepted:

 

U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent By:  

 

Title:   [Consented to:]8 C.H. ROBINSON WORLDWIDE, INC. By:  

 

Title:  

 

7 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

8 

To be added if the consent of the Borrower and/or other parties (e.g. Swing Line
Lender, LC Issuer) is required by the terms of the Credit Agreement.

 

EXH. C



--------------------------------------------------------------------------------

ANNEX 1

TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby. Neither the Assignor nor any of its officers, directors, employees,
agents or attorneys shall be responsible to the Assignee for (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency, perfection, priority, collectability,
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Documents,
(v) inspecting any of the property, books or records of the Borrower, or any
guarantor, or (vi) any mistake, error of judgment, or action taken or omitted to
be taken in connection with the Loans or the Loan Documents.

1.2. Assignee. The Assignee (a) represents, warrants, confirms and agrees that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iii) its payment instructions and notice instructions are as set forth in
Schedule 1 to this Assignment and Assumption, (iv) none of the funds, monies,
assets or other consideration being used to make the purchase and assumption
hereunder are “plan assets” as defined under ERISA and that its rights, benefits
and interests in and under the Loan Documents will not be “plan assets” under
ERISA, (v) agrees to indemnify and hold the Assignor harmless against all
losses, costs and expenses (including, without limitation, reasonable attorneys’
fees) and liabilities incurred by the Assignor in connection with or arising in
any manner from the Assignee’s non-performance of the obligations assumed under
this Assignment and Assumption, (vi) it has received a copy of the Credit
Agreement, together with copies of financial statements and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (vii) attached as Schedule 1 to this Assignment and Assumption is
any documentation required to be delivered by the Assignee with respect to its
tax status pursuant to the terms of the Credit Agreement, duly completed and
executed by the Assignee and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.



--------------------------------------------------------------------------------

2. Payments. The Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee. From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, Reimbursement
Obligations, fees and other amounts) to the Assignor for amounts which have
accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF BORROWING/CONVERSION/CONTINUATION NOTICE

TO: U.S. Bank National Association, as administrative agent (the “Administrative
Agent”) under that certain Credit Agreement (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), dated as of
October 29, 2012 among C.H. Robinson Worldwide, Inc. (the “Borrower”), the
financial institutions party thereto, as lenders (the “Lenders”), and U.S. Bank
National Association, as Administrative Agent, as Swing Line Lender and as LC
Issuer.

Capitalized terms used herein shall have the meanings ascribed to such terms in
the Credit Agreement.

The undersigned Borrower hereby gives to the Administrative Agent a request for
[borrowing] [conversion] [continuation] pursuant to Section [2.8] [2.9] of the
Credit Agreement, and the Borrower hereby requests to [borrow on] [convert on]
[continue on] [            ], 20[    ] (the “[Borrowing] [Conversion]
[Continuation] Date”):

(a) from the Lenders, on a pro rata basis, an aggregate principal Dollar Amount
of $[            ] in Revolving Loans as:

 

1.    ¨    a Base Rate Advance (in Dollars) 2.    ¨    a Eurodollar Advance with
the following characteristics:       Interest Period of [                    ]
month(s)

[(b) from the Swing Line Lender, a Swing Line Loan (in Dollars) of
$[            ] bearing interest at:

 

1.    ¨    Base Rate 2.    ¨    Daily Eurodollar Base Rate]

[The undersigned hereby certifies to the Administrative Agent and the Lenders
that (i) the representations and warranties contained in Article V of the Credit
Agreement are true and correct in all material respects as of the date hereof,
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct in all material respects on and as of such earlier
date; and (ii) at the time of and immediately after giving effect to such
Advance, no Default or Event of Default shall have occurred and be continuing.]

******

 

EXH. D



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this
Borrowing/Conversion/Continuation Notice to be executed by its authorized
officer as of the date set forth below.

Dated: [            ], 20[    ]

 

C.H. ROBINSON WORLDWIDE, INC. By:  

 

Name:   Title:  

 

EXH. D



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF NOTE

[            ], 20[    ]

C.H. Robinson Worldwide, Inc., a Delaware corporation (the “Borrower”), promises
to pay to the order of [                                        ] (the “Lender”)
the aggregate unpaid principal amount of all Loans made by the Lender to the
Borrower pursuant to Article II of the Agreement (as hereinafter defined), in
immediately available funds at the applicable office of U.S. Bank National
Association, as Administrative Agent, together with interest on the unpaid
principal amount hereof at the rates and on the dates set forth in the
Agreement. The Borrower shall pay the principal of and accrued and unpaid
interest on the Loans in full on the Facility Termination Date.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement dated as of October 29, 2012 (which, as it may
be amended or modified and in effect from time to time, is herein called the
“Agreement”), among the Borrower, the lenders party thereto, including the
Lender, and U.S. Bank National Association, as LC Issuer, Swing Line Lender and
Administrative Agent, to which Agreement reference is hereby made for a
statement of the terms and conditions governing this Note, including the terms
and conditions under which this Note may be prepaid or its maturity date
accelerated. This Note is guaranteed pursuant to the Guaranty, all as more
specifically described in the Agreement, and reference is made thereto for a
statement of the terms and provisions thereof. Capitalized terms used herein and
not otherwise defined herein are used with the meanings attributed to them in
the Agreement.

In the event of default hereunder, the undersigned agree to pay all reasonable
out-of-pocket costs and expenses of collection, including reasonable attorneys’
fees. The undersigned waives demand, presentment, notice of nonpayment, protest,
notice of protest and notice of dishonor.

THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT
OF LAWS PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS OF THE UNITED
STATES APPLICABLE TO NATIONAL BANKS.

 

C.H. ROBINSON WORLDWIDE, INC. By:  

 

Print Name:  

 

Title:  

 

 

EXH. E



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

TO

NOTE OF C.H. ROBINSON WORLDWIDE, INC.,

DATED [            ], 20[    ]

 

Date

   Principal
Amount of
Loan    Maturity
of Interest
Period    Principal
Amount
Paid    Unpaid
Balance                                                            

 

EXH. E



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF INCREASING LENDER SUPPLEMENT

INCREASING LENDER SUPPLEMENT, dated [            ], 20[    ] (this
“Supplement”), by and among each of the signatories hereto, to the Credit
Agreement, dated as of October 29, 2012 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among C.H.
Robinson Worldwide, Inc. (the “Borrower”), the Lenders party thereto and
U.S. Bank National Association, as administrative agent (in such capacity, the
“Administrative Agent”), Swing Line Lender and LC Issuer.

W I T N E S S E T H

WHEREAS, pursuant to Section 2.24 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment under the Credit Agreement by
requesting one or more Lenders to increase the amount of its Commitment;

WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to increase the Aggregate Commitment pursuant to such Section 2.24 of
the Credit Agreement; and

WHEREAS, pursuant to Section 2.24 of the Credit Agreement, the undersigned
Increasing Lender now desires to increase the amount of its Commitment under the
Credit Agreement by executing and delivering to the Borrower and the
Administrative Agent this Supplement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall have its
Commitment increased by $[            ], thereby making the aggregate amount of
its total Commitments equal to $[            ].

2. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

EXH. F



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF INCREASING LENDER] By:  

 

Name:   Title:  

Accepted and agreed to as of the date first written above:

 

C.H. ROBINSON WORLDWIDE, INC. By:  

 

Name:   Title:  

Acknowledged as of the date first written above:

 

U.S. BANK NATIONAL ASSOCIATION

as Administrative Agent

By:  

 

Name:   Title:  

 

EXH. F



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF AUGMENTING LENDER SUPPLEMENT

AUGMENTING LENDER SUPPLEMENT, dated [            ], 20[    ] (this
“Supplement”), to the Credit Agreement, dated as of October 29, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among C.H. Robinson Worldwide, Inc. (the “Borrower”), the
Lenders party thereto and U.S. Bank National Association, as administrative
agent (in such capacity, the “Administrative Agent”), Swing Line Lender and LC
Issuer.

W I T N E S S E T H

WHEREAS, the Credit Agreement provides in Section 2.24 thereof that any bank,
financial institution or other entity may extend Commitments under the Credit
Agreement subject to the approval of the Borrower and the Administrative Agent,
by executing and delivering to the Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a Commitment with respect to Revolving Loans
of $[            ].

2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

 

EXH. G



--------------------------------------------------------------------------------

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

[                    ]

4. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[remainder of this page intentionally left blank]

 

EXH. G



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF AUGMENTING LENDER] By:  

 

Name:   Title:  

Accepted and agreed to as of the date first written above:

 

C.H. ROBINSON WORLDWIDE, INC. By:  

 

Name:   Title:  

Acknowledged as of the date first written above:

 

U.S. BANK NATIONAL ASSOCIATION

as Administrative Agent

By:  

 

Name:   Title:  

 

EXH. G



--------------------------------------------------------------------------------

EXHIBIT H

LIST OF CLOSING DOCUMENTS

C.H. ROBINSON WORLDWIDE, INC.

CREDIT FACILITIES

October 29, 2012

LIST OF CLOSING DOCUMENTS9

A. LOAN DOCUMENTS

 

1. Credit Agreement dated as of October 29, 2012, among C.H. Robinson Worldwide,
Inc., a Delaware corporation (the “Borrower”), the Lenders party thereto and
U.S. Bank National Association, as administrative agent (in such capacity, the
“Administrative Agent”), Swing Line Lender and LC Issuer evidencing a revolving
credit facility to the Borrower from the Lenders in an initial aggregate
principal amount of up to $500,000,000.

SCHEDULES

Pricing Schedule

 

Schedule 1    Commitments Schedule 5.8    Subsidiaries Schedule 5.13   
Properties Schedule 6.12    Investments Schedule 6.14    Liens

EXHIBITS

 

Exhibit A    Form of Opinion Exhibit B    Form of Compliance Certificate
Exhibit C    Form of Assignment and Assumption Agreement Exhibit D    Form of
Borrowing/Conversion/Continuation Notice Exhibit E    Form of Note Exhibit F   
Form of Increasing Lender Supplement Exhibit G    Form of Augmenting Lender
Supplement Exhibit H    List of Closing Documents

 

2. Notes executed by the Borrower in favor of each of the Lenders, if any, which
has requested a note pursuant to Section 2.13(d) of the Credit Agreement.

 

9

Each capitalized term used herein and not defined herein shall have the meaning
assigned to such term in the above-defined Credit Agreement. Items appearing in
bold and italics shall be prepared and/or provided by the Borrower and/or
Borrower’s counsel.

 

EXH. H



--------------------------------------------------------------------------------

3. Guaranty executed by the initial Guarantors (collectively with the Borrower,
the “Loan Parties”) in favor of the Administrative Agent.

B. CORPORATE DOCUMENTS

 

4. Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the charter document of such
Loan Party, as attached thereto and as certified as of a recent date by the
Secretary of State (or analogous governmental entity) of the jurisdiction of its
organization, since the date of the certification thereof by such governmental
entity, (ii) the by-laws or other organizational document, as attached thereto,
of such Loan Party as in effect on the date of such certification,
(iii) resolutions of the Board of Directors or other governing body of such Loan
Party authorizing the execution, delivery and performance of each Loan Document
to which it is a party, (iv) the Good Standing Certificate (or analogous
documentation if applicable) for such Loan Party from the Secretary of State (or
analogous governmental entity) of the jurisdiction of its organization, to the
extent generally available in such jurisdiction and (v) the names and true
signatures of the incumbent officers of each Loan Party authorized to sign the
Loan Documents to which it is a party, and (in the case of each Borrower)
authorized to request an Advance or the issuance of a Facility LC under the
Credit Agreement.

D. OPINIONS

 

5. Opinion of Faegre Baker Daniels LLP, special counsel for the Loan Parties.

E. CLOSING CERTIFICATES AND MISCELLANEOUS

 

6. A Certificate signed by an Authorized Officer of the Borrower certifying the
following: on the Effective Date (1) no Default or Event of Default has occurred
and is continuing and (2) the representations and warranties contained in
Article V of the Credit Agreement are true and correct in all material respects,
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct in all material respects on and as of such earlier
date.

 

7. Notice of Authorized Officers for Borrowings.

 

EXH. H